Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 1 of 126   1098


                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,  :
                           :     Criminal Action
            Plaintiff,     :     No. 19-CR-018
                           :
                           :     JURY TRIAL - DAY 6
                           :     Afternoon Session
          vs.              :
                           :     Washington, D.C.
                           :     November 13, 2019
ROGER JASON STONE, JR.,    :     Time: 1:05 p.m.
                           :
            Defendant.     :
______________________________________________________________

                   TRANSCRIPT OF JURY TRIAL
                          HELD BEFORE
              THE HONORABLE AMY BERMAN JACKSON
                  UNITED STATES DISTRICT JUDGE
______________________________________________________________

                       A-P-P-E-A-R-A-N-C-E-S

For the Plaintiff:     JONATHAN IAN KRAVIS, Esquire
                       MICHAEL JOHN MARANDO, Esquire
                       ADAM C. JED, Esquire
                       AARON SIMCHA JON ZELINSKY, Esquire
                       U.S. Attorney's Office for
                       the District of Columbia
                       555 Fourth Street, NW
                       Washington, DC 20530
                       (202) 252-7698
                       Email: Jonathan.kravis3@usdoj.gov
                       Email: Asjz@usdoj.gov
                       Email: Michael.marando@usdoj.gov
                       Email: Adam.Jed@usdoj.gov

For the Defendant:     Bruce S. Rogow, Esquire
                       Law Office of Bruce S. Rogow, P.A.
                       100 NE 3rd Avenue
                       Suite 1000
                       Fort Lauderdale, FL 33301
                       (954) 767-8909
                       Email: brogow@rowlaw.com
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 2 of 126   1099


 1   Appearances continued:

 2   For the Defendant:     ROBERT C. BUSCHEL, Esquire
                            TARA A. CAMPION, Esquire
 3                          Buschel & Gibbons, P.A.
                            100 S.E. Third Avenue
 4                          Suite 1300
                            Ft. Lauderdale, FL 33394
 5                          (954) 530-5301
                            Email: Buschel@bglaw-pa.com
 6                          Email: Campion@bglaw-pa.com

 7                          GRANT J. SMITH, Esquire
                            StrategySmith, P.A.
 8                          401 East Las Olas Boulevard
                            Suite 130-120
 9                          Fort Lauderdale, FL 33301
                            (954) 328-9064
10                          Email: Gsmith@strategysmith.com

11                       CHANDLER PAIGE ROUTMAN, Esquire
                         Law Office of Chandler P. Routman
12                       501 East Las Olas Blvd.
                         Suite #331
13                       Fort Lauderdale, FL 33316
                         (954) 235-8259
14                       Email: Routmanc@gmail.com
     _____________________________________________________________
15   Court Reporter:     Crystal M. Pilgrim, RPR, FCRR
                         Official Court Reporter
16                       United States District Court
                         District of Columbia
17                       333 Constitution Avenue, NW
                         Room 4700-F
18                       Washington, DC 20001
                         Email: crystalmpilgrim@gmail.com
19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 3 of 126    1100


 1                             TABLE OF CONTENTS

 2                                                                Page

 3   Closing argument:

 4        By Mr. Kravis                                           1103

 5        By Mr. Rogow                                            1144

 6   Rebuttal argument

 7        By Mr. Marando                                          1178

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 4 of 126   1101


 1                         P-R-O-C-E-E-D-I-N-G-S

 2                THE DEPUTY CLERK:    Recalling case number 19-18,

 3   United States of America v. Roger J. Stone.

 4                THE COURT:    All right, is everybody ready to proceed?

 5                MR. KRAVIS:    Yes, Your Honor.

 6                THE COURT:    Can I just have counsel who is going to

 7   be arguing approach the bench briefly.

 8           (Bench conference.)

 9                THE COURT:    I just wanted to inquire as to whether

10   anyone is intending to ask the jury to draw an inference from a

11   missing witness.

12                MR. ROGOW:    From a missing witness?

13                THE COURT:    Yes.

14                MR. ROGOW:    Only Mr. Corsi.

15                THE COURT:    What are you going to say?

16                MR. ROGOW:    That he's not here.

17                THE COURT:    Are you going to ask them to draw an

18   inference from that or just --

19                MR. ROGOW:    No, just he's not here.

20                THE COURT:    In this circuit you have to get the

21   Court's permission to argue that -- to draw some inference from

22   that.

23           What's your point of view about them saying he's not here?

24                MR. KRAVIS:    He's not here is a fact.     I think

25   they're allowed to assert the fact.          If they ask the jury to
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 5 of 126   1102


 1   draw any further inference from it, then I agree they need the

 2   Court's permission before making that --

 3                THE COURT:    There's a whole predicate you have to

 4   lay; that he's peculiarly available to one side, you didn't

 5   subpoena him either, et cetera, et cetera.

 6                MR. ROGOW:    I'm not going to ask.

 7                THE COURT:    Okay, all right.

 8                MR. KRAVIS:    Sorry while we're at the bench, there's

 9   one other thing I wanted to ask.

10        Ms. Taylor, the former case agent who testified in trial,

11   asked if she could watch the closing argument.          I know defense

12   had invoked the rule on witnesses at the start of trial.           I

13   asked them for their position.         They said they didn't have any

14   objection.     I just want to clear it with the Court.

15                THE COURT:    I don't have an objection.     She's not

16   going to testify again I don't think, all right.

17                MR. KRAVIS:    Correct.

18        (Open court.)

19                THE COURT:    All right, let's bring in the jury.

20        (Jury present.)

21                THE DEPUTY CLERK:    Jury here.

22                THE COURT:    Good afternoon, you guys are all here.        I

23   appreciate your being on time.         As you may notice, we have a

24   missing seat.     We have a juror who is not well and is going to

25   be unable to join us this afternoon, but that is why, as you
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 6 of 126    1103


 1   know, there's more jurors in the box than 12.

 2           At this point we're about to hear closing arguments in the

 3   case.     I just want to confirm that no one has done any research

 4   or had anyone try to speak to them or has spoken to anyone

 5   about the case in our recess.

 6           All right.   The government can proceed with its closing

 7   argument.

 8                        CLOSING ARGUMENT BY MR. KRAVIS

 9                MR. KRAVIS:    That man is Roger Stone.     The evidence

10   that you have seen and heard over the past week has established

11   that Mr. Stone obstructed a congressional investigation.

12           The investigation was conducted by the House Permanent

13   Select Committee on Intelligence, or the House Intelligence

14   Committee.     The investigation was about allegations that Russia

15   was involved -- that Russia had interfered in the 2016 U.S.

16   presidential election.

17           One of the topics the investigation was looking at was

18   whether Russia was involved in the publication of some

19   documents by an organization called WikiLeaks.          Mr. Stone

20   obstructed that investigation.       He lied in his sworn testimony

21   before the committee, and he tampered with a witness who could

22   expose his lies, a man named Randy Credico.

23           Why did Roger Stone do these things?      Because he knew that

24   if the truth came out about what he had been doing in 2016, it

25   would look terrible.       He knew that his emails and text messages
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 7 of 126    1104


 1   from that time would show that he was repeatedly trying to get

 2   documents and information from WikiLeaks.         Those emails and

 3   text messages would also show that he was communicating with

 4   the Trump campaign about WikiLeaks' plans every chance he got.

 5        Roger Stone knew that if this information came out, it

 6   would look really bad for his longtime associate Donald Trump,

 7   so he lied to the committee.

 8        Roger Stone told five categories of lies before the

 9   committee.   He lied about the identity of his intermediary or

10   go-between with WikiLeaks that he was publicly bragging about

11   in August of 2016.     He lied about asking his intermediary to

12   get WikiLeaks to do things for him in 2016.         He lied about

13   telling the Trump campaign about his conversations with the

14   intermediary.    He lied about his written communications with

15   the intermediary, and he lied about his other written

16   communications about Assange.

17        Then after he told these lies, Stone engaged in a

18   relentless campaign to silence the person who could expose

19   those lies to the committee, Randy Credico.         We are going to

20   walk through now the evidence that shows that Roger Stone did

21   all of these things.

22        First, we're going to talk for a minute about the

23   investigation itself.     Then we're going to talk about Stone's

24   lies to the committee, what he said and the evidence you have

25   seen that shows you that each statement was false.
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 8 of 126    1105


 1        Then we are going to talk about the evidence proving that

 2   Stone engaged in witness tampering.        And finally, we're going

 3   to talk about how all of these actions affected the

 4   committees's investigation.

 5        The investigation.      In January of 2017, the House

 6   Intelligence Committee announced an investigation.           This

 7   investigation was about allegations of Russian interference in

 8   the 2016 U.S. presidential election.        This document, Exhibit 3,

 9   shows what the committee was investigating.         As the document

10   shows, two of the topics were Russian cyber activity and links

11   between Russia and individuals associated with political

12   campaigns.

13        One of the allegations, one of the topics the committee

14   was exploring, was that the Russians were involved in

15   WikiLeaks' publication of stolen documents from the Democratic

16   National Committee.     WikiLeaks, you remember, is an

17   organization that publishes nonpublic documents, often

18   documents that were hacked or stolen or leaked.

19        In 2016, WikiLeaks published some documents that were

20   relevant to the election.      As you can see in this tweet, on

21   July 22nd, 2016, WikiLeaks posted or dumped some emails

22   belonging to the Democratic National Committee.          The Democratic

23   National Committee said it was the Russians who had hacked

24   their system.

25        The House Intelligence Committee was looking at all of
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 9 of 126     1106


 1   this.     The committee was trying to figure out whether the

 2   Russians were involved in the WikiLeaks releases.          You know

 3   that because this topic is mentioned in the House Intelligence

 4   Committee's final report.

 5           This page of the report shows that the relationship

 6   between WikiLeaks' publications and the Russians was part of

 7   the investigation.     Now, remember what my colleague

 8   Mr. Zelinsky told you at the beginning of this case.           This case

 9   is not about whether the Russians were actually involved in the

10   WikiLeaks publications.      The answer to that question is not

11   relevant to the charges in this case, and you are not being

12   asked to decide it.

13           The point here is that this is one of the questions that

14   the House Intelligence Committee was trying to answer.             This

15   question about Russian involvement in the WikiLeaks releases,

16   this was one important topic of the committee's investigation.

17   And because the House Intelligence Committee was looking into

18   WikiLeaks, they wanted to talk to Roger Stone.

19           In early August of 2016, Mr. Stone started making public

20   statements in which he said:       WikiLeaks is coming out with more

21   information, I know what they're planning to do, and the reason

22   I know all of this is because I have had communications through

23   a back channel, or an intermediary, or a mutual friend with

24   WikiLeaks, the head of WikiLeaks, Julian Assange.

25           That's why the House Intelligence Committee wanted to talk
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 10 of 126   1107


 1   to Roger Stone.     They wanted more information about his

 2   contacts with WikiLeaks as part of the investigation into

 3   whether the Russians were involved in the WikiLeaks releases.

 4         And Roger Stone knew this.       Roger Stone knew what the

 5   committee was investigating and why they wanted to talk to him.

 6   He said it himself in his opening statement right here.

 7          (Audio played.)

 8         Now, Roger Stone made clear that he didn't agree with this

 9   allegation.    He said he didn't think the Russians were involved

10   in the WikiLeaks releases, but that's not the point.           That was

11   not for Roger Stone to decide.        That was for the committee to

12   decide.

13         The point here is that this portion of the transcript

14   shows that Roger Stone knew exactly why this committee in this

15   investigation wanted to talk to him about WikiLeaks.           And when

16   the committee does start talking to him about WikiLeaks, Roger

17   Stone lies to them, not once, not twice, not three or four or

18   even five times, but over and over and over again.

19         Let's talk about the hearing.       Here's lie number 1.

20         (Audio played.)

21               MR. KRAVIS:    This is the question, August 8th speech

22   in Broward County, August 12th on InfoWars:          You say you got

23   some guys talking to Assange.       Who were you talking about?        Who

24   is that person?

25         This was important to the committee.        You know it was
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 11 of 126   1108


 1   important because they asked Roger Stone this question over and

 2   over and over again.

 3         Here's Representative Quigley:       "The most important

 4   question anyone can ask you today is who was the intermediary."

 5         Representative Quigley again:       "This is the question which

 6   has to be on absolutely everyone's mind."

 7         Representative Gowdy:      "This is someone who can be

 8   examined and cross-examined, and we can test and probe the

 9   conversation that he may or may not have had with Assange.

10   Whether this person has actually talked to Julian Assange or

11   not, we have a few questions for them."

12         Mr. Schiff:    "We need to determine whether your account of

13   affairs is accurate.      We need to determine whether we can

14   corroborate that through the intermediary."

15         What is the truthful answer to this question?

16         The truthful answer to this question is:         The guy I was

17   talking about in early August of 2016 is a man named Jerome

18   Corsi.

19         Here's how you know.      As we saw a moment ago, on

20   July 22nd, 2016, WikiLeaks announced that it was releasing

21   emails from the Democratic National Committee.

22         Now, what's happening with Roger Stone at this time?

23         Roger Stone's longtime associate Donald Trump is running

24   for president of the United States.        Back in 2015, Mr. Stone

25   was employed with the Trump campaign.         By this time, July 2016,
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 12 of 126   1109


 1   he is no longer employed with the Trump campaign, but he is

 2   talking regularly with the highest levels of the campaign:

 3   Deputy Chairman Rick Gates; CEO Steve Bannon; Campaign Manager

 4   Paul Manafort; and even the candidate himself.

 5         So when this Twitter message comes out, Roger Stone sees a

 6   chance help the Trump campaign and he jumps at it.

 7         On July 25th, 2016, three days after that message we just

 8   saw, Roger Stone writes to Jerome Corsi.         In this email, Stone

 9   tells Corsi:    Get to Assange -- remember, Assange is the head

10   of WikiLeaks at this time, he's living at the Ecuadorian

11   embassy in London -- get the pending WikiLeaks emails.

12         A few days later, just to make sure that Corsi got the

13   message, Stone sends another email:        Malloch should see

14   Assange.

15         Two days later, Roger Stone gets what he's looking for.

16   This is an email, August 2nd, 2016, from Jerome Corsi, the guy

17   Roger Stone just told to get to Assange.

18         This is about eleven days after WikiLeaks released the

19   Democratic National Committee emails.         This is just a few days

20   before Stone started making those early August public testimony

21   statements that he's going to be questioned about at the

22   hearing.

23         In this email Mr. Corsi writes:        Word is friend at embassy

24   plans two more dumps, one shortly after I'm back, second in

25   October, impact planned to be very damaging."
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 13 of 126   1110


 1         Okay, what is going on here?

 2         "Friend in embassy" is Julian Assange, who was living in

 3   the Ecuadorian embassy at this time.         The dumps that Corsi is

 4   talking about are releases of more emails by WikiLeaks.

 5         Further down, when Corsi says:       "That appears to be the

 6   game hackers are about now, would not hurt to start suggesting

 7   HRC old, memory bad, has stroke," that's a reference to Hillary

 8   Clinton, who is running against Donald Trump for president, and

 9   references to her health.

10         "Setting the stage for the foundation debacle," that's a

11   reference to the Clinton Foundation, an organization associated

12   with Hillary Clinton.

13         So in this email dated August 2nd, 2016, Corsi is telling

14   Stone what the, quote, word is about what WikiLeaks plans to do

15   between now and the election with the rest of the documents in

16   their possession.

17         Roger Stone knows exactly what to do with this

18   information.    After he gets this email from Corsi, Stone starts

19   making public statements.       And in those statements, Stone says

20   over and over again:      He's got information about WikiLeaks'

21   plans.   WikiLeaks is going to release more stuff that's going

22   to be really bad for Hillary Clinton.

23         And he gets this information from an intermediary or a

24   back channel or a mutual friend with Julian Assange.

25         Here's Roger Stone in Broward County on August 8th, 2016,
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 14 of 126        1111


 1   six days after the email from Jerome Corsi.

 2         (Audio played.)

 3               MR. KRAVIS:    "I believe the next tranche of documents

 4   may pertain to the Clinton Foundation."

 5         Where have we heard that before?        It's in Jerome Corsi's

 6   August 2nd email.

 7         Here's Roger Stone on InfoWars on August 12th, 2016.

 8         (Audio played.)

 9               MR. KRAVIS:    "I have kind of had a foreshadowing,"

10   from later in the same interview.

11         (Audio played.)

12               MR. KRAVIS:    "We have communicated through a trusted

13   mutual friend."

14         These are the statements from early August 2016 that

15   Mr. Stone is asked about in the hearing:         Who are you referring

16   to in these statements?

17         But these aren't the only statements from that time.               This

18   is August 16th, 2016.      This is like two weeks after the Corsi

19   email:   "I have had some back-channel communication with

20   WikiLeaks and Julian Assange."

21         This is August 16th, same day:       "We have a mutual

22   acquaintance who is a fine gentleman."

23         August 18th on C-SPAN:      "We communicated through an

24   intermediary."

25         August 18th again, on a recorded conference call:             "I
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 15 of 126   1112


 1   think Mr. Assange -- I don't think, I know Mr. Assange has

 2   those emails.     I have had a back-channel communication."

 3         These videos are in evidence.       You can watch them, listen

 4   to them if you want, during your deliberations.           And if you do,

 5   I think you will see that between August 8th of 2016 and

 6   August 18th of 2016, six different times, Stone keeps repeating

 7   the information that he got from Jerome Corsi on August 2nd:

 8   WikiLeaks has more stuff to put out.         The stuff is bad for

 9   Hillary Clinton.

10         And he keeps saying:      I got this information through an

11   intermediary, a back channel, a mutual friend, a mutual

12   acquaintance.

13         Who is he talking about when he says that?

14         He's talking about the author of the August 2nd email,

15   he's talking about Jerome Corsi.

16         So when the committee asked Mr. Stone about these public

17   statements, what does he tell them?

18         Does he tell them, "The guy I was referring to in August

19   is Jerome Corsi"?

20         No.   Stone does not want the committee to know about

21   Jerome Corsi.     He definitely does not want the committee know

22   about those emails.

23         So what does Stone tell the committee?

24         First, he says he can't answer the question because the

25   intermediary was like a source for him.
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 16 of 126      1113


 1           Stone says:   "I'll go back and I'll ask the intermediary

 2   if it's okay to reveal his identity."

 3           This is another lie, by the way.      Roger Stone never does

 4   this.     And the fact that Roger Stone is lying about this detail

 5   shows you what was in his mind the entire time he's testifying

 6   before the committee.      Roger Stone had no intention of being

 7   truthful with the committee on this point.          He is just making

 8   stuff up.

 9           In an October 13th, 2017 letter to the committee, Stone

10   says:     "The guy I was talking about in early August is a man

11   named Randy Credico."

12           This letter, Government's Exhibit 13, never mentions

13   Jerome Corsi.

14           This is a lie.   You have seen and heard overwhelming

15   evidence that the person that Stone was talking about in early

16   August 2016, this person he keeps referring to as a back

17   channel or intermediary or mutual friend or mutual

18   acquaintance, this person could not have been Randy Credico.

19   You saw their emails and text messages.

20           August 19th, 2016, this message is sent 11 days after

21   Stone starts making those comments in Broward County.               It's

22   after his appearances on InfoWars.        This is after all of the

23   public statements that we just looked at.         And Randy Credico

24   told you:     This is the first time that Roger Stone and I ever

25   communicated about Assange.
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 17 of 126   1114


 1         Ms. Taylor, the former FBI agent, told that you she has

 2   looked through the emails, she's looked through the text

 3   messages, there is no text message, there is no email between

 4   Roger Stone and Randy Credico before this one on August 19th,

 5   2016, that talks about Assange or WikiLeaks, and this text

 6   message was after all of Mr. Stone's public statements from

 7   early August about an intermediary.

 8         You heard from Credico, he explained to you what's going

 9   on here.    Mr. Credico told you:      "I saw the speech in Broward

10   County.    I saw this thing where Stone is going around talking

11   about how he's got a back channel to Assange; he's got an

12   intermediary.     So I try to one-up him a little bit.        I tell him

13   I'm going to have Assange on my show."

14         Credico says:    "I don't have him booked yet, but I'm

15   hoping it's going to kind of work out, and this is the first

16   time I mention Assange to Roger Stone," on August 19th of 2016.

17         This document corroborates Credico's account of events.

18   This is the email from the WikiLeaks folks setting up the

19   interview between Assange and Credico, when Assange appears on

20   Credico's show.

21         This is August 25th, 2016, the day of the interview.          This

22   shows what Credico was talking about.         His first efforts to get

23   in touch with WikiLeaks to get Assange on the show doesn't

24   happen until after Roger Stone had said all of those comments

25   about having an intermediary or a back channel or a mutual
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 18 of 126   1115


 1   friend with Julian Assange.

 2         You also heard about this from Margaret Kunstler, the

 3   older woman, the lawyer, Credico's friend.          She told you:

 4   "This was the one and only time that I tried to hook up Randy

 5   Credico with people at WikiLeaks."

 6         She said, "I did this like a few days before the interview

 7   happened, less than a week.       This was the only time I did it."

 8         And to her knowledge, Randy Credico had no other way of

 9   getting in touch with Julian Assange.

10         Finally, there's the August 23rd radio interview between

11   Randy Credico and Roger Stone.

12         (Audio played.)

13                MR. KRAVIS:   That's Credico.

14         (Audio played.)

15                MR. KRAVIS:   Listen to how Credico is talking in this

16   interview.     He's asking Stone, "look are you getting

17   information from WikiLeaks?       What's going on here?"

18         And Stone says: "I've got this back channel, I've got this

19   mutual friend."

20         Is this how these two men would be talking if Randy

21   Credico was the intermediary?       Of course not, of course not.

22         And Roger Stone, Roger Stone knows full well that pinning

23   all of this on Randy Credico is a lie.         He knows it's a lie

24   because Randy Credico has been telling him over and over again,

25   since September 2016, you've got this wrong.          Check the emails,
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 19 of 126    1116


 1   check the text messages, I'm not the guy from early August.

 2   Take a look at the documents.

 3           Before the hearing, before Roger Stone ever set foot in

 4   that committee room, Randy Credico told Roger Stone in writing

 5   three different times that Randy Credico was not the guy from

 6   early August.

 7           This is September 18th, 2016.     Look at the message at the

 8   bottom:     "Do not name me as your connection to Assange.          You

 9   had one before that you referred to."

10           This is October 15th, 2016:     "All I did in London is

11   deliver a letter.     You got nothing to worry about because no

12   one has communicated with Assange except for on my radio show.

13   All I did was deliver a letter."

14           January 6th, 2017, right around the time the congressional

15   investigations are announced, the email is even called, "Back

16   Channel BS," Credico says to Stone:        "I put together the time

17   line.     This isn't right.     I've never talked to Assange other

18   than on my radio show.        You may as well tell the truth that you

19   had no back channel or there's the guy you were talking about

20   early August. The guy you were talking about early August,"

21   ladies and gentlemen, that's Jerome Corsi.

22           Now, the defense would have you believe that Randy Credico

23   is some sort of Svengali or mastermind, that Randy Credico

24   tricked Roger Stone into giving false testimony before the

25   committee; that Randy Credico somehow fooled Roger Stone into
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 20 of 126      1117


 1   believing that Stone's own statements from August 2016 were

 2   actually about Credico.       That claim is absurd.

 3          You saw Randy Credico testify during this trial.             I ask

 4   you, does anyone who saw and heard that man testify during this

 5   trial think for even a moment that he is the kind of person who

 6   is going to pull the wool over Roger Stone's eyes.           The person

 7   that you saw testify is just not the kind of person who is

 8   going to fool Roger Stone.

 9          And look at the text messages and the email I just showed

10   you.    If Randy Credico is trying to fool Roger Stone about what

11   Roger Stone's own words meant in August 2016, why is Credico

12   repeatedly texting and emailing Stone to set the record

13   straight, telling him:      I'm not the guy, there was someone else

14   in early August.

15          Roger Stone knew perfectly well, when he said had a back

16   channel in early August, he was talking about Jerome Corsi.

17   Roger Stone wasn't tricked.       He lied.

18          That's lie number 1, who were you talking about in early

19   August.     The truth is Corsi.    Stone says Credico.

20          Here's lie number 2.

21          (Audio played.)

22          Question 2 -- Question 2, did you ask this guy to do

23   anything on your behalf, what is the truthful answer to this

24   question?

25          The truthful answer to this question is yes.         You know
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 21 of 126   1118


 1   that because you have seen the requests.         They are in writing.

 2         This is the email from Roger Stone to Jerome Corsi,

 3   July 25th, 2016.     This email does not say:       "Please just

 4   confirm Julian Assange's public statements."          This email does

 5   not say:    "Please just confirm that they got more stuff."

 6         This email says:     "Get the pending WikiLeaks emails."

 7         In this very first email, Roger Stone is asking the guy to

 8   do something.

 9         Now, as we just discussed, the guy the committee is asking

10   him about is the guy he's referring to in early August, and

11   that is Jerome Corsi.      But even under Roger Stone's false

12   statement that this guy is actually Randy Credico, this lie is

13   still a lie because of this.

14         September 18th, 2016, Roger Stone texts Randy Credico:

15   "I'm emailing you a request to pass on to Assange."

16         This is the request.      It's Government's Exhibit 50.       In

17   this email on September 18th, 2016, Stone asks Credico to try

18   to get from WikiLeaks, emails related to Libya and Hillary

19   Clinton's service in the State Department.

20         Stone did not contact Credico just once about this.           He

21   emailed and tested him over and over and over again.           In total,

22   Roger Stone texted or emailed Randy Credico with this request

23   for Libya documents from WikiLeaks six times over a one-week

24   period in September of 2016.

25         So what did Stone say to the committee?
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 22 of 126        1119


 1           Does he says:   Yes, I asked Jerome Corsi to do some stuff.

 2   And if we're counting Randy Credico, I asked him to do some

 3   things too.

 4           No, he does not tell that to the committee.        He lies to

 5   them.     He says:   No, I never asked them to do anything.

 6           All of the documents you just saw show that statement is a

 7   lie, and Stone knows it's a lie.        He knows it's a lie because

 8   he has these emails in his possession at the time he testifies

 9   before the committee.      In fact, he forwards this one back to

10   Randy Credico in 2018.

11           Take a look at Government's Exhibit 82.       The email, the

12   body of the email is the exchange that we just saw where Stone

13   is asking Credico to get WikiLeaks document -- get WikiLeaks

14   documents on Hillary Clinton in Libya.

15           Take a look at the date of the forward, March 10, 2018.

16   Roger Stone forwarded this email back to Randy Credico six

17   months after the hearing, six months after his testimony.

18           Now, Mr. Credico told you how he took this email.           He

19   said:     I took this as kind of a warning like, if you go public

20   with the truth, I'm going to expose your friend Margaret

21   Kunstler."

22           And we're going to talk about that in a minute, but what

23   this email shows is that Roger Stone knew full well that his

24   statement to the committee, that he never asked the person to

25   do anything on his behalf, is a lie.
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 23 of 126    1120


 1         Let's move on to lie number 3.

 2         (Audio played.)

 3               MR. KRAVIS:    What is the truthful answer to this

 4   question?    The truthful answer to this question is yes.           You

 5   know that because you have seen and heard overwhelming evidence

 6   that throughout the 2016 presidential election, Stone was

 7   passing information about WikiLeaks from his conversations with

 8   his intermediary back to the Trump campaign.

 9         During this trial you heard from deputy campaign manager

10   Richard Gates.     He testified that Stone regularly told him that

11   he had information on WikiLeaks.        Stone kept telling Gates in

12   June, in July, in August, more material is coming out.

13         And Gates said:     This information that Stone is giving me

14   about WikiLeaks, more material coming out, this was not public

15   information.     This was nonpublic information that Roger Stone

16   was giving me.

17         You also heard from the campaign CEO, Stephen Bannon.

18   Bannon said that Stone would boast about his relationship with

19   WikiLeaks and the information he could get.          In fact, Bannon

20   testified that he viewed Stone as the campaign's access point

21   to WikiLeaks.     The documents show you what Bannon and Gates are

22   talking about.

23         This is June 14, 2016, on the day that the DNC announces

24   that they have been hacked and they think it was the Russians.

25   On the day that announcement comes out, Roger Stone has a phone
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 24 of 126   1121


 1   conversation with the candidate, Donald Trump.

 2         Again on June 30th, on the day that Guccifer 2.0, the

 3   entity that claimed credit for the hack, comes out and praises

 4   Donald Trump in a WordPress post, Stone has another phone

 5   conversation with Donald Trump.

 6         One hour before Roger Stone sends this email to Jerome

 7   Corsi, "Malloch should see Assange," Roger Stone has a phone

 8   conversation first with Rick Gates, and then with the

 9   candidate, Donald Trump.

10         Now, Mr. Gates testified that late July, right around the

11   time of these phone records on the screen in front of you,

12   Stone had a phone call with then-candidate Trump.

13         Remember, Gates testified, he said:        Mr. Trump and I are

14   in a car.    It's a Suburban.     We're going from Trump Tower to

15   LaGuardia Airport.

16         He said:    I'm sitting diagonally.      This is really like two

17   and a half rows not three rows.        I'm sitting diagonal from him.

18         He says:    Candidate Trump has a phone call.

19         Gates says:    I can hear it's Roger Stone's voice on the

20   other end of the phone.      Trump hangs up the phone, and within

21   30 seconds, Trump says to Gates:        More information is coming.

22         This is an email from Roger Stone to Paul Manafort.           It's

23   dated August 3rd, 2016.      This is one day after Stone gets the

24   email from Corsi, "Word is friend in embassy plans two more

25   dumps."
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 25 of 126   1122


 1         On August 3rd, 2016, Stone writes to Manafort:          "I have an

 2   idea to save Trump's ass.       Call me please."

 3         What is Stone's idea to save Trump's ass?

 4         It's to use the information about WikiLeaks releases that

 5   he just got from Jerome Corsi.

 6         How do know that's what he had in mind; because that's

 7   exactly what he did.      As you just saw, just days after Stone

 8   sends this email to Paul Manafort, "I have an idea to save

 9   Trump's ass," he goes out on TV, on conference calls and starts

10   plotting this information that he's getting from Corsi:

11   WikiLeaks has more stuff coming out, it's really bad for

12   Hillary Clinton.

13         This is October 4th of 2016.       Mr. Bannon testified for you

14   about this email.     Mr. Bannon explained:      On October 4th,

15   there's supposed to be another release.         WikiLeaks is supposed

16   to announce that more documents are coming out.

17         The morning of October 4th comes and goes, there's no more

18   release, and Steve Bannon wants to know what's going on.            He

19   emails Roger Stone.

20         Why Roger Stone?     Because Roger Stone is the campaign's

21   WikiLeaks access point.

22         And Bannon asks:     What was that this morning?

23         And how does Stone respond?       He responds with information

24   about what's going to happen with WikiLeaks:          A load every week

25   going forward.
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 26 of 126   1123


 1         Stone does the same thing with Eric Prince.          You heard

 2   from Bannon, Prince would visit -- he wasn't a salaried

 3   employee, but he would visit the Trump campaign offices.            He

 4   would write policy papers, position papers for the campaign on

 5   things like foreign policy.

 6         On October 3rd, 2016, Stone writes to Gates -- Stone

 7   writes to Prince:     "Spoke to my friend in London last night.

 8   The payload is still coming."

 9         "Friend in London" is a reference to Julian Assange.             You

10   heard from Stone's statements about where he gets information

11   from Assange, it's through the intermediary, and this is more

12   information that Stone is passing on to someone involved with

13   the Trump campaign.

14         The result of all of this information that Roger Stone is

15   providing to the campaign is that Stone becomes the Trump

16   campaign's WikiLeaks guy.       Bannon told you this, and Gates told

17   you this.

18         So when WikiLeaks finally does release more emails on

19   October 7, who asks for credit?        Roger Stone.

20         And who gets the credit?      Roger Stone.

21         All of this evidence shows that Stone was discussing his

22   conversations with the intermediary, with people involved in

23   the Trump campaign.

24         Is that what Stone tells the committee?

25         No.   He lies again.
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 27 of 126   1124


 1         Why is Stone lying about this?

 2         Ladies and gentlemen, Roger Stone is a political

 3   strategist.     He knows how this is going to look.        A committee

 4   of the United States House of Representatives is examining

 5   whether the Russians were involved in the WikiLeaks releases,

 6   and here is Stone giving the campaign inside information on

 7   those releases over and over again.        This is going to look

 8   terrible for Trump.

 9         And Stone is worried that what he says and does in the

10   hearing is going to reflect back on the president.           This is a

11   text message that Stone send to Randy Credico on December 1st,

12   2017, after the hearing.

13         Stone writes:     "Because of Trump, I could never get away

14   with asserting my Fifth Amendment rights."

15         Roger Stone knows how all of this is going look, and he

16   knows it's going to reflect back on Trump, so he lies to the

17   committee.

18         Lie number 4.     Lie number 4 is about documents; and,

19   ladies and gentlemen of the jury, this one is a whopper.

20         (Audio played.)

21                MR. KRAVIS:   It's not just asked once.

22         (Audio played.)

23                MR. KRAVIS:   What is the truthful answer to this

24   question?     The truthful answer to this question is:        Yes, we

25   exchanged emails, we exchanged text messages.
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 28 of 126     1125


 1           Now, the honest-to-goodness truthful answer to this

 2   question is:     The guy I was talking about in early August, when

 3   I said I had an intermediary, that guy is a man named Jerome

 4   Corsi.     And yes, I have lots of emails and lots of text

 5   messages with him, including emails and text messages about

 6   WikiLeaks.     Here are five examples that are all in evidence in

 7   this case.

 8           But even in Roger Stone's misshapen world where he wants

 9   to pretend that the guy he was talking about in early August

10   was actually Randy Credico, this is still a lie.           In fact, in

11   that world this is an even bigger lie.

12           Anything in writing, no; emails, no; text messages, no.

13   Emails, he's not an email guy.

14           No text messages, not an email guy, are you kidding me?

15           Roger Stone and Randy Credico exchanged hundreds of

16   written communications.      Many of them are in evidence in this

17   case.     This chart, prepared by former Special Agent Taylor,

18   shows you the number of communications between Roger Stone and

19   Randy Credico between June 2016 and September of 2017.              If you

20   add up all of the numbers on this chart, you will find that

21   these two men exchanged over one thousand five hundred written

22   communications including over one hundred emails.           Not an email

23   guy indeed.

24           In fact, on the very day that Roger Stone told the House

25   Intelligence Committee that he had no text messages with this
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 29 of 126   1126


 1   intermediary, Roger Stone exchanged 72 text messages with Randy

 2   Credico.

 3         Lie number 5 is also a whopper.

 4         (Audio played.)

 5                MR. KRAVIS:   This is lie number 5.

 6         Any communications you've had with any third parties about

 7   Julian Assange.

 8         What is the truthful answer to this question?

 9         The truthful answer to this question is yes.          It includes

10   all the emails and text messages we just saw with Jerome Corsi,

11   all the emails and text messages we just saw with Randy

12   Credico, plus the emails with Bannon and Prince which were also

13   about Julian Assange.

14         Why is Stone lying to the committee about these documents?

15   Why is Stone telling these whoppers?

16         It's because the documents expose all of his other lies.

17   Because Roger Stone cannot let the committee see any of the

18   documents that you have seen over the past week.           The emails

19   with Corsi; the Credico messages mentioning the guy from early

20   August; the repeated requests for documents from WikiLeaks; the

21   emails and texts with the Trump campaign about WikiLeaks, all

22   of it.     Stone has to lie so the committee will not see any of

23   to evidence that exposes all of his other lies.

24         Okay, those are the five lies.

25         Who is the guy you were referring to in early August?
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 30 of 126    1127


 1         Truth is Corsi, Stone says Credico.

 2         Did you ask an intermediary to do anything on your behalf?

 3         Truth is yes, Stone says no.

 4         Did you communicate anything about your conversations with

 5   the intermediary to the Trump campaign?

 6         Truth is yes, Stone says no.

 7         Did you communicate with the intermediary in writing?

 8         Truth is yes, Stone says no.

 9         Do you have any communications with third parties about

10   Julian Assange?

11         The truth is yes, Stone says no.

12         In Counts 2 through 6 of the indictment, Stone is charged

13   with five counts of making a false statement, one count for

14   each of those lies.

15         Where does all of this leave Roger Stone?

16         It leaves him with one big loose end.         There is one guy

17   out there who can knock down this whole house of cards.             There

18   is one guy out there who knows the truth behind the lies that

19   Stone has told the committee.       It's Randy Credico.

20         And as you would you expect, after Stone falsely testifies

21   to the committee that Credico is the guy from early August,

22   well, the committee asks Credico for an interview.

23         Stone, of course, knew that this is exactly what would

24   happen when he sent that letter in October 2017.           Stone knew

25   that the committee would try to interview the person that he
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 31 of 126   1128


 1   identified in the letter.       And Stone also knew that that could

 2   never happen.     The committee could never talk to Randy Credico,

 3   because if they did, they would find out that Roger Stone

 4   repeatedly lied under oath on September 26th, 2017.

 5         Ladies and gentlemen, that is exactly why Roger Stone

 6   picked Randy Credico, because he knew that when the time came,

 7   he would be able to bend Randy Credico until Randy Credico

 8   broke.

 9         Randy Credico testified in this trial, and when he

10   testified, I think you could clearly say why Roger Stone picked

11   him to be the patsy in all of this.

12         Mr. Credico admitted to you that he has had problems with

13   alcohol in his past.      He also -- he can be a little hard to

14   take seriously.     He's a comedian.     When he was on the stand, he

15   talked about Dick Tracy and characters in movies that I've

16   never even heard of.

17         And Randy Credico had a pressure point that Roger Stone

18   knew about.     It's Margaret Kunstler.      You remember, Margaret

19   Kunstler is Randy Credico's friend.        She's the person who got

20   Credico that Assange interview.        She's the person that Credico

21   forwarded that request to about -- from Stone, about getting

22   documents about Clinton in Libya in September of 2016.

23         Margaret Kunstler being dragged into this was a pressure

24   point for Randy Credico, and Roger Stone knew it.

25         I want to remind you about something that happened during
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 32 of 126    1129


 1   this trial.     You're not going to find it in an evidence binder,

 2   you're not going to see it on a PowerPoint slide.

 3          When Randy Credico was on the stand last Friday morning,

 4   he was testifying about how, in September of 2017, Stone told

 5   him:     "I'm going to go out and say that you're the back

 6   channel."

 7          And Credico said:    "No, you've got this wrong, I'm not the

 8   guy from early August."

 9          Then Credico testified Stone said to him, I've got an

10   email.     I've got an e-mail from Margaret Kunstler about this.

11   It's that email from September 2016.         This is way after all of

12   Stone's public statements about an intermediary.           It's the one

13   where Stone forwards the request for documents.

14          And Mr. Zelinsky asked Mr. Credico, does this concern you

15   that Stone is bringing up this email to Ms. Kunstler?

16          And Randy Credico, a man who otherwise was never at a loss

17   for words, a man who otherwise always had one more thing to say

18   during this trial, stopped.       He smoothed back his hair.        He

19   took off his glasses, played with them, he paused for like

20   30 seconds.

21          And when he finally answered the question he said, she's a

22   close friend.     She's an older woman.      I didn't want to drag her

23   through this.     I wanted to keep her out of it.

24          And Randy Credico, Randy Credico had seen Roger Stone do

25   this before.     Credico told you about how, back in 2007, Stone
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 33 of 126     1130


 1   had tried to get Credico to take the fall for this voice-mail

 2   message on Eliot Spitzer's father's answering machine.

 3         Credico told you that when he wouldn't go along with the

 4   story, Stone blew him up in the media, got him a whole bunch of

 5   bad publicity.     Credico did not want the same thing to happen

 6   to Margaret Kunstler ten years later.

 7         Roger Stone knew all of this.       He knew that Randy Credico

 8   had this pressure point.      He knew that Credico did not want

 9   Kunstler mixed up in all this.        Stone knew that he had that

10   email, and he knew that if he put pressure on Credico in just

11   the right spot that Credico would go along with the plan.

12         For all of these reasons, Roger Stone knew that if you

13   wanted to hide what he was doing with Jerome Corsi in 2016,

14   Credico was going to be pretty much the perfect cover.              Stone

15   starts messing with Credico's head right off the break.

16         On the left is the letter that Roger Stone sent to the

17   committee, falsely identifying the guy from early August as

18   Randy Credico.     On the right is an email that Stone forwarded

19   to Credico six days or so after he sent the letter.           You can

20   see the email that gets forwarded to Credico says, "From our

21   letter to the House."

22         Stone sends this email to Credico so Credico will know

23   what the cover story is going to be, what the lie is that he's

24   going to have to cover for.       Stone sends Credico this email six

25   days after he sends the letter to the committee so that Credico
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 34 of 126      1131


 1   will know that Stone has identified Credico to the committee as

 2   the guy from early August, even though that's not the truth.

 3         And in the email that Stone sends feeding Credico the

 4   cover story, Stone starts trying to butter up Credico by

 5   including a bunch stuff that's not in the actual letter to the

 6   committee.

 7         Take a look at the highlighted passages:         "Only

 8   reluctantly identify his source"; an accomplished entertainer,

 9   an impressionist"; a whole paragraph on Credico's work on drug

10   law reform in New York; landmark interviews with Julian

11   Assange.     These words are not in the actual letter to the

12   committee.

13         If they're not in the actual letter, why is Stone trying

14   to make Credico think that they are?

15         It is because Stone is messing with Credico's head.              He is

16   trying to get Credico to go along with the lie that's in the

17   email.

18         On November 9, 2017, the House Intelligence Committee asks

19   Randy Credico for an interview.

20         And Credico told you when he testified, he said:              "During

21   this time Roger Stone is telling me, go along with the lie in

22   the email, take the Fifth, or claim that you just don't

23   remember any of this."

24         The documents show you what he's talking about.

25         On November 19th, 2017, just a few days after the
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 35 of 126     1132


 1   Credico -- after Credico gets the letter requesting the

 2   interview, Credico tells Stone:        "My lawyers want to see me

 3   today."

 4         Look at how Stone responds:       "Stonewall it, plead the

 5   Fifth, anything to save the plan."

 6         This is a Richard Nixon quote from Watergate, and this is

 7   Roger Stone's plan for his loose end.         Credico cannot expose

 8   Stone's lies to the committee if the committee never hears from

 9   Credico.

10         Again, two days later on November 21st, Credico writes:

11   "I was told I'll be getting a subpoena."

12         Stone responds:     "That was the point when your lawyer

13   should have told them you'd assert your Fifth Amendment

14   rights."

15         Here are three more messages from December of 2017, all

16   referencing the Fifth Amendment:        Facebook message, Fifth

17   Amendment; text message, You can plead the Fifth; text message,

18   So what, all legal, take the Fifth, fuck em.

19         Then there's this:     Randy Credico eventually gets a

20   subpoena from the House Intelligence Committee on November 27th

21   or 28th of 2017.     Take a look at what Roger Stone writes to him

22   one day later as they're texting about the subpoena:           "The

23   whole thing will be worthless unless you find a place to do

24   your Frank Pentangeli impression, sure, sure, Roger Stone this,

25   Roger Stone that."
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 36 of 126     1133


 1         Here it is again, December 1st, 2017:         "Start practicing

 2   your Pentangeli," followed by four links to news articles about

 3   Credico testifying before the committee.

 4         Remember who Frank Pentangeli is.        He's a character in the

 5   movie The Godfather Part II.       And there's a scene in the movie

 6   where Pentangeli is supposed to testify before a congressional

 7   committee.     Pentangeli is called to testify so the committee

 8   can bring a perjury charge against his associate.           Stop me when

 9   this starts to sound familiar.

10         But Pentangeli lies to the committee.         He says he doesn't

11   know anything about that criminal activity, and -- and this is

12   the kicker -- the lines, the words that Pentangeli uses in the

13   movie to claim to the committee he doesn't remember, those are

14   the same lines that Roger Stone texted to Randy Credico one day

15   after Credico gets the subpoena.        Look at the message:        "Sure,

16   sure, Roger Stone, this, Roger Stone that."

17         Miss Taylor told you about this.        She told you that in

18   this scene in the movie Pentangeli says to the committee:              "I

19   made all that stuff up.      The FBI offered me a deal, and when

20   they offered me the deal, I told them, sure, sure, Michael

21   Corleone this, Michael Corleone that."

22         Here's Stone one day after the subpoena, "Sure, Sure,

23   Roger Stone this, Roger Stone that."

24         Credico told you how he understood these text messages.

25   He said:     Look, I can't just go in there like Frank Pentangeli
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 37 of 126   1134


 1   and say I don't know Roger Stone.        This isn't the 1950s, like

 2   when The Godfather was set.       There's text messages and emails

 3   that show we know each other, unless of course you lie to the

 4   committee about the text messages and emails."

 5         But Credico told you he understood Stone to be telling him

 6   you can, quote, throw them off, throw the committee off.            You

 7   can quote, "not recall events that actually transpired."

 8         Those are Credico's words about what these messages meant.

 9   When Stone told Credico to do a Pentangeli, Credico full-well

10   understood that Stone was telling him to lie to the committee.

11         Ladies and gentlemen of the jury, when you send a witness

12   before a congressional committee, text messages telling him to

13   do a movie character who lies to a congressional committee,

14   that is witness tampering, plain and simple.          And it's not just

15   the committee investigation.

16         December 1st, 2017:     "If you turned over anything to the

17   FBI you're a fool."

18         December 24th, 2017:      "I'm not talking to the FBI, and if

19   you are smart you won't either."

20         January 25th, 2018:     "Waste of your time, tell him to go

21   fuck himself.

22         Who?

23         Special Counsel Robert Mueller."

24         This is Stone telling Credico:       Keep your mouth shut.

25   Don't talk to the committee, don't talk to the FBI, don't talk
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 38 of 126    1135


 1   to the special counsel.

 2         When Randy Credico tries to point Roger Stone toward the

 3   truth, "I have the email, August 25th, 2016.          That was my first

 4   contact" -- he has it exactly right, by the way, that's the

 5   email.    It is from exactly August 25th, 2016 -- what's Stone's

 6   response?    "No one cares."

 7         January 8th, 2018:     Introduced to him August 25th, 2016.

 8   I have the email.

 9         Stone's response:     No one cares.

10         These short text messages may perfectly sum up Roger

11   Stone's view of all of this.       Credico tells him:      "Look at the

12   emails, look the documents, look at the dates.          You got it

13   wrong."

14         Stone's response:     "No one cares."

15         No one cares?    A committee of the United States Congress

16   is investigating allegations that a foreign power interfered in

17   our presidential election, Stone has just been told he gave the

18   committee false information, and his response is: "No one

19   cares."

20         Someone does care.     You know who cares?      The House

21   Intelligence Committee cares.       They asked him these questions

22   over and over and over again, when he was under oath in front

23   of the committee.

24         So when the defense gets up here and they start telling

25   you, "Who cares, none of this matters, Roger Stone didn't
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 39 of 126      1136


 1   collude with the Russians.       Your answer to them is, that's not

 2   how this works.     Roger Stone does not get to pick and choose

 3   which facts he thinks are important and then lie about the rest

 4   of them.     The committee was entitled to the truth and the

 5   evidence in its investigation wherever that evidence may lead.

 6         And by the way, take a look at who Roger Stone is telling

 7   about Credico pleading the Fifth.         It's Jerome Corsi, the

 8   author of the August 2nd email.

 9         Why is Stone telling Corsi about Credico pleading the

10   Fifth?     Credico and Corsi don't even know each other.            This is

11   Stone telling Corsi:      I got you covered.     They're not going to

12   know about you because Credico is not going to testify.

13         And look, Randy Credico, Randy Credico is not stupid.              He

14   gets what is going on here.       Even after he has pled the Fifth,

15   he is desperate for Roger Stone to correct the record.

16         In the spring of 2018, he tells Stone over and over again:

17   You've got this wrong.      I'm not the guy from early August.           I

18   never had any inside information from WikiLeaks.           That was

19   someone else.     Look at the emails.

20         April 6th, 2018:     "You had no back channel.       Check out the

21   emails and text messages."

22         Stone's response:     "Nice try."

23         April 9th, 2018:     "You ratted on someone that was not your

24   made-up back channel."

25         Stone's response:     "Prepare to die."
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 40 of 126   1137


 1         May 21st, 2018, remember that pressure point I mentioned a

 2   moment ago:    "You should have just been honest with the House

 3   Intel Committee.     Keep running your mouth and I'll file a bar

 4   complaint against your friend Margaret."

 5         Every time Randy Credico tries to point Roger Stone toward

 6   the truth in 2018 about what really happened, Stone responds

 7   with a vulgarity or an insult or a threat.

 8         Okay, one more set of documents from 2018.          This is an

 9   email.   It's from Stone's lawyer to Stone and Corsi.          The date

10   of the email is April 3rd, 2018.        At this point Stone has

11   testified before the committee.        He has sent the committee the

12   letter falsely identifying Credico as the guy from early

13   August, and Credico has pled the Fifth.

14         In this email from April 3rd, 2018, Roger Stone is

15   forwarded the two emails that he sent Jerome Corsi back in

16   July 2016.

17         Here's the first one: "Get to Assange.         Get the pending

18   WikiLeaks emails July 25th, 2016, and Malloch should see

19   Assange July 31st, 2016.

20         These two emails are critical because they show that Corsi

21   and not Credico was the guy from early August.          They also show,

22   by the way, that Stone did have written communications about

23   Assange, and he did have written communications with the guy

24   from early August, and he did ask that person to do something

25   on his behalf, three of the other lies to the committee.
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 41 of 126   1138


 1         But this email -- these emails conclusively show that

 2   Stone got it wrong when he told the committee:          It was Randy

 3   Credico, the guy I was talking about in early August 2016.

 4         They show that Stone's statement to the committee was

 5   false.

 6         What does Stone do with this information?         Does he try to

 7   correct the record?

 8         Does he tell the committee:       Hold up, wait, I made a

 9   mistake?

10         Does he tell Credico:      Funny story, you know what, you

11   were right all along.

12         No, that's not what he does.       The next day, one day after

13   these emails are forwarded back to him, Stone writes to

14   Credico:    "Everything I know about the WikiLeaks disclosures, I

15   heard from you and can prove it.        You lose."

16         Faced with the evidence of the truth, Roger Stone just

17   doubles down on the lie.      And after these emails he keeps

18   writing to the committee, "Everything I said was entirely

19   truthful, my test" -- June 2018 -- "my testimony was wholly

20   truthful," December 2018, after those emails are forwarded back

21   to him.    Faced with the evidence of the truth, Stone just keeps

22   doubling down on the lie.

23         That's the witness tampering, emails and text messages

24   that show Stone telling Credico:        "Go along with the lie", in

25   the October email; or plead the Fifth or say you don't
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 42 of 126        1139


 1   remember, do a Pentangeli.       Based on that conduct, Stone is

 2   charged in Count 7 with one count of witness tampering.

 3         Okay, we've talked about Counts 2 through 6, the false

 4   statement counts, and we talked about Count 7, the witness

 5   tampering count.     Let's talk for a minute about Count 1.

 6         Count 1 is obstruction of an official proceeding.             To

 7   establish that the defendant committed this crime, the

 8   government has to prove that there was a proceeding, that the

 9   defendant knew there was a proceeding, and that the defendant

10   tried to corruptly influence the proceeding.

11         In this case, the proceeding was the House Intelligence

12   Committee investigation of Russian election interference.

13   Roger Stone corruptly influenced that investigation by lying to

14   the committee, by misleading the committee about Jerome Corsi,

15   and by tampering with Randy Credico.

16         As the judge will instruct you, the government is not

17   required to prove that Stone's conduct actually affected the

18   committee's investigation.       He's guilty of obstruction as long

19   as the government shows that he endeavored or tried to impede

20   the investigation.

21         All of the evidence that we have just discussed certainly

22   shows that Stone tried to impede the investigation.           But in

23   this case Stone did much more than that.

24         The evidence shows that Stone not only tried, he succeeded

25   in impeding the committee's investigation.
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 43 of 126   1140


 1         How?   First, the committee never saw the documents that we

 2   have been talking about this afternoon, the emails with Corsi,

 3   the texts with Credico, the emails with Bannon, the emails and

 4   texts with Prince.     The committee never saw those documents

 5   because Stone lied to the committee and told the committee that

 6   those documents did not exist.

 7         But it's not just the documents.        The committee never

 8   heard from Jerome Corsi.      The committee report does not mention

 9   Corsi as a relevant person.       The committee report does not

10   mention the August 2nd email, "Word is friend in embassy plans

11   two more dumps, one coming out in October reference the Clinton

12   foundation."    The committee had no idea that there was this

13   whole other guy that Stone was using to get information about

14   WikiLeaks in August of 2016.

15         The committee also never heard from Randy Credico, the

16   person who could tell them that Stone does have emails and text

17   messages about WikiLeaks; that Stone was talking about another

18   guy, not him in, early August.        The committee never hears any

19   of that because Credico pleads the Fifth, thanks to Stone's

20   threats and harassment.

21         The committee never hears about Stone's communications

22   with the campaign about WikiLeaks, Trump, Gates, Bannon,

23   Prince, Stone giving the campaign nonpublic information about

24   the releases.     Stone taking credit for the October release.

25   This is something the committee was trying to figure out.           The
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 44 of 126     1141


 1   WikiLeaks releases in 2016.       Any connections with Russia, any

 2   connections with the campaign?        The committee never sees or

 3   learns what you have seen and learned over the past week in

 4   this trial; that in 2016 Stone was pressing over and over for

 5   information about WikiLeaks and feeding that information back

 6   to the Trump campaign every chance he got.

 7         Stone's 2017 text messages are gone.        You heard from

 8   Ms. Taylor that in the course of the special counsel's

 9   investigation, the FBI tried to go back and get Stone's text

10   messages from 2017, the time of the hearing.          They couldn't do

11   it.   Those messages are gone.

12         Now ask yourself, if Roger Stone had told the committee

13   the truth, he said, "Yeah, I've got text messages about

14   Assange; yes, I have written communications with Corsi; I also

15   have written communications with Credico, for that matter; in

16   fact, when we walk out of here, I'm going to text with him like

17   70 more times today," what do you think the committee might

18   have done?

19         They might have asked him for those text messages.             They

20   might have subpoenaed the messages.        Because Stone lied to

21   them, the committee didn't take that step, and now those

22   messages are gone.

23         And the committee's report contains inaccuracies.             Take a

24   look at this passage.      The committee did not find any evidence,

25   did not find any evidence contradicting Stone's claim that all
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 45 of 126   1142


 1   of his information was from publicly available sources.

 2         No evidence?     Really?     How about that August 2nd email

 3   from Jerome Corsi, that's not a publicly available source.           The

 4   committee never saw that evidence, and so the committee's

 5   report is not accurate.

 6         Now, what's going to happen next is the defense is going

 7   to stand up here, and they're going to talk to you for a little

 8   bit, and then my colleague Michael Marando he's going to get up

 9   and talk to you one last time before you begin your

10   deliberations.

11         When the defense stands up here, they are going to try to

12   convince you that this was all some big misunderstanding, that

13   Roger Stone was acting in good faith when he testified before

14   the committee.

15         When they make that argument, I want you to remember those

16   text messages from December of 2017 and January of 2018, "Fifth

17   Amendment; Frank Pentangeli; Sure, Sure, Roger Stone this,

18   Roger Stone that.      I'm not talking to the FBI, and if you're

19   smart, you won't either.         Tell Robert Mueller to go fuck

20   himself."

21         Are these the words of a man who believes that he's told

22   the truth?    Is this what Roger Stone would be doing if he was

23   trying to be truthful with Congress?

24         Of course not.     Of course not.

25         Why is Roger Stone telling Randy Credico to plead the
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 46 of 126   1143


 1   Fifth?      Why is Roger Stone telling Randy Credico to practice

 2   his Frank Pentangeli, because he wants Congress to know the

 3   truth?

 4         No.     A person acting in good faith would not say and do

 5   the things that Roger Stone said and did in 2018.           And the fact

 6   that Stone did say and do all of those things shows you exactly

 7   what was in his head all along, to obstruct the committee's

 8   investigation.

 9                 THE COURT:   All right.

10                 MR. ROGOW:   I would like five minutes.

11                 THE COURT:   I think that's a good idea before we go

12   to the next closing.       We need to take a break at some point, so

13   I think we're going to do it between these two arguments, and

14   then we'll go straight from the defense argument into the

15   rebuttal.

16         So members of the jury, we'll take a break and we'll

17   resume at 2:25.      The case still has yet to be submitted to you

18   for your decision, so you may not discuss it with each other.

19         Everyone else can remain seated, and we'll resume at 2:25.

20         (Jury excused.)

21         (Recess 2:15)

22         (Proceedings resumed at 2:30 p.m.)

23                 THE COURT:   All right, can we bring the jury in?

24   Defense ready?      Okay, let's do it.

25            (Jury present.)
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 47 of 126     1144


 1               THE COURT:    All right, Mr. Rogow, you can proceed.

 2                       CLOSING ARGUMENT BY MR. ROGOW

 3               MR. ROGOW:    I'm Bruce Rogow, and I'll be doing the

 4   closing for Mr. Stone.

 5         This is a grave responsibility that you all have.             The

 6   Constitution has given you this responsibility, and the

 7   Constitution is a restraint on governmental power.           And what

 8   you have in this case is a situation in which the restraint on

 9   governmental power is appropriate for you to consider.

10         The Judge will be giving you instructions.          One of those

11   instructions is going to be that "reasonable doubt" means that

12   you would not hesitate in the most important of your family

13   matters.    That's the definition of reasonable doubt that the

14   Judge will give you.

15         So if you hesitate about your conclusions in this matter,

16   then you have a reasonable doubt.        And my job is to create for

17   you the reasons why you should have a reasonable doubt.

18         The government has given a very energetic argument about

19   why they think Mr. Stone is guilty of these various offenses,

20   but it begins from a very flawed purpose, and that flawed

21   purpose actually began in the opening statement when they said

22   the reason for Mr. Stone to have lied was to protect Mr. Trump

23   and the Trump campaign.      That is absolutely false.       It makes no

24   sense, and I'll tell you why.

25         First of all, he was testifying in September 2017.             The
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 48 of 126   1145


 1   Trump campaign was long since over.        Mr. Trump had been

 2   elected.    So what was there a need to protect the campaign or

 3   to protect Mr. Trump from?

 4         Nothing actually.     And even beyond that, beyond that,

 5   there was nothing illegal about the campaign being interested

 6   in information that WikiLeaks was going to be sending out.

 7         Mr. Bannon and Mr. Gates told you about that.          This is

 8   what happens in campaigns.       They look for opposition

 9   information.    It happens every day.      It happens in every

10   campaign, be it a city commission campaign or be it a president

11   of the United States campaign.

12         So there was no purpose for Mr. Stone to have to lie about

13   anything to protect the campaign when the campaign was doing

14   nothing wrong in being interested in this information.

15         And of course they were interested in WikiLeaks

16   information.    By the same token, Ms. Clinton's campaign would

17   have been interested and was interested obviously in opposition

18   research that would have affected the Trump campaign.

19         So right away, the premise that he lied for that purpose

20   is an absolutely flawed premise, has no basis in common sense

21   even, when one understands the political nature of our society

22   and our democracy.

23         So that's the first thing I want to start with.

24   Everything that they've said here flows from that theory that

25   they have about why Mr. Stone would lie.
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 49 of 126   1146


 1           Before I get to the details of what I want to talk to you

 2   about, I want to go over their production that they gave you,

 3   the PowerPoint, and we have edited that only -- no changes to

 4   what they said, but edited that to put in our comments.

 5           So, Ms. Routman, if you would put up page 1 from our

 6   excerpt of what they have put up.

 7           This is from the government's PowerPoint presentation a

 8   few minutes ago.

 9           So in red are our comments on it.      And the blocked-out

10   part that they started with, we embrace.         What is the scope of

11   the committees's inquiry, Russian cyber activity, Russian

12   materials, Russian leaks between the campaigns and Russia, not

13   WikiLeaks, not Assange, because there's nothing illegal about

14   that.

15           So what are they saying?    This is the focus of the

16   committee.     I'm going to come back to that because one of the

17   problems in this case is the committee itself, and the

18   committee's criteria and the committee's reasons as they

19   stated.     They're publicly stated parameters for what they were

20   investigating.     They were investigating Russia, Russia

21   activities.

22           And so our comment is that this -- the definition of

23   active measures comes later in the committee report, something

24   that the government has said to you is meaningless because the

25   committee report is not being offered for the truth of anything
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 50 of 126      1147


 1   that is said.     But there's a definition later on in the

 2   committee report.

 3         If you read the excerpts from the committee report,

 4   because you will have it, you will see that it's later on, in

 5   March of 2018, not in September 2017, when there is some

 6   further definition of what they're looking at.

 7         This is an important point because this whole problem

 8   starts with an issue that's created by the committee when they

 9   set their criteria and their parameters and they -- and they

10   had Mr. Stone in front of them.

11         And I'll talk to you about how he came in front of them,

12   and what happened before he got in front of them, that sets the

13   stage for Mr. Stone's state of mind, because his state of mind

14   is important here.     And I'll talk to you about that in a

15   second, but let's go through what the government has done.

16         Flip the page, the second page that we have.

17         This is their Exhibit 211, and this is the Randy Credico

18   June 17, 2016, Twitter, I think, maybe it's a text, I don't

19   know what it is, but the government provided a tweet from July

20   here, but Credico was tweeting about it back in June.

21         So the government has talked to you about a tweet from

22   Credico in July, but he was talking about it in June.               By the

23   way, as I recall the testimony from Credico, it was all public

24   information that he had.      In fact, everybody here had public

25   information.
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 51 of 126   1148


 1         If you take a look now at the next page, and this comes to

 2   the Julian Assange exhibit, Exhibit 1, page 59, Mr. Gowdy's

 3   question:     Because this is someone that can be examined and

 4   cross-examined, and we can test and probe the conversation that

 5   he may or may not have had with Julian Assange, and Mr. Stone

 6   complied and provided the name Credico so that the committee

 7   could examine him and cross-examine him.

 8         I will talk to you later about why Credico took the Fifth

 9   Amendment.     It wasn't at his doing.     All of this exchange

10   between the two of them, that's out there from the beginning

11   when we did our opening statement.        I told you there's nothing

12   hidden here.     All of these words are out there.        There's no

13   dispute about who said what to who.        It's there.     The question

14   is what conclusions you draw from it.

15         If we flip the page, the same thing, Exhibit 1, page 81

16   that's showing up now, when the committee followed up and asked

17   Mr. Stone, he provided the name, he provided Credico's name.

18   You are going to hear from me about Credico and what kind of

19   take you should have on Mr. Credico and his testimony.

20         Flip it again, the next page, Exhibit 35.

21         These two people did not testify.        They're not here.

22   That's all I'm going to say about that.

23         So you can flip to the very next page, but it's an

24   important point.     Once again, the same fact that's here,

25   Exhibit 36.     Look at what we have shown in terms of -- I think
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 52 of 126        1149


 1   I'm on -- I'm missing a page.       Thirty-seven, again, two or

 2   three of these pages have the same critique from us.

 3         You know, sometimes in law a statement is made, and then

 4   there's something called a per contra, where the other side

 5   makes a statement that controverts what is said.           And that's

 6   really what we're doing here in showing you these various red

 7   comments on what the government's exhibit is.

 8         Then look at the next one.       This is page 8, and what does

 9   this say.    This says, in looking at the last sentence:            As

10   recently confirmed by Assange, a reporter, he, Stone, didn't

11   say anything I hadn't been saying.

12         This is something that's plain words in front of you, and

13   you can draw your own conclusions from that.

14         Exhibit 58, this is the key component of how Credico

15   deceived Mr. Stone.

16         But what is the key component?       That Ms. Kunstler was

17   annoyed Credico was using her name.        Yes, we have this exchange

18   here, but what does this prove?        This proves that Credico was a

19   manipulator, Credico manipulated and annoyed Margaret Kunstler.

20   I'll talk to you more about Margaret Kunstler and Credico.

21         This is page 10 of our assessment of the exhibit that the

22   government has put on:      "Please ask Assange for any state or

23   HRC email from August 10 to August 30, particularly on

24   August 20, 2011, that mentions Dr. R.K. Paul.

25         There is no mention of Russia here.        This has nothing to
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 53 of 126      1150


 1   do with Russia.     This is about something that happened in 2011

 2   with Libya.    If you take a look at this exhibit which they have

 3   made a big point about, what that exhibit shows is that his

 4   question, Mr. Stone's question to Credico, dealt with something

 5   that happened years ago, and hoping to get information perhaps

 6   on something that would be helpful in terms of what had

 7   occurred in Libya and whether or not there had been some

 8   actions taken by some people and -- because Credico had said

 9   that his friend Margaret Kunstler had this kind of access, this

10   was sent to Credico.

11         But there's nothing in here at all about Russia.              Nothing

12   about Russia, no communication with regard to Russia.

13         The next page 11 from our sequence of it:         Did you discuss

14   your conversations with an intermediary, with anyone involved

15   in the Trump campaign?

16         There's no evidence that Mr. Stone ever discussed -- and

17   this is our red block -- conversations with the Trump campaign,

18   these conversations with the, quote, intermediary.

19         What is in evidence, and we don't run from it, is that

20   yes, he talked to Bannon; yes, he talked to Gates; yes, the

21   campaign was interested in this, but there is not one

22   scintilla, one hint of evidence that there is any kind of

23   mention of the, quote, conversation with intermediary because

24   there were none.

25         And because there were none, what does that make this
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 54 of 126   1151


 1   exhibit?    It makes this exhibit something that should cause you

 2   to hesitate because it is the heart of one of their counts that

 3   he talked to the campaign.       But I've already told you, yes, he

 4   did talk to the campaign, but there was no conversation with

 5   the intermediary.

 6         So am I holding the government to a high standard in terms

 7   of what they said, the words they use, and whether or not they

 8   can prove the words they use?

 9         Yes, I am.    But that's how you have to look at it too.

10   Because this is a situation in which you will make the final

11   decision under those instructions that I've talked to you

12   about.

13         Now, take a look at the next one, Exhibit 101, all of

14   these calls.    There is no evidence of what was said in any of

15   these calls, no evidence in what was said in any of the calls.

16   Any of the charts which talk about calls, there is no evidence

17   of the content of those calls.

18         So the government is asking you to draw some kind of an

19   inference from these calls, but how can you draw an inference

20   from these calls when you have no idea of what was said in

21   these calls and there is no evidence at all that suggests what

22   was said in these calls other than the kind of inference they

23   want you to draw from timing of some of the calls.

24         If you take a look at the next, this is their Exhibit 148,

25   again, no evidence present -- no evidence presented regarding
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 55 of 126   1152


 1   the subject matter or content of these calls.

 2         So you're being asked, you're being asked in a situation

 3   where you have to make an important decision, an important

 4   decision that is likened to a decision in the most important

 5   matters in your family.      And if you hesitate, then you would

 6   have a reasonable doubt, and they're asking you to overcome

 7   that by showing you a list of calls and not being able to tell

 8   you what those calls were about.

 9         How would anyone make a decision without knowing what the

10   calls were about and what was said.

11         Then take a look at next page, which is our page 14.          The

12   government provided no evidence as to the meaning of this

13   email.   This is to save Trump's ass.

14         What does that mean?      Why is there something nefarious

15   about that?    Why is there something malignant about that?

16         There is nothing malignant about that.         It's a campaign.

17   Maybe it's a little crude in terms of the way it is stated, but

18   again, the content of it, the meaning of it, it's not there.

19         So what is the government asking; that you draw some

20   inference from this.      But again, you have to hesitate before

21   you draw an inference from a short statement like this and

22   having no knowledge at all about what it meant because no one

23   knows what it means.

24         And look at the next page, 15.       This, this is their

25   Exhibit 32:    A load every week going forward.        The government
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 56 of 126   1153


 1   put on no evidence to show that this information was not

 2   already in the public domain.

 3         And if you look at all of the exhibits, if you listen to

 4   all of the testimony, if you listen to Margaret Kunstler and

 5   you listen to Randy Credico, what you will hear is that no one

 6   but Julian Assange knew when he was going to put something out.

 7   And so to have this "a load every week going forward" when

 8   Julian Assange -- and we went through this interview before in

 9   a prior page -- on June 12, 2016 said he had information, after

10   that it was open the door to everybody.         Everybody could then

11   make some guesses about what Julian Assange might have, about

12   what WikiLeaks would be putting out.

13         WikiLeaks does not announce these things until they

14   announce these things.      And Assange, on June 12, giving the

15   heads-up that they had something, that opened the door.

16         What did it open the door for?

17         It opened the door for a whole host of people to be taking

18   the credit, thinking they knew what was going to happen.            But

19   it was an easy play for everybody because you just had to wait

20   and see what Assange as was going to do.         And over and over

21   again, by the way, in the testimony, and you've heard it, you

22   have seen the exhibits, there were things, a dump was going to

23   occur in two weeks.      It didn't occur.     There was that one

24   exchange with Bannon, that what happened, then he heckled Stone

25   because nothing happened.
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 57 of 126     1154


 1           Sure he heckled Stone, because Stone didn't know when

 2   anything was going to happen.       Stone is reading it like

 3   everybody is reading it.      So when Bannon is disappointed and

 4   heckled Stone, all that shows is that Stone doesn't know

 5   anything.

 6           Now, does the campaign like to think that he did?           Sure.

 7           And did Stone like to think that the campaign thought he

 8   did?     Sure.

 9           But that doesn't prove anything, and it sure doesn't prove

10   anything about the campaign and the Russia connection.              There

11   was nothing, nothing that Bannon said, nothing that Gates said,

12   that tied Stone to any Russian investigation, that tied the

13   campaign to a Russian investigation.

14           And look at Exhibit 31.    This is Eric Prince, who by the

15   way, one of the counts is that this conversation with Prince

16   was a conversation about -- a conversation with a campaign

17   person.     Prince -- Eric Prince was not, I think you heard it

18   this afternoon too, was not a member of the Trump campaign.

19           Was he a supporter?   Yes, but he was not on the campaign

20   team.     He was not a Bannon, he was not a Gates.        He was not

21   these other people, the two Millers that were mentioned, I

22   think, by Gates or Bannon.

23           So Prince is a supporter, so that certainly doesn't

24   establish at all a conversation with the campaign.           But beyond

25   that, nothing about Russia, nothing about Russia.
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 58 of 126   1155


 1           And then this last, next to last exhibit, or third to last

 2   exhibit, Exhibit 34, well done.        The government is asking you

 3   to take from this snippet, "Well done."         It doesn't even say

 4   who the participants are, and there's no evidence to explain

 5   this.     They don't put the author out.      I don't see who the

 6   author is on this.

 7           So what kind of inference can you draw from that?

 8           And that is a thread throughout so much of the evidence in

 9   this case.     It is based on surmisal and it's based on

10   inferences, but no content.

11           "Well done," what does that mean?

12           Oh, they're going to say, "Well, it comes after a certain

13   time."

14           Could have been they went to a steakhouse and they wanted

15   to order steak well done.       There's no way of knowing what this

16   means, but that's the difficulty of this.

17           Why would a decision be made based on this kind of thin,

18   very thin evidence?      Is it even evidence?     It's just one little

19   statement, "Well done."

20           Now, look at the charts, R-18.     All of these charts about

21   the telephone calls, it's impressive when you look at that,

22   communications Roger Stone and Randy Credico, text, twitter,

23   Facebook, SIGNAL, email.

24           But what is it about?

25           It doesn't say what it's about.      There's no way of knowing
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 59 of 126   1156


 1   that.     Once again, to take from this an inference and again

 2   there's something malignant, something illegal that's going on

 3   in that, that's a stretch far to far, and one that's not

 4   proper.     One that is a concept of you have to be so convinced

 5   that you wouldn't hesitate in the most important of your

 6   matters.

 7           And so there's the four pillars.      I'm going to get to the

 8   four pillars because it's an important part of this.           It really

 9   has to do with the mindset of Roger Stone when he came before

10   the committee.     But I'm just pointing it out to you here that

11   on their chart nothing, it doesn't say anything about Russia,

12   it doesn't have any kind of connection to Russia, and then the

13   written communications between Roger Stone and Randy Credico.

14           I don't recall whether or not the government did anything

15   about this footnote that's in red:        All messages sent on

16   September 26th.     They did say that after the hearing he had

17   this communication with Credico.

18           And what's the matter with that?

19           Look, there's almost nothing beforehand, and then he has

20   these communications with Credico, but it was afternoon -- all

21   messages sent on September 26th, that's the day of the

22   committee hearing, were sent after the hearing concluded.

23           Doesn't it make sense, now he talks to Credico, nothing

24   wrong with that.     Again, nothing malignant about that.

25           Look at the last page, the effect on the proceeding.        This
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 60 of 126    1157


 1   is the governments putting together in their mind and passing

 2   it off to you about what they think the effect on the

 3   proceeding was, government's guess as to the effect on the

 4   proceeding.

 5          There's no evidence about the effect other than the

 6   inferences that they're asking you to draw.          The committee

 7   never saw documents.      The documents were not relevant because

 8   they were not about Russian interference, and the committee

 9   never subpoenaed them.      The committee didn't end on

10   September 26th.     They had the opportunity to do what they

11   wanted to do.

12          Now, of course, the government is saying:        Well, Mr. Stone

13   kept them from that opportunity by not revealing certain

14   things.

15          The committee had information.      It could have been

16   proceeded any way it wanted.       It could have subpoenaed, it

17   could have invited, it could have done a lot of things.             So

18   this is the government conclusion, not a conclusion that you

19   can draw from the evidence that's in, because there is no

20   evidence really with regard to this.

21          The committee never heard from Corsi.        Mr. Stone did

22   mention his name in the transcript.        They could have called

23   him.    But he wasn't called.     The committee never heard from

24   Credico, and I've got to treat Credico separately here because

25   I know a big part of their argument is, they didn't hear from
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 61 of 126   1158


 1   Credico because Mr. Stone threatened him and tampered with him

 2   and kept him from testifying.       That's not going to be so, and

 3   I'm going to address that shortly.

 4           The committee never heard about the campaign.        Well, you

 5   know this goes back to their flawed premise to begin with, that

 6   he was trying to hide to protect Trump a year after, while he

 7   is the president, from this interest that the campaign had in

 8   WikiLeaks in 2016 before the election?

 9           Again, where I started, it makes no sense.        Mr. Trump had

10   a lot of other things on his mind by the time Mr. Stone was

11   testifying before the committee.        He's president of the United

12   States.

13           What is he going to be protected from by Mr. Stone being

14   candid about contacts with the campaign?

15           There's no reason not to be, not to be open about it.

16   Because, though, the contacts with the campaign had nothing to

17   do, the Gates, the Bannon stuff had nothing to do with Russian

18   interference.

19           And that takes us to where I'm going to have to start with

20   you and take a look at the text messages, the next red box on

21   this:     Stone provided everything that was requested and was

22   within the four pillars, and report contains inaccuracies,

23   that's the March 2018 report, contains inaccuracies.           I don't

24   know what the inaccuracies are, but just to say that does not

25   make a compelling case for finding fault with what happened and
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 62 of 126    1159


 1   how Mr. Stone came before the committee.

 2         And that's where I want to start now, because the question

 3   you have to ask yourself:       What kind of person -- why would

 4   Stone lie; why would he make stuff up; why would he volunteer

 5   to testify?

 6         Why would he request that the testimony be made public or

 7   be in public; why would Stone produce documents as he did; why

 8   would Stone offer to look for more documents?

 9         What benefit would it be to Stone to testify in a closed

10   hearing?    That to me is the starting point of all of this.          If

11   you look -- and I've mentioned them to you before, and I'll

12   mention these exhibit numbers in a moment, because you are

13   going to go back, you are going have all of these exhibits, you

14   can pour through all of this.

15         Why would he voluntarily go in and testify and go and

16   answer the committee's questions and lie about them?

17         There is no purpose.      There is no reason.     There is no

18   motive.

19         They've charged him with several crimes.         When people

20   commit a crime, they have a motive.        If they rob a bank, they

21   want money.    If they file a false tax return, then they want to

22   save money on their taxes.       All of these things are based upon

23   a motive that someone has to do something, and that something

24   turns out to be illegal.      There is no motive for Mr. Stone, no

25   purpose for Mr. Stone to have done this.
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 63 of 126    1160


 1         So what happened, how did it begin?

 2         Well, it begins with a series of letters from his counsel,

 3   writing to the committee, he would voluntarily testify.             And

 4   they accept the offer from Mr. Stone.

 5         But what's critical about it, and when you look at each

 6   one of those document, the series of letters from Mr. Buschel

 7   to the committee, from Mr. Smith to the committee, it always

 8   addresses the publicly announced parameters, the publicly

 9   announced criteria.      Two of them, the last two have to do with

10   whether or not our American interests were sufficiently

11   protected by our own public agencies, but the first two are the

12   ones that are in play here.

13         Russian activities.     Russian activities.      And it's true

14   that Mr. Stone acknowledged that there's some people who

15   thought that there are Russian activities.          He didn't think

16   that Russia was behind it.       But that begs the question that we

17   have here.

18         What we have here is, when he went in with over and over

19   again repeatedly the publicly announced perimeters, the

20   publicly announced criteria, he came into a situation in which

21   he was answering questions with that in mind, did he have

22   information about Russian interference.         He had no information

23   about Russian interference.

24         What reason was there to hide?

25         Well, the only reasons, the ones I gave you before, about
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 64 of 126   1161


 1   the fact that they thought he wanted to protect the campaign,

 2   and that is a nonstarter.       As I said two or three times, it

 3   makes no sense.

 4         So look at the lead in to his September 26th testimony.

 5   It is insisted upon and it's confirmed by the committee that

 6   they will be asking questions within the confines of the

 7   criteria parameters, Russian interference.          So that takes us to

 8   Mr. Stone's state of mind.       That's how he was answering the

 9   questions.

10         And I just want to give you an example because I'm not

11   going to run from these questions that were asked, and the

12   various counts.     Here are some of the questions, and I'm going

13   to add the clause that is a critical clause in terms of how

14   Mr. Stone was thinking when he was answered these questions.

15         One of the things the government say:         Stone testified

16   falsely that he did not have emails with third parties about

17   the head of Organization 1, and that he did not have any

18   documents, emails or text messages that refer to the head of

19   Organization 1.

20         And the answer to that is:       That's true, not about Russia.

21   Not about Russia.

22         Had the committee asked him the question, "do you have any

23   information that's beyond the parameters," he would have said,

24   as he said oftentimes in the transcript and in the audio that

25   you heard:    According to the parameters, according to the
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 65 of 126   1162


 1   criteria.

 2         By the way, it wasn't just Mr. Stone that was using those

 3   terms.   If you go back and listen and hear the terms; what

 4   Russian cyber activity and other active measures were directed

 5   against the United States and its allies?         Did the Russian

 6   active measures include links between Russia and individuals

 7   associated with political campaigns or any other U.S. persons,"

 8   Russia, Russia, this whole thing is about Russia.           You don't

 9   see in their criteria anything about Assange.

10         And they're going to say, well, Mr. Stone mentioned

11   something about WikiLeaks in his opening statements.

12         Mr. Stone is smart.     He understands that there may be

13   somebody out there who makes this connection, and maybe even

14   some members of the committee might make this connection, but

15   that's not what they brought him in for under the parameters

16   that they created.     They made it that way.

17         You know, we talked, and I'll talk a little bit later too,

18   about the Godfather.      I don't know if any of you are old enough

19   to know Cool Hand Luke.      In Cool Hand Luke, one of the most

20   famous lines, I don't see any response and maybe I'm out of my

21   here with that -- one of the famous lines that the prison guard

22   says to Paul Newman is:      "What we've got here is a failure to

23   communicate."

24         And that's really what we're talking about here, a failure

25   to communicate, a failure by the committee, by virtue of the
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 66 of 126   1163


 1   way they set up their criteria, and a failure of the committee

 2   to acknowledge and recognize and hue to the criteria that they

 3   set.

 4          And you heard the audio yesterday, and again, you'll have

 5   the whole audio to hear.      It's three hours.      By the way, what

 6   is it, it's over 500 questions, over 500 questions asked in the

 7   period of about two and a half hours, and Mr. Stone is

 8   responsive to those questions.        And we played some them for

 9   you.    I don't know if you are going to want to go back and

10   listen to them all.

11          But I think it's interesting, if you are going to make a

12   decision about his truthfulness, if you are going to make a

13   decision about how he responded, there is something to be said

14   for listening to all three hours.

15          The government has plucked out a half a dozen questions

16   and answers.    They have cherry-picked through these 500, I

17   think it was probably closer to 600 questions.          From that

18   cherry-picking they are trying to make the case that Mr. Stone

19   intentionally, corruptly, with some kind of intent to mislead,

20   gave these answers.

21          But if you see the answers in the context of the criteria,

22   Russian collusion, then I think you would come to a different

23   question -- a different answer.        At the least would you

24   hesitate about what's going on here.

25          So what evidence did we have in the case?
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 67 of 126     1164


 1         There really wasn't a lot of evidence in terms of the

 2   witness testifying.      Michelle Taylor testified, and she brought

 3   out the exhibits that the government had.         And her testimony

 4   was not a factual testimony.       What she was testifying to was:

 5   Here is what we have, here are the exhibits, that all of them,

 6   I think, have been agreed to.

 7         Again, nothing was being hidden, nobody was fighting.

 8   These exhibits are there.       What was said was said, and it's

 9   fair game for you to look at them all.         So that was Michelle

10   Taylor's testimony.

11         Then we come to the next witness, which was Randy Credico.

12   I think the government portrayed Mr. Credico properly.              He is

13   an interesting character, but there's no question that Randy

14   Credico played Roger Stone.       There's no question that Randy

15   Credico misled Roger Stone.       There's no question that Randy

16   Credico used his connection to Margaret Kunstler to further

17   play Roger Stone.

18         So what does Credico play in this whole thing?

19         Roger Stone was getting information from Credico that was

20   public information.      And Credico says that now, it was public

21   information, but how much did he play him?

22         He was in England.     Remember the pictures of Credico

23   before, in front of the Ecuadorian embassy?

24         And he's sending that to Stone, and he's telling Stone the

25   same thing that Corsi is telling Stone, something is going to
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 68 of 126   1165


 1   happen.    But none of that proves anything except that Randy

 2   Credico was manipulating Roger Stone.

 3         Now, the government is going to say:        No, Roger Stone is

 4   too smooth to be manipulated by Randy Credico.

 5         But they have a long history, a long history that began --

 6   and this is an important part -- a long history that began when

 7   Randy Credico and Roger Stone worked together on liberal

 8   causes.

 9         And this becomes important because Roger Stone -- I mean

10   Randy Credico, as he said to you, was -- I think he said he was

11   a lefty.    I think when he was going do his imitations, he was

12   going do a Bernie Sanders imitation.         It's amusing, but it's

13   not really amusing in the context of serious criminal

14   prosecution like this is.

15         So here is Randy Credico, sending these emails to Roger

16   Stone, sending him pictures of himself in the Ecuadorian

17   embassy.    And Roger Stone is getting information from him

18   that's not private information, it's not Julian Assange

19   information.    It's public information.

20         And so here we have Randy Credico being really kind of a

21   lynchpin of the government.       So much of what you hear, what the

22   government talking about is Randy Credico.          But the bottom line

23   is:   What kind of thing was he telling Roger Stone, and what

24   kind of inference was Roger Stone drawing from getting these

25   kinds of emails and information from somebody who was very
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 69 of 126   1166


 1   close to Margaret Kunstler, and Margaret Kunstler had a

 2   connection to WikiLeaks and a connection to Assange.

 3         So he was the next witness after Michelle Taylor, and what

 4   did he add to the case?

 5         A confusing kind of picture, one about the kind of person

 6   that he was, about the kind of role that he played, about the

 7   kind of way he portrayed himself to Roger Stone.

 8         Yes, I acknowledge all of these emails, texts and things

 9   that were in afterwards, but all of those are part of the

10   evidence that you will have to look at and draw some

11   conclusions whether or not Roger Stone had an intent, a need to

12   lie about Credico, when Credico was feeding him all of this

13   stuff.

14         So that was the second witness.        And then we had Margaret

15   Kunstler after that.      Margaret Kunstler was surprised and

16   shocked that Credico had used her name in sending an email to

17   her and blind copying Roger Stone.

18         Do you remember that?

19         That had to do with the Libya inquiry that Roger Stone has

20   made of Credico.

21         And what does he do?

22         Credico sends an email to Margaret Kunstler, who says:

23   I'm not doing anything, forget it, there's nothing.

24         She didn't even read beyond the header I think she

25   testified to, but it was a blind copy to Roger Stone.
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 70 of 126     1167


 1           Why?   To kind of hook Roger Stone in to thinking that

 2   Credico had this connection, and this connection could then be

 3   used.

 4           What kind of person is that to abuse his friend?

 5           And that's what he did, he abused his friends.        You heard

 6   Margaret Kunstler say that she was annoyed by it, and then she

 7   went on and said something else about her annoyance.           But the

 8   important thing is, she did not like it, and this was something

 9   that Credico did to Margaret Kunstler.

10           So we had Credico, and we'll come back to Credico in a few

11   minutes, but that's part of the setting with Credico, joking,

12   making fun of some things, but still an important witness in

13   this case, an important witness who, I think, one would

14   conclude from listening to him and watching him, he's not the

15   kind of person that you would trust with the important matters

16   in your life without hesitation.        That's a problem for their

17   testimony -- for his testimony and the government's use of it.

18           Then what do we have after that, we have Steve Bannon.

19   This takes me to the beginning of where I started.

20           Bannon says, yeah, he thought Roger Stone had the

21   connection, had inside information.        There was never any

22   conversation.      He never testified that there was conversation

23   with Roger Stone about who Roger Stone was talking to.              So that

24   element of the government's case is completely flattened by

25   Bannon's testimony.
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 71 of 126   1168


 1           But again I come back to:     So what; so what, that they

 2   were interested in this.       And he was actually pleased, of

 3   course, they wanted to get that information, and Gates, of

 4   course, wanted the same information.         Gates was pleased to.     I

 5   think Gates said that they were happy.         I think happiness was

 6   the description that Gates used in terms of this information

 7   becoming available.      Disappointed when it didn't, it wasn't

 8   forthcoming when they wanted, but they were pleased with it.

 9           And now we come to this very, very thin read that the

10   government is asking you that is the foundation for their whole

11   theory about why Roger Stone lied, to protect the campaign and

12   to protect Donald Trump.

13           What read is it built on; it's built on Gates saying that

14   he -- he heard Roger Stone's voice.        It was an accurate

15   description, it was a Suburban, two secret servicemen in the

16   front, Donald Trump in the center, and Gates relegated to the

17   back.     And there's a telephone call.      Nobody knows what that

18   call is about.     Afterwards, Gates says Trump says there'll be

19   more coming.

20           What does that mean?

21           This kind of ambiguity, you didn't hear the conversation,

22   how do you build a case on something that the party whose

23   trying to build it, the government, and I guess Gates through

24   his connection now to the government, how do you build a case

25   on something that nobody knows what was said?
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 72 of 126        1169


 1         Nobody knows what was said, and it said in a Suburban, and

 2   he's sitting in the back of the Suburban.         I don't know if you

 3   know Suburbans and driving them from Trump Tower to LaGuardia,

 4   it's noisy.    It's noisy.    There's a lot of road noise and all

 5   kinds of noise.     And from that, they are trying to draw some

 6   conclusion that it this a call from Stone to Trump.           I don't

 7   think that's a read that will support anything.

 8         Let me go beyond that:      Even if it did, what's the matter

 9   with that, what is the matter with that.         There is nothing

10   illegal about that.      This was not information -- if there was

11   information that was published by WikiLeaks, it was information

12   that was publicly known.

13         So if -- and I'm not saying this happened, I'm doing two

14   things with this.     I'm showing you, one, how can you convince

15   somebody of something when you don't know what the call is,

16   when the person who's telling you that this occurred is the

17   person who has a cooperation agreement with the government, a

18   cooperation agreement with the government that could lead to

19   him getting probation for all the crimes he committed, a person

20   who admitted that he stole money from Manafort and didn't pay

21   the taxes on the money he stole.

22         So this is the person on whom the government is imposing

23   its -- or reposing its belief that there is some connection

24   with the campaign.

25         But even as I said, even if so, so what, so what.             In
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 73 of 126   1170


 1   fact, so much of this case deals with that question that you

 2   need ask:     So what?

 3           So in that situation you have Gates, and then he was the

 4   last witness before Michelle Taylor, who came back on again.

 5           What did she come back and do, something about Guccifer.

 6           And I asked her whether or not Guccifer was Russian.

 7           And she said:     Honestly, I don't know.

 8           Fine, there's nothing that shows Guccifer is Russian.

 9           But beyond that --

10                MR. KRAVIS:     Objection.

11                THE COURT:     Sustained.    That was not an issue in this

12   case.

13                MR. ROGOW:     It's not, okay.

14           But beyond that, I asked her:       Did Roger Stone turn over

15   his emails with Guccifer.

16           And the answer was yes.

17           Did she know of any more information about Guccifer from

18   Stone's materials?

19           The answer was no.

20           And then -- and this will take me back to the Frank

21   Pentangeli -- then she had a transcript of the Pentangeli call,

22   which you can see was -- is a big feature of their case, a big

23   feature of their tampering case with regard to Credico.

24           So she said that -- I think she said that she had watched

25   the movie last night or the night before, and so there she is,
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 74 of 126   1171


 1   watching the movie to tell us what is already told to us by

 2   Credico about what how he perceived Frank Pentangeli and that

 3   portion of the movie.

 4         But the government, the government is blowing that up to

 5   be some important critical part of their case in terms of

 6   whether or not Mr. Stone tampered with Mr. Credico.

 7         Tampered, these two guys tampered with one another for

 8   20 years.    They tampered with one another for 20 years over all

 9   kinds of crazy things.      And the exchanges between them, and I

10   told you this when we did the opening statements, it was crude,

11   it was odious.     They used language that is terrible language,

12   but that's the way these two guys operated.

13         And by the way, they remained friends.         I mean, you had

14   Stone on -- on his -- on Credico's show, talking on his show.

15   He thought Stone was a good interview on his show.           He wanted

16   Stone on his show.

17         The incident that they talk about, the incident from 2011

18   with Spitzer, that didn't get in the way of Credico.           Credico

19   had long since been passed that.

20         Now he's saying:     Oh, well, it kind of reminded me of

21   something like that.

22         This is another thin read.       This is the kind of thing that

23   in the most important of your matters you would have no

24   hesitation in coming to a conclusion, and you got a

25   relationship with these two guys that has gone on for so long,
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 75 of 126      1172


 1   been so crude, been exchanging all kinds of kibitzing with one

 2   another, no.

 3           What is the Pentangeli thing, what is this tampering

 4   thing.

 5           Well, here is something:    Go look at the tweets.          When

 6   Credico goes to England -- and he goes for some show, I don't

 7   remember the name of the show -- he goes for some show, and

 8   then he has these pictures taken of him in front of -- in front

 9   of the Ecuadorian embassy.       And then he even says, as I recall,

10   that he was delivering a letter to Assange.

11           I thought this was actually a funny part, although I

12   didn't quite understand the connection, but a hand reached out

13   from the door and took the letter, and that's as far as he got

14   with Assange.

15           But the letter was not about anything about WikiLeaks.

16   The letter was from the general manager of his radio station,

17   WBAI, I think it is, hoping to get Assange to do a weekly radio

18   show.

19           So now he's playing, he's playing Stone again in another

20   way.     He's there to deliver a letter, but it was not a letter

21   about Assange, it was not a letter about WikiLeaks, it was

22   completely different.

23           And of course he didn't get in, not even for the letter,

24   not even for this, this kind of neutral thing, offering Assange

25   a what, a job?     I don't know what he was offering him, but an
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 76 of 126   1173


 1   opportunity to be on the radio show.

 2         And then Credico flying back, and if you look at the

 3   tweets, the first thing that you will see in terms of

 4   The Godfather is Credico saying he watched, watched

 5   Godfather II.     So on the plane he watched Godfather II.

 6         This was not something initiated by Stone.          Although over

 7   the years, of course, Stone and Credico had joked about The

 8   Godfather.    It's a comic thing, The Godfather scenes and

 9   The Godfather takeoffs happened over and over.          And they're

10   happening now.     I think is another kind of story about it, or

11   publication or even a movie, who knows.

12         But the point is, this was something that was just back

13   and forth between them.      There was again nothing malignant,

14   nothing corrupt, nothing trying to influence anything other

15   than that Credico invoking The Godfather, telling him about it.

16   I think he said the five families.

17         So yes, so later on Stone said:        Godfather, Pentangeli, do

18   a Pentangeli.

19         Well, Stone [sic] had done Pentangeli.         Stone is an

20   impressionist, he can do Pentangeli.         But the issue here is

21   whether or not Stone was tampering with this witness, trying to

22   bring about a result.      The interesting thing here is, the

23   result was brought about not by Roger Stone, the result was

24   brought by, as Credico says, there were thousands of reasons

25   for him to take the Fifth Amendment.
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 77 of 126   1174


 1         He met with lawyers, he met with reporters, with friends,

 2   time after time after time to discuss what to do, whether or

 3   not he should take the Fifth Amendment.

 4         And he made a decision.      He told his lawyer there was no

 5   evidence, that he told his lawyer or that he told these people

 6   that Roger Stone is the reason why he was taking --

 7               MR. KRAVIS:    Objection.

 8               THE COURT:    It is true he was not asked to talk about

 9   what he told his lawyer, but there was no evidence that he told

10   anyone else that it was because of Roger Stone.

11               MR. ROGOW:    I'm sorry, I didn't hear, Your Honor.

12               THE COURT:    I think you can't say there is no

13   evidence what he told his lawyer because we didn't ask him to

14   tell us what he told his lawyers, but you can say there's no

15   evidence that he did it because of Roger Stone.           That's your

16   argument, you can make that argument.

17               MR. ROGOW:    That is my argument.

18         There's no evidence that he did it because of Roger Stone.

19         So what do we have here?

20         We have no motive to lie because protecting the campaign

21   is a nonissue, in reality, although the government for some

22   reason thinks that it is a reason to lie.

23         We have no intermediaries that have shown up.          We have

24   Mr. Credico admitting he was trying to make Stone think that he

25   was a big guy, he was -- I think he used the language
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 78 of 126         1175


 1   one-upping:     I was one-upping Mr. Stone, making Stone think

 2   that he was a big man.      He wanted Stone to think that he got

 3   into the embassy.     He wanted Stone to think that Credico knew

 4   more than he -- than he knew.

 5         He had no knowledge, he had no knowledge of Assange

 6   releases.     He said that and we agree, now that we know.

 7         He told Lugo, David Lugo, who was doing a documentary or

 8   something, that he was the connection.

 9         How many times did he lie to Stone?

10         Many times.

11         But why did he back out?      Why was it smart for him to take

12   the Fifth Amendment?

13         Because he did not want to be revealed as having a

14   connection to Donald Trump.       You heard that from him.          He

15   didn't like Hillary Clinton either.        He liked Bernie Sanders,

16   but he did not want to be outed as somebody who had done stuff

17   that was helpful to Donald Trump.        And so that was a reason to

18   keep himself under cover, because it would ruin his reputation

19   in the liberal community in which he operated.          So Credico

20   played Stone.

21         I guess you can say that Stone played the campaign in

22   letting them think that he had some super connection.               But

23   again, that was their conclusion.        There is no testimony that

24   he told them:     I have an inside to WikiLeaks and Assange.

25         So this is a situation where everybody is drawing their
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 79 of 126   1176


 1   own conclusions about things.       And they're happy with their

 2   conclusions, but it doesn't make their conclusions true, it

 3   doesn't make their conclusions anything illegal, it doesn't

 4   make their conclusions any basis for finding that Roger Stone

 5   intentionally lied, intentionally and corruptly lied,

 6   intentionally and corruptly tried to get Credico to not

 7   testify, when there are all of these other elements surrounding

 8   it, all of these things.      It's a huge picture.      It's a huge

 9   picture.

10         And the government to its credit, because that's its job,

11   has tried to distill it down to this very, very narrow point of

12   five, six acts or so.      Coming out of a transcript with five or

13   six hundred questions.

14         And the question for you is:       Would you hesitate in the

15   most important of your affairs before you think that Roger

16   Stone did all this with the kind of specific intent that you

17   will be instructed has to be present in order to find Roger

18   Stone guilty.

19         And from the very beginning, when he first made his

20   appearance at the committee, and he made his appearance under

21   the criteria created by the committee, this whole thing went in

22   a fashion that the committee is partially responsible for

23   because of the criteria, because of the questions.

24         Go back and listen to these five or six hundred questions,

25   and you'll see how far off base they are in so many ways.             And
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 80 of 126   1177


 1   you will see and hear -- you will see if you read the

 2   transcript, and you will hear if you listen to Roger Stone's

 3   voice, this was not the voice of a man who was trying to lie to

 4   mislead, to affect the outcome of what the committee was doing.

 5         And the committee set the rule, and Roger Stone sought to

 6   comply with that rule, over and over again.          If you look at

 7   that transcript, and I mentioned this to you and showed it to

 8   you in the opening statement, over and over again you heard the

 9   committee say:     Within the criteria, within the parameters set.

10         And those parameters, those two sentences, are critical to

11   your understanding of the case, and your understanding of the

12   relationship between Roger Stone and Credico are critical to

13   your understanding of the case.

14         I think when you put all of that together, they will be

15   critical to your conclusion that you have to hesitate and

16   wonder about what's going on here and why it's going on here.

17         And I'll end with what I started with:         There could be no

18   sensible motive in trying to protect the campaign when the

19   campaign was long since over and Mr. Trump was the president of

20   the United States.     There was no sensible reason at that point

21   to lie to cover up.

22         The government makes a point about Stone had said

23   something about, "I can't take the Fifth Amendment because of

24   Trump," he didn't say that.       He didn't say that in the

25   committee meeting.     If you listen to the transcript, and I
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 81 of 126   1178


 1   think this is part of what was played yesterday, he said:           "I

 2   will have to consult with my lawyers.

 3         So his idle chatter with Credico about that, they have now

 4   blown up to something that they want to convince you, based

 5   upon an offhand remarks -- all of these offhand remarks between

 6   him and Credico, when under oath when he was asked the question

 7   by the committee, he said:       "I will have to consult with my

 8   lawyer."    And the committee never came back and asked him again

 9   about that.

10         We think that the evidence is not sufficient, and we don't

11   think that the evidence justifies a finding of guilt against

12   Mr. Stone on any of the counts.        And so what I'm urging you,

13   based upon the evidence -- you'll have it all there, you can go

14   through it all, you can look at things, and you can look at

15   things in a malevolent way, or you can look at things in a

16   different way, the way I'm suggesting to you, and we think

17   that's the proper way -- you should find Mr. Stone not guilty

18   of all charges.

19                     REBUTTAL ARGUMENT BY MR. MARANDO

20               THE COURT:     You can proceed.

21               MR. MARANDO:     Thank you, ladies and gentlemen.

22        What you just heard was a lot of smoke and mirrors, a lot

23   of distraction, a lot of introducing issues that aren't really

24   relevant, a lot of ways to make you look over here when you

25   should be looking over there.
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 82 of 126   1179


 1        This case is actually much simpler than what was just

 2   portrayed to you by Mr. Rogow:        Did Mr. Stone lie in a

 3   congressional committee, did he lie before a congressional

 4   committee, did he lie about documents in his possession, did he

 5   lie about the existence of Jerome Corsi, did he obstruct that

 6   investigation, and did he tamper with a witness?

 7        The evidence here is written down for you.         Most of it is

 8   written down for you.      We presented you witnesses.       You can

 9   hear the witnesses, you can assess them, but most of it here is

10   in documents.

11        And you know what the great thing about a document is?            A

12   document doesn't lie.

13        I'm not going to talk about every single issue that

14   Mr. Rogow brought up, but I'm going to address a few of them.

15   And the first one I want to address is motive.

16        Mr. Rogow spent a lot of time discussing, well, Mr. Stone's

17   motive.   He said, this is Mr. Rogow's words:         "There was no

18   need to protect Trump in the campaign.         There was no purpose

19   for Mr. Stone to lie.      Why would Stone lie?

20        Mr. Haley, can I have the overhead projector?

21               THE DEPUTY CLERK:      You want Elmo?

22               MR. MARANDO:    Yes.

23         As my colleague Aaron Zelinsky said to you when this case

24   first opened a week ago, the reason for Mr. Stone's motive was

25   clear; the truth looked bad for the Trump campaign, and the
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 83 of 126   1180


 1   truth looked bad for Donald Trump.

 2         Now Mr. Rogow says, well, this all happened after the

 3   campaign, after Donald Trump was elected.

 4         There was an investigation going on at that time as to

 5   whether any nefarious activity occurred during that campaign

 6   and whether people that were involved in government or involved

 7   in a campaign had colluded or had connections with Russia.

 8         You don't think if information came out that Mr. Stone,

 9   who was a former adviser of Mr. Trump, who was an associate of

10   Mr. Trump, had been spending that time during the campaign

11   trying to fish for information from WikiLeaks, knowing that

12   that information was hacked, possibly by a foreign government,

13   that wouldn't look bad?      That wouldn't look bad?       And that's

14   why he tried to hide it, and the hiding took two forms.

15         First, it was hiding the existence of Jerome Corsi.

16   Because Corsi sent him the email, and that email was prescient.

17         Number two, it was finding the perfect patsy who would

18   clam up, who wouldn't talk, who wouldn't go before the

19   committee and tell them what happened.         You got both of those

20   people not talking before the committee, the committee isn't

21   going to find out what campaign was doing regarding WikiLeaks,

22   and that's what this case comes down to.

23         But when it comes to motive, there's an old phrase, a

24   picture's worth a thousand words.        Right?

25         Mr. Kravis showed you Government's Exhibit 68; 68 is the
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 84 of 126      1181


 1   November 28th email, 2017, where Credico sends his subpoena,

 2   where he's been subpoenaed to testify before for the House for

 3   Mr. Stone.     So Mr. Stone knows now that Mr. Credico has been

 4   subpoenaed.

 5         Two days later, Mr. Stone sends this text to Mr. Credico,

 6   telling Mr. Credico:      "If you testify, you're a fool.           Because

 7   of Trump, I can never get away asserting my Fifth Amendment

 8   rights, but you can.      I guarantee you are the one who gets

 9   indicted for perjury if you're stupid enough to testify."

10         A picture is worth a thousand words.        You can begin and

11   end your deliberations here, because what Mr. Stone is telling

12   Mr. Credico right now is:       I can't go before Congress to

13   testify; and because of that, I'm going to go have to go, and

14   I'm going to lie; and you can't talk either, because if you

15   talk, my lies will be exposed.

16         Right there, it's written in words for you to see.

17         So Mr. Rogow tries to distract you that there was no

18   motive here to lie.      The texts undercut that, your common sense

19   undercuts that.     You know that there was an investigation going

20   on into Russian active measures in the 2016 presidential

21   election.     And if any of this came out, that the campaign was

22   looking for information that possibly came from Russia, that

23   would look, as Mr. Kravis said, terrible.

24         I want to go to the next topic that Mr. Rogow talked

25   about, and that was Russia.
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 85 of 126    1182


 1         Mr. Rogow said the whole problem starts -- the whole

 2   problem, meaning why we're here, why we're here today in this

 3   court -- starts with the committee.        Not Roger Stone, mind you,

 4   not Roger Stone lying about his texts or emails, or tampering

 5   with the witness, telling the witness, do a Pentangeli.             It

 6   starts with the committee, because the committee set the

 7   parameters.

 8         He said:    When my client went in, he came into a situation

 9   where he answered questions with the parameters in mind,

10   whether he had information on Russian interference.

11         He even went to far to say that his client, at end of each

12   question, added a clause:        Well, not about Russian collusion.

13         Do you have any texts about your intermediary?

14         Well, no, not about Russia.

15         That's nonsense.     Mr. Stone knew exactly why he was there

16   that day.     Make no mistake.     You'll have Exhibit 1.     Exhibit 1

17   is the transcript of Mr. Stone's hearing.

18         Mr. Stone was there, in front of the House Intelligence

19   Committee on September 26th, 2017, because of the statements

20   that he made in early August that pretended that he had inside

21   knowledge on drops of information by WikiLeaks, that somehow he

22   knew what was going to happen, and the congressmen asked him to

23   come in, and he came in voluntarily, but he came in because

24   they wanted to know if he had any inside info or if he had a

25   connection that was feeding him inside info.          He knew he was
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 86 of 126    1183


 1   there to answer questions about WikiLeaks.

 2         And this idea that somehow Mr. Stone's questions could

 3   only be seen as related to Russia is just belied again by the

 4   paper here.    Okay?   That's the beautiful thing about this case

 5   again, is the paper here doesn't lie.

 6         I'm going to show you Exhibit 6, the HPSCI report.            This

 7   is the report that HPSCI made -- HPSCI, the House Intelligence

 8   Committee made following its hearing.

 9         The report states that matters investigated by the

10   committee include allegations pertaining to involvement in,

11   knowledge about the publication of stolen emails, particularly

12   in light of candidate Trump's enthusiasm for WikiLeaks.

13         This was in the report, and I realize that the report came

14   after Mr. Stone testified, but what this does show you is the

15   topics that they covered during their hearing.

16         The report also states, also stresses the importance of

17   WikiLeaks.    WikiLeaks played a key role in Russia's malign

18   influence campaign and served as a third-party intermediary for

19   Russian intelligence during the period leading up to the 2016

20   U.S. presidential election, and the report goes on to discuss

21   the global reach of WikiLeaks.

22         But Mr. Stone's knowledge here, his knowledge of why he

23   was there to answer questions, I thought -- he said:           I thought

24   they were only asking me about Russia.

25         That's belied by his own statements.        This is going to be
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 87 of 126   1184


 1   in Exhibit 1, which you will have back in the jury room, which

 2   is in the transcript.      The exhibit begins with an opening

 3   statement by Roger Stone.       He's given an opportunity to say his

 4   piece.

 5         At the beginning he says:       "These hearings are largely

 6   based on a yet unproven allegation that the Russian State is

 7   responsible for the hacking of the DNC and John Podesta, and

 8   the transfer of that information to WikiLeaks."

 9         "And the transfer of that information to WikiLeaks."          He's

10   literally telling the committee that he knows that one of the

11   reasons that they're all there is the transfer of information

12   to WikiLeaks.

13         He goes on to state in that same opening statement, this

14   is page 10:     Members of this committee have made three basic

15   assertions against me which must be rebutted here today; that

16   the charge that I knew in advance about the predicted hacking

17   of Clinton campaign chairman John Podesta's e-mails, that I had

18   the advance knowledge of the source or actual content of the

19   WikiLeaks disclosures regarding Hillary Clinton.

20         This is literally the defendant's words telling you that

21   he knows that the topic here is going to be advance knowledge

22   of the source and actual content of the WikiLeaks disclosures

23   regarding Hillary Clinton.

24         So to come in here now and say, "Oh, gee, back then I

25   thought they were only asking me about Russia, so when they
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 88 of 126     1185


 1   asked me about emails and text messages, I was only thinking

 2   that they were asking me about emails and text messages that

 3   discussed Russia," that is an argument that you make up after

 4   the fact to cover the tracks, all right, because this is what

 5   he said there on the date of the hearing, this is what was

 6   going on in his mind on the day of the hearing, this is what he

 7   knew what the hearing was about, and this is the best evidence

 8   of what his knowledge was at the time.

 9         But you don't even have to take Mr. Stone's own words for

10   it.   The questions by the members of the committee.

11         Mr. Quigley, one of the congressmen, says:          "Perhaps the

12   most important question anyone can ask you today is, who was

13   the intermediary, and you can't answer it.

14         It was clear that the focus of the hearing was, "Who was

15   your intermediary," because again, the focus of this hearing

16   was not just on who hacked the emails, it was the transfer and

17   dissemination of those emails through WikiLeaks.           That was it.

18         It would be as if you were only investigating half of a

19   crime, but Congress was investigating the whole thing:              The

20   hacking and the transfer, and whether anyone in the Trump

21   campaign was connected to any of that, whether they had advance

22   knowledge of that transfer of emails to WikiLeaks.

23         That's what they were looking at, that's why he was there.

24   He was there because of the statements he made in August of

25   2016, where it looked like and it sounded like, to many people,
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 89 of 126     1186


 1   he had a connection, and they wanted to know what that

 2   connection was about.

 3         And that's why, when the questions were coming and were

 4   coming and were coming -- and these were not just five or six

 5   questions, as the defense said.        I say, go look at the

 6   Exhibit 1, the transcript, when you're back there in the jury,

 7   and take a look at it yourself.        But the questions kept coming

 8   as to who was the identity, who was the identity of your

 9   intermediary.

10         Mr. Gowdy.    He stresses the indispensability of

11   interviewing the original source and whether he's willing --

12   whether Mr. Stone is willing to go back to ask his intermediary

13   for permission to release his name, which Mr. Kravis noted

14   never happened.

15         Mr. Schiff, this is on page 81 of the transcript:             "We

16   will need to determine which is accurate, whether you were in

17   communication with Assange or whether you were in communication

18   through an intermediary, so we'll need to determine whether we

19   can corroborate that through your intermediary."

20         They wanted to know who the intermediary was so they could

21   corroborate it, they could ask, they could potentially subpoena

22   the intermediary, bring them in and find out what their

23   connection was, if any, to WikiLeaks.

24         That's why the questions in the hearing focused so much on

25   the intermediary.     It was quite clear from those questions
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 90 of 126   1187


 1   there wasn't a "about Russia" attached to the end of the

 2   question as Mr. Stone argued.

 3         For instance, page 44 of the transcript, Mr. Quigley

 4   asked:   "And was that -- how did you communicate with your

 5   intermediary?"

 6         Mr. Stone:    "Over the phone.

 7         "And did you have any other means of communicating with

 8   the intermediary.

 9         "No.

10         "No text messages?

11         "No.

12         "None on the list, right?

13         "No.

14         "Nothing direct?

15         "No."

16         How can you add Russia to the end of any of those

17   questions?

18         They are literally asking this man who his intermediary

19   is.   And when they ask him, How do you communicate with this

20   guy, he says, "Over the phone."

21         No text messages, none on the list, which is a lie.           You

22   saw the text messages and you saw the emails.          There's no way

23   you can look at that and say:       Oh, gee, my answer is only given

24   through the publicly announced parameters of this

25   investigation.
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 91 of 126   1188


 1         That argument doesn't even comport with what you're seeing

 2   here in this transcript.

 3        So I want you to take that argument regarding Russia, their

 4   whole idea here that everything was viewed through a lens of

 5   these four publicly announced parameters, and I want you to put

 6   that to the back of your mind.        It's meant to distract you.

 7   All right?

 8        I want to next address Randy Credico.

 9        According to Mr. Rogow, and I'll use Mr. Rogow's own words,

10   Credico was a manipulator, Randy Credico played Roger Stone,

11   Randy Credico abused his friend.

12        Please, you were all here.       You saw Randy Credico.

13        Are you kidding me?     Are you kidding me?

14        When we presented Mr. Credico to you, we presented the full

15   man, works et al.     And one of the beautiful things about our

16   jury system is, we take civilians off the street and put them

17   in these chairs, and they can assess a witness and assess their

18   demeanor.

19        I'm going to ask you, did that look like a mastermind to

20   you that was going to manipulate or somehow control Roger

21   Stone?

22        No.    But that argument is also meant to confuse you, okay,

23   because even in some strange, crazy world where you believe

24   that that man, Randy Credico, somehow manipulated Mr. Stone,

25   the question here is august of 2016, okay, because that is what
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 92 of 126   1189


 1   Stone is asked about is who was your professed intermediary,

 2   go-between, back channel, that you were talking about in August

 3   of 2016?

 4          That is what Stone was asked before Congress.        It's in the

 5   transcript, page 39. "On August 8th, 2016, you gave remarks at

 6   the Southwest Broward Republican Organization."

 7          And then Mr. Quigley asks, "And so just to reiterate, in

 8   August 12th, 2016, you gave an interview and Al Jones where you

 9   said you were in communication with Assange."

10          They were asking about August of 2016.

11          Mr. Credico could not have been the intermediary then, for

12   the reasons that Mr. Kravis put forth, the timing, it wouldn't

13   have worked out.

14          Mr. Credico, on Government's Exhibit 48, sends Mr. Stone

15   this text message:     "Just remember, do not name me as your

16   connection to Assange.      You had one before that you referred

17   to."

18          Government's Exhibit 191:     "All I did in London is deliver

19   a letter from WBAI station manager to invite them to have their

20   own weekly radio show."

21          Mr. Credico, even at this early stage of this, is telling

22   Mr. Stone:     You got this wrong.     You got this wrong.     There was

23   somebody else before I even came into the picture here.

24          I stress this to you because when Mr. Rogow argues that

25   Credico somehow manipulated Mr. Stone, the timing just doesn't
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 93 of 126    1190


 1   work out.     It literally just doesn't work out.

 2        But Mr. Credico goes even further.        In January of 2017,

 3   more than nine months before Mr. Stone testifies, more than

 4   nine months before Mr. Stone testifies before Congress,

 5   Mr. Credico says:      "I piece it all together, so you may as well

 6   tell the truth that you had no back channel or there there's

 7   the guy you were talking about in early August."

 8        Mr. Credico literally puts Mr. Stone on notice that he has

 9   this wrong.

10        And nine months go by, and what does Mr. Stone do?

11        He goes in there, and then later on he blames the whole

12   thing on Credico.

13        Then after the testimony, Mr. Credico makes further efforts

14   to try to correct the record.

15        On December 1st, 2017, Mr. Credico tells Mr. Stone:            "I was

16   never a back channel."

17        December 24th:     "I met Assange for the first time this

18   year, September 7.      Docs prove that, December 7, 2017.

19        January 6th, 2018:     "I have the email from his chief of

20   staff," which Mr. Kravis showed you.

21        August 25, 2016:     "Responding to an email I sent to

22   WikiLeaks website email address asking if you would do my

23   show."

24        January 8th:     "Introduced to him on August 25th.       I have

25   the email."
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 94 of 126   1191


 1          This is Mr. Credico again telling Mr. Stone after the fact

 2   that:     I wasn't your guy in August.

 3          So to claim that Mr. Credico somehow manipulated Mr. Stone

 4   makes absolutely no sense and flies in the face of the

 5   documents where he's telling Mr. Stone in no uncertain terms:

 6   I was not your back channel on August of 2016, when you

 7   testified that I was before Congress.         The documents do not

 8   lie.

 9          Mr. Rogow also talked about another subject that I want to

10   turn to now.     He discussed the reasons, the reasons why

11   Mr. Credico pled the Fifth.       And he quoted Mr. Credico as

12   saying there were a thousand reasons, there were a thousand

13   reasons for why he would have taken the Fifth.

14          And he said that, well, the reason why Mr. Credico took the

15   Fifth was he didn't want to be revealed to be helpful to Donald

16   Trump.

17          I want to discuss this with you because this is an

18   important point I want to make to you.

19          You are going to get -- after this is all done, you're

20   going to be instructed by the Judge as to what the elements of

21   the witness tampering are, and she'll tell you what law to

22   apply to the facts to determine whether or not Mr. Stone

23   tampered with Mr. Credico.

24          One the elements that Judge Jackson is going instruct you

25   on is whether Mr. Stone had the intent to influence the
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 95 of 126   1192


 1   testimony, okay?

 2          For Mr. Stone to be guilty of committing witness tampering,

 3   he had to have the intent to influence Mr. Credico's testimony.

 4   One key point of this is, it is not necessary for the

 5   government to prove that the witness's testimony was, in fact,

 6   changed in any way.

 7          So we don't have to prove that Mr. Credico actually was --

 8   was actually effectively -- he didn't testify because of what

 9   Mr. Stone told him.      That's going to be in the law that's

10   provided to you.     However, we have that here.       We have that

11   here.

12          Mr. Credico, when he was on the stand, said there was one

13   of a thousand reasons, but really he goes to the crux of this.

14   And if you remember, he goes to the crux of this, if you

15   remember he goes the crux of this it's all here, was Margaret

16   Kunstler, and that was it.

17          Because Mr. Stone eventually, you know, he told him the

18   Frank Pentangeli; he told him, you know:         Go tell Mueller to

19   fuck himself.

20          He told him, "No one cares.     I wouldn't talk to the FBI.

21   You would be smart if you don't talk to them either."

22          But it was when Mr. Stone found Margaret Kunstler that he

23   realized that he had the button that was pushed, and when he

24   threatened to refer her to the bar or he threatened to expose

25   her.     That was the straw that broke the camel's back, and
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 96 of 126    1193


 1   that's what Mr. Credico testified to.           And he didn't testify,

 2   and pled the Fifth.

 3        I'm not going to go through everything that Mr. Rogow said,

 4   but I want to end with just one point.

 5        In Mr. Rogow's closing, he said something that I want to

 6   briefly address, and he said:        So what?     So what?    Much of this

 7   case, you have to ask, so what?

 8        Well, if that's the state of affairs that we're in, I'm

 9   pretty shocked.     Truth matters.     Truth still matters, okay?

10        And I know we live in a world nowadays with Twitter,

11   tweets, social media, where you can find any view, any

12   political view you want.      You can find your own truth.

13        However, in our institutions of self-governance, courts of

14   law or committee hearings, where people under oath have to

15   testify, truth still matters.

16        When Mr. Stone came in, he lied to Congress.            He obstructed

17   their investigation, and he tampered with a witness.             And that

18   matters.    And you don't look at that and you don't say, so

19   what.

20        For those reasons we ask you to find him guilty of the

21   charged offenses.     Thank you.

22               THE COURT:    All right, the only remaining step left

23   in this trial for the jurors is to be instructed as to what the

24   law is that is going to govern your deliberations.             I think,

25   given the time and how long it unfortunately takes to read them
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 97 of 126   1194


 1   all out loud, and the fact that you have been sitting and only

 2   listening for quite some time, that we are going to give you

 3   the instructions first thing tomorrow morning when everybody is

 4   fresh.    At that point you'll retire and the case will be yours

 5   to consider and to deliberate.

 6         That means, as I tell you every evening, you have not yet

 7   received the case.        Notwithstanding the fact that you have

 8   heard all of the evidence.       You won't be together this evening,

 9   so you may not discuss the case with anyone else or try to

10   supplement the record by looking things up.

11         We will resume tomorrow at 9:30 a.m., and you will receive

12   the instructions and the exhibits and the case at that time.

13   Thank you very much for all your attention this afternoon.

14         (Jury excused.)

15                THE COURT:    Unless anyone has anything further they

16   need to discuss right now, I'll see everyone tomorrow morning.

17   Thank you.

18            (Trial adjourned at 3:57 p.m.)

19                                      -oOo-

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 98 of 126   1195


 1                                 CERTIFICATE

 2         I certify that the foregoing is a true and correct

 3   transcript, to the best of my ability, of the above pages, of

 4   the stenographic notes provided to me by the United States

 5   District Court, of the proceedings taken on the date and time

 6   previously stated in the above matter.

 7         I further certify that I am neither counsel for, related

 8   to, nor employed by any of the parties to the action in which

 9   this hearing was taken, and further that I am not financially

10   nor otherwise interested in the outcome of the action.

11
     _________________________________           ________________________
12   /s/ Crystal M. Pilgrim, RPR, FCRR           Date: November 13, 2019

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                 1196
                           1120/23  1121/23 1122/1     3:57  [1]   1194/18
- Case 1:19-cr-00018-ABJ Document    306 Filed 02/14/20 Page 99 of 126
                           1122/13 1123/6 1125/19      3rd [6] 1098/22 1121/23
-oOo [1] 1194/19           1128/22 1129/11 1130/13      1122/1 1123/6 1137/10
/                          1135/3  1135/5 1135/7        1137/14
                           1137/16 1137/18 1137/19
/s [1] 1195/12             1138/3 1140/14 1141/1       4
0                          1141/4 1147/18 1153/9       401  [1] 1099/8
                           1158/8 1181/20 1183/19      44 [1] 1187/3
018 [1] 1098/4             1185/25 1188/25 1189/3      4700-F [1] 1099/17
1                          1189/5  1189/8 1189/10      48  [1] 1189/14
                           1190/21 1191/6              4th [3] 1122/13 1122/14
10 [4] 1119/15 1149/21    2017 [25] 1105/5 1113/9       1122/17
 1149/23 1184/14           1116/14 1124/12 1125/19
100 [2] 1098/22 1099/3     1127/24 1128/4 1129/4
                                                       5
1000 [1] 1098/22           1131/18 1131/25 1132/15     50  [1] 1118/16
101 [1] 1151/13            1132/21 1133/1 1134/16      500 [3] 1163/6 1163/6
11 [1] 1150/13             1134/18 1141/7 1141/10       1163/16
11 days [1] 1113/20        1142/16 1144/25 1147/5      501 [1] 1099/12
1103 [1] 1100/4            1181/1 1182/19 1190/2       530-5301 [1] 1099/5
1144 [1] 1100/5            1190/15 1190/18             5301 [1] 1099/5
1178 [1] 1100/7           2018 [19] 1119/10 1119/15 555 [1] 1098/17
12 [3] 1103/1 1153/9       1134/20 1135/7 1136/16      58 [1] 1149/14
 1153/14                   1136/20 1136/23 1137/1      59 [1] 1148/2
120 [1] 1099/8             1137/6 1137/8 1137/10
12th [3] 1107/22 1111/7    1137/14 1138/19 1138/20
                                                       6
 1189/8                    1142/16 1143/5 1147/5       600  [1] 1163/17
13 [3] 1098/7 1113/12      1158/23 1190/19             68 [2] 1180/25 1180/25
 1195/12                  2019 [2] 1098/7 1195/12      6th [3] 1116/14 1136/20
130-120 [1] 1099/8        202 [1] 1098/18               1190/19
1300 [1] 1099/4
13th [1] 1113/9
                          20530 [1] 1098/17
                          211 [1] 1147/17
                                                       7
14 [2] 1120/23 1152/11    21st [2] 1132/10 1137/1      70  [1] 1141/17
148 [1] 1151/24           22nd [2] 1105/21 1108/20 72 [1] 1126/1
15 [1] 1152/24            235-8259 [1] 1099/13         767-8909 [1] 1098/23
15th [1] 1116/10          23rd [1] 1115/10             7698 [1] 1098/18
16th [2] 1111/18 1111/21 24th [2] 1134/18 1190/17
17 [1] 1147/18                                         8
                          25 [1] 1190/21
18 [2] 1101/2 1155/20     252-7698 [1] 1098/18         81 [2] 1148/15 1186/15
18th [6] 1111/23 1111/25 25th [9] 1109/7 1114/21       82 [1] 1119/11
 1112/6 1116/7 1118/14     1118/3 1134/20 1135/3       8259 [1] 1099/13
 1118/17                   1135/5 1135/7 1137/18       8909  [1] 1098/23
19-18 [1] 1101/2           1190/24                     8th [6] 1107/21 1110/25
19-CR-018 [1] 1098/4      26th [6] 1128/4 1156/16       1112/5 1135/7 1189/5
191 [1] 1189/18            1156/21 1157/10 1161/4       1190/24
1950s [1] 1134/1           1182/19                     9
19th [4] 1113/20 1114/4   27th [1] 1132/20
 1114/16 1131/25          28th [2] 1132/21 1181/1      9064 [1] 1099/9
1:05 [1] 1098/7           2:15 [1] 1143/21             954 [4] 1098/23 1099/5
1st [4] 1124/11 1133/1    2:25 [2] 1143/17 1143/19      1099/9 1099/13
 1134/16 1190/15          2:30 [1] 1143/22             9:30 [1] 1194/11
                                                       9th [1] 1136/23
2                         2nd [8] 1109/16 1110/13
2.0 [1] 1121/2
                           1111/6 1112/7 1112/14       A
                           1136/8 1140/10 1142/2       A-P-P-E-A-R-A-N-C-E-S [1]
20 [2] 1149/24 1171/8
20 years [1] 1171/8       3                             1098/13
20001 [1] 1099/18                                      a.m [1] 1194/11
                          30 [2] 1121/21 1149/23
2007 [1] 1129/25          30 seconds [1] 1129/20       AARON [2] 1098/15 1179/23
2011 [3] 1149/24 1150/1   30th [1] 1121/2              ability [1] 1195/3
 1171/17                  31 [1] 1154/14               able [2] 1128/7 1152/7
2015 [1] 1108/24          31st [1] 1137/19             about [239]
2016 [67] 1103/15 1103/24 32 [1] 1152/25               above [2] 1195/3 1195/6
 1104/11 1104/12 1105/8   328-9064 [1] 1099/9          absolutely [4] 1108/6
 1105/19 1105/21 1106/19  331 [1] 1099/12               1144/23 1145/20 1191/4
 1108/17 1108/20 1108/25  333 [1] 1099/17              absurd  [1] 1117/2
 1109/7 1109/16 1110/13   33301 [2] 1098/23 1099/9     abuse  [1]   1167/4
 1110/25 1111/7 1111/14   33316 [1] 1099/13            abused  [2]   1167/5 1188/11
 1111/18 1112/5 1112/6    33394 [1] 1099/4             accept  [1]   1160/4
 1113/16 1113/20 1114/5   34 [1] 1155/2                access [3] 1120/20
 1114/16 1114/21 1115/25  35 [1] 1148/20                1122/21 1150/9
 1116/7 1116/10 1117/1    36 [1] 1148/25               accomplished    [1] 1131/8
 1117/11 1118/3 1118/14   39 [1] 1189/5                according   [3]   1161/25
 1118/17 1118/24 1120/6                                 1161/25 1188/9
                                                                                1197
                          afterwards [2]Filed
                                           1166/9         1108/20 1116/15 1160/8
A Case 1:19-cr-00018-ABJ Document
                           1168/18
                                   306        02/14/20    Page 100 of 126
                                                          1160/9 1160/19 1160/20
account [2] 1108/12       again [41] 1102/16              1187/24 1188/5
 1114/17                   1107/18 1108/2 1108/5         announcement [1] 1120/25
accurate [4] 1108/13       1110/20 1111/25 1115/24       announces [1] 1120/23
 1142/5 1168/14 1186/16    1118/21 1121/2 1123/25        annoyance [1] 1167/7
acknowledge [2] 1163/2     1124/7 1132/10 1133/1         annoyed [3] 1149/17
 1166/8                    1135/22 1136/16 1148/20        1149/19 1167/6
acknowledged [1] 1160/14   1148/24 1149/1 1151/25        another [12] 1109/13
acquaintance [3] 1111/22   1152/18 1152/20 1153/21        1113/3 1121/4 1122/15
 1112/12 1113/18           1156/1 1156/1 1156/24          1140/17 1171/7 1171/8
acting [2] 1142/13 1143/4 1158/9 1160/19 1163/4           1171/22 1172/2 1172/19
action [3] 1098/3 1195/8   1164/7 1168/1 1170/4           1173/10 1191/9
 1195/10                   1172/19 1173/13 1175/23       answer [24] 1106/10
actions [2] 1105/3 1150/8 1177/6 1177/8 1178/8            1106/14 1108/15 1108/16
active [4] 1146/23 1162/4 1183/3 1183/5 1185/15           1112/24 1117/23 1117/25
 1162/6 1181/20            1191/1                         1120/3 1120/4 1124/23
activities [4] 1146/21    against [6] 1110/8 1133/8       1124/24 1125/1 1126/8
 1160/13 1160/13 1160/15   1137/4 1162/5 1178/11          1126/9 1136/1 1159/16
activity [5] 1105/10       1184/15                        1161/20 1163/23 1170/16
 1133/11 1146/11 1162/4   agencies [1] 1160/11            1170/19 1183/1 1183/23
 1180/5                   agent [3] 1102/10 1114/1        1185/13 1187/23
acts [1] 1176/12           1125/17                       answered [3] 1129/21
actual [5] 1131/5 1131/11 ago [5] 1108/19 1137/2          1161/14 1182/9
 1131/13 1184/18 1184/22   1146/8 1150/5 1179/24         answering [3] 1130/2
actually [14] 1106/9      agree [3] 1102/1 1107/8         1160/21 1161/8
 1108/10 1117/2 1118/12    1175/6                        answers [3] 1163/16
 1125/10 1134/7 1139/17   agreed [1] 1164/6               1163/20 1163/21
 1144/21 1145/4 1168/2    agreement [2] 1169/17          any [44] 1102/1 1102/13
 1172/11 1179/1 1192/7     1169/18                        1103/3 1126/6 1126/6
 1192/8                   Airport [1] 1121/15             1126/17 1126/22 1127/9
ADAM [1] 1098/15          al [2] 1188/15 1189/8           1131/23 1136/18 1140/18
Adam.Jed [1] 1098/20      alcohol [1] 1128/13             1141/1 1141/1 1141/24
add [4] 1125/20 1161/13   all [99]                        1141/25 1149/22 1150/22
 1166/4 1187/16           allegation [2] 1107/9           1151/14 1151/15 1151/16
added [1] 1182/12          1184/6                         1154/12 1156/12 1157/16
address [6] 1158/3        allegations [5] 1103/14         1161/17 1161/22 1162/7
 1179/14 1179/15 1188/8    1105/7 1105/13 1135/16         1162/18 1162/20 1167/21
 1190/22 1193/6            1183/10                        1170/17 1176/4 1178/12
addresses [1] 1160/8      allies [1] 1162/5               1180/5 1181/21 1182/13
adjourned [1] 1194/18     allowed [1] 1101/25             1182/24 1185/21 1186/23
admitted [2] 1128/12      almost [1] 1156/19              1187/7 1187/16 1192/6
 1169/20                  along [7] 1130/3 1130/11        1193/11 1193/11 1195/8
admitting [1] 1174/24      1131/16 1131/21 1138/11       anyone [12] 1101/10
advance [4] 1184/16        1138/24 1143/7                 1103/4 1103/4 1108/4
 1184/18 1184/21 1185/21  already [3] 1151/3 1153/2       1117/4 1150/14 1152/9
adviser [1] 1180/9         1171/1                         1174/10 1185/12 1185/20
affairs [3] 1108/13       also [14] 1104/3 1115/2         1194/9 1194/15
 1176/15 1193/8            1120/17 1126/3 1126/12        anything [26] 1117/23
affect [1] 1177/4          1128/1 1128/13 1137/21         1119/5 1119/25 1125/12
affected [3] 1105/3        1140/15 1141/14 1183/16        1127/2 1127/4 1132/5
 1139/17 1145/18           1183/16 1188/22 1191/9         1133/11 1134/16 1145/13
after [46] 1104/17 1109/7 although [3] 1172/11            1146/25 1149/11 1154/2
 1109/18 1109/24 1110/18   1173/6 1174/21                 1154/5 1154/9 1154/10
 1111/1 1111/18 1113/20   always [2] 1129/17 1160/7       1156/11 1156/14 1162/9
 1113/22 1113/22 1114/6   am [4] 1151/6 1151/9            1165/1 1166/23 1169/7
 1114/24 1119/17 1119/17   1195/7 1195/9                  1172/15 1173/14 1176/3
 1121/23 1122/7 1124/12   ambiguity [1] 1168/21           1194/15
 1127/20 1129/11 1130/19  Amendment [11] 1124/14         appearance [2] 1176/20
 1130/25 1131/25 1132/1    1132/13 1132/16 1132/17        1176/20
 1133/15 1133/22 1136/14   1142/17 1148/9 1173/25        appearances [2] 1099/1
 1138/12 1138/17 1138/20   1174/3 1175/12 1177/23         1113/22
 1153/9 1155/12 1156/16    1181/7                        appears [2] 1110/5
 1156/22 1158/6 1166/3    AMERICA [2] 1098/3 1101/3       1114/19
 1166/15 1167/18 1174/2   American [1] 1160/10           apply [1] 1191/22
 1174/2 1180/2 1180/3     amusing [2] 1165/12            appreciate [1] 1102/23
 1183/14 1185/3 1190/13    1165/13                       approach [1] 1101/7
 1191/1 1191/19           AMY [1] 1098/11                appropriate [1] 1144/9
afternoon [7] 1098/5      announce [3] 1122/16           April [4] 1136/20 1136/23
 1102/22 1102/25 1140/2    1153/13 1153/14                1137/10 1137/14
 1154/18 1156/20 1194/13  announced [9] 1105/6           are [71] 1101/15 1101/17
                                                                               1198
                          1188/19 306
                                  1193/7  1193/20        1110/13 1110/25 1111/6
A Case 1:19-cr-00018-ABJ Document      Filed
                         asked [30] 1102/11
                                             02/14/20    Page 101 of 126
                                                         1111/7 1111/14 1111/18
are... [69] 1102/22       1102/13 1106/12 1108/1         1111/21 1111/23 1111/25
 1104/19 1105/1 1106/11   1111/15 1112/16 1119/1         1112/5 1112/6 1112/7
 1110/4 1110/6 1111/14    1119/2 1119/5 1119/24          1112/14 1112/18 1113/10
 1111/15 1112/3 1115/16   1124/21 1129/14 1135/21        1113/16 1113/20 1114/4
 1116/15 1118/1 1120/21   1141/19 1148/16 1152/2         1114/7 1114/16 1114/21
 1121/13 1122/16 1125/6   1152/2 1161/11 1161/22         1115/10 1116/1 1116/6
 1125/6 1125/14 1125/16   1163/6 1170/6 1170/14          1116/20 1116/20 1117/1
 1126/24 1131/11 1131/14  1174/8 1178/6 1178/8           1117/11 1117/14 1117/16
 1132/15 1133/13 1134/8   1182/22 1185/1 1187/4          1117/19 1118/10 1120/12
 1134/19 1136/3 1137/20   1189/1 1189/4                  1121/23 1122/1 1125/2
 1138/13 1138/20 1141/7  asking [18] 1104/11             1125/9 1126/20 1126/25
 1141/11 1141/22 1142/11  1115/16 1118/7 1118/9          1127/21 1129/8 1130/17
 1142/21 1146/9 1146/15   1119/13 1151/18 1152/6         1131/2 1135/3 1135/5
 1148/12 1148/18 1155/4   1152/19 1155/2 1157/6          1135/7 1136/8 1136/17
 1158/24 1159/12 1159/13  1161/6 1168/10 1183/24         1137/13 1137/21 1137/24
 1159/22 1160/11 1160/12  1184/25 1185/2 1187/18         1138/3 1140/10 1140/14
 1160/15 1161/12 1162/18  1189/10 1190/22                1140/18 1142/2 1149/23
 1163/9 1163/11 1163/12  asks [6] 1118/17 1122/22        1149/23 1149/24 1182/20
 1163/18 1164/5 1164/8    1123/19 1127/22 1131/18        1185/24 1188/25 1189/2
 1166/9 1169/5 1176/7     1189/7                         1189/5 1189/8 1189/10
 1176/25 1177/10 1177/12 ass [4] 1122/2 1122/3           1190/7 1190/21 1190/24
 1181/8 1184/5 1187/18    1122/9 1152/13                 1191/2 1191/6
 1188/13 1188/13 1191/19 Assange [64] 1104/16           August 12th [2] 1111/7
 1191/21 1194/2           1106/24 1107/23 1108/9         1189/8
aren't [2] 1111/17        1108/10 1109/9 1109/9         August 18th [1] 1112/6
 1178/23                  1109/14 1109/17 1110/2        August 20 [1] 1149/24
argue [1] 1101/21         1110/24 1111/20 1112/1        August 2nd [2] 1111/6
argued [1] 1187/2         1112/1 1113/25 1114/5          1142/2
argues [1] 1189/24        1114/11 1114/13 1114/16       August 8th [1] 1107/21
arguing [1] 1101/7        1114/19 1114/19 1114/23       author [4] 1112/14 1136/8
argument [18] 1100/3      1115/1 1115/9 1116/8           1155/5 1155/6
 1100/6 1102/11 1103/7    1116/12 1116/17 1118/15       available [4] 1102/4
 1103/8 1142/15 1143/14   1121/7 1123/9 1123/11          1142/1 1142/3 1168/7
 1144/2 1144/18 1157/25   1126/7 1126/13 1127/10        Avenue [3] 1098/22 1099/3
 1174/16 1174/16 1174/17  1128/20 1131/11 1137/17        1099/17
 1178/19 1185/3 1188/1    1137/19 1137/23 1141/14       away [3] 1124/13 1145/19
 1188/3 1188/22           1146/13 1148/2 1148/5          1181/7
arguments [2] 1103/2      1149/10 1149/22 1153/6
 1143/13                  1153/8 1153/11 1153/14        B
around [3] 1114/10        1153/20 1162/9 1165/18        back [58] 1106/23 1108/24
 1116/14 1121/10          1166/2 1172/10 1172/14         1109/24 1110/24 1111/19
articles [1] 1133/2       1172/17 1172/21 1172/24        1112/2 1112/11 1113/1
as [55] 1101/9 1102/23    1175/5 1175/24 1186/17         1113/16 1114/11 1114/25
 1102/25 1105/9 1105/20   1189/9 1189/16 1190/17         1115/18 1116/15 1116/19
 1107/2 1108/19 1113/16  Assange's [1] 1118/4            1117/15 1119/9 1119/16
 1116/8 1116/18 1118/9   assert [2] 1101/25              1120/8 1124/10 1124/16
 1119/19 1120/20 1122/7   1132/13                        1129/5 1129/18 1129/25
 1127/20 1130/17 1131/1  asserting [2] 1124/14           1136/20 1136/24 1137/15
 1132/22 1137/12 1139/16  1181/7                         1138/13 1138/20 1141/5
 1139/18 1139/19 1140/9  assertions [1] 1184/15          1141/9 1146/16 1147/20
 1146/18 1147/23 1149/9  assess [3] 1179/9 1188/17       1158/5 1159/13 1162/3
 1152/12 1153/20 1157/3   1188/17                        1163/9 1167/10 1168/1
 1159/7 1161/2 1161/24   assessment [1] 1149/21          1168/17 1169/2 1170/4
 1165/10 1169/25 1172/9  associate [4] 1104/6            1170/5 1170/20 1173/2
 1172/13 1172/13 1173/24  1108/23 1133/8 1180/9          1173/12 1175/11 1176/24
 1175/13 1175/16 1179/23 associated [3] 1105/11          1178/8 1184/1 1184/24
 1180/4 1181/23 1183/3    1110/11 1162/7                 1186/6 1186/12 1188/6
 1183/18 1185/18 1186/5  attached [1] 1187/1             1189/2 1190/6 1190/16
 1186/8 1187/2 1189/15   attention [1] 1194/13           1191/6 1192/25
 1190/5 1191/11 1191/20  Attorney's [1] 1098/16         back-channel [2] 1111/19
 1193/23 1194/6          audio [15] 1107/7 1107/20       1112/2
Asjz [1] 1098/19          1111/2 1111/8 1111/11         bad [10] 1104/6 1110/7
ask [23] 1101/10 1101/17  1115/12 1115/14 1117/21        1110/22 1112/8 1122/11
 1101/25 1102/6 1102/9    1120/2 1124/20 1124/22         1130/5 1179/25 1180/1
 1108/4 1113/1 1117/3     1126/4 1161/24 1163/4          1180/13 1180/13
 1117/22 1127/2 1137/24   1163/5                        bank [1] 1159/20
 1141/12 1149/22 1159/3  august [78] 1104/11            Bannon [24] 1109/3
 1170/2 1174/13 1185/12   1106/19 1107/21 1107/22        1120/17 1120/18 1120/19
 1186/12 1186/21 1187/19  1108/17 1109/16 1109/20        1120/21 1122/13 1122/14
                                                                                1199
                         becomes [2]
                                  306 1123/15           beyond  [8]  1145/4 1145/4
B Case 1:19-cr-00018-ABJ Document
                          1165/9
                                       Filed 02/14/20    Page 102 of 126
                                                         1154/24 1161/23 1166/24
Bannon... [17] 1122/18   becoming [1] 1168/7             1169/8 1170/9 1170/14
 1122/22 1123/2 1123/16  been [22] 1103/24 1113/18      bglaw [2] 1099/5 1099/6
 1126/12 1140/3 1140/22   1115/24 1120/24 1135/17       bglaw-pa.com [2] 1099/5
 1145/7 1150/20 1153/24   1137/2 1140/2 1145/1           1099/6
 1154/3 1154/11 1154/20   1145/17 1149/11 1150/7        big [8] 1127/16 1142/12
 1154/22 1158/17 1167/18  1155/14 1157/15 1164/6         1150/3 1157/25 1170/22
 1167/20                  1171/19 1172/1 1172/1          1170/22 1174/25 1175/2
Bannon's [1] 1167/25      1180/10 1181/2 1181/3         bigger [1] 1125/11
bar [2] 1137/3 1192/24    1189/11 1194/1                binder [1] 1129/1
base [1] 1176/25         before [49] 1098/10            bit [3] 1114/12 1142/8
based [8] 1139/1 1155/9   1102/2 1103/21 1104/8          1162/17
 1155/9 1155/17 1159/22   1109/20 1111/5 1113/6         blames [1] 1190/11
 1178/4 1178/13 1184/6    1114/4 1115/6 1116/3          blew [1] 1130/4
basic [1] 1184/14         1116/3 1116/9 1116/24         blind [2] 1166/17 1166/25
basis [2] 1145/20 1176/4  1119/9 1121/6 1129/25         block [1] 1150/17
be [71] 1101/7 1102/25    1133/3 1133/6 1134/12         blocked [1] 1146/9
 1108/6 1108/7 1109/21    1137/11 1142/9 1142/13        blocked-out [1] 1146/9
 1109/25 1110/5 1110/22   1143/11 1146/1 1147/12        blowing [1] 1171/4
 1115/20 1122/15 1128/7   1152/20 1153/8 1156/9         blown [1] 1178/4
 1128/11 1128/13 1130/14  1158/8 1158/11 1159/1         Blvd [1] 1099/12
 1130/23 1132/11 1132/23  1159/11 1160/25 1164/23       boast [1] 1120/18
 1134/5 1142/22 1142/23   1170/4 1170/25 1176/15        body [1] 1119/12
 1143/17 1144/3 1144/10   1179/3 1180/18 1180/20        booked [1] 1114/14
 1144/11 1145/6 1145/10   1181/2 1181/12 1189/4         both [1] 1180/19
 1145/10 1148/3 1150/6    1189/16 1189/23 1190/3        bottom [2] 1116/8 1165/22
 1153/12 1153/17 1155/17  1190/4 1190/4 1191/7          Boulevard [1] 1099/8
 1156/4 1158/2 1158/13   beforehand [1] 1156/19         box [2] 1103/1 1158/20
 1158/15 1158/15 1159/6  began [3] 1144/21 1165/5       bragging [1] 1104/10
 1159/7 1159/9 1159/24    1165/6                        break [3] 1130/15 1143/12
 1161/6 1162/12 1163/13  begin [4] 1142/9 1158/5         1143/16
 1165/4 1167/2 1168/18    1160/1 1181/10                briefly [2] 1101/7 1193/6
 1171/5 1173/1 1175/13   beginning [5] 1106/8           bring [5] 1102/19 1133/8
 1175/16 1176/17 1176/17  1148/10 1167/19 1176/19        1143/23 1173/22 1186/22
 1177/14 1177/17 1178/25  1184/5                        bringing [1] 1129/15
 1181/15 1183/3 1183/25  begins [3] 1144/20 1160/2      brogow [1] 1098/24
 1184/15 1184/21 1185/18  1184/2                        broke [2] 1128/8 1192/25
 1191/15 1191/15 1191/20 begs [1] 1160/16               brought [5] 1162/15
 1192/2 1192/9 1192/21   behalf [4] 1117/23              1164/2 1173/23 1173/24
 1193/23 1194/4 1194/8    1119/25 1127/2 1137/25         1179/14
beautiful [2] 1183/4     behind [2] 1127/18             Broward [5] 1107/22
 1188/15                  1160/16                        1110/25 1113/21 1114/9
because [80] 1103/23     being [13] 1102/23              1189/6
 1106/3 1106/17 1106/22   1106/11 1113/6 1128/23        Bruce [3] 1098/21 1098/21
 1108/1 1112/24 1115/24   1145/5 1145/14 1146/25         1144/3
 1116/11 1118/1 1118/13   1152/2 1152/2 1152/7          BS [1] 1116/16
 1119/7 1120/5 1122/6     1158/13 1164/7 1165/20        build [3] 1168/22 1168/23
 1122/20 1124/13 1126/16 belied [2] 1183/3 1183/25       1168/24
 1126/17 1128/3 1128/6   belief [1] 1169/23             built [2] 1168/13 1168/13
 1131/15 1136/12 1137/20 believe [3] 1111/3             bunch [2] 1130/4 1131/5
 1140/5 1140/19 1141/20   1116/22 1188/23               BUSCHEL [4] 1099/2 1099/3
 1143/2 1146/13 1146/16  believes [1] 1142/21            1099/5 1160/6
 1146/24 1147/4 1147/7   believing [1] 1117/1           butter [1] 1131/4
 1147/13 1148/3 1150/8   belonging [1] 1105/22          button [1] 1192/23
 1150/23 1150/25 1151/2  bench [3] 1101/7 1101/8
 1151/10 1152/22 1153/19  1102/8                        C
 1153/25 1154/1 1156/8   bend [1] 1128/7                C-SPAN [1] 1111/23
 1157/7 1157/19 1157/24  benefit [1] 1159/9             call [9] 1111/25 1121/12
 1158/1 1158/16 1159/2   BERMAN [1] 1098/11              1121/18 1122/2 1168/17
 1159/12 1161/10 1165/9  Bernie [2] 1165/12              1168/18 1169/6 1169/15
 1174/10 1174/13 1174/15  1175/15                        1170/21
 1174/18 1174/20 1175/13 best [2] 1185/7 1195/3         called [6] 1103/19
 1175/18 1176/10 1176/23 between [20] 1104/10            1116/15 1133/7 1149/4
 1176/23 1177/23 1180/16  1105/11 1106/6 1110/15         1157/22 1157/23
 1181/6 1181/11 1181/13   1112/5 1114/3 1114/19         calls [16] 1122/9 1151/14
 1181/14 1182/6 1182/19   1115/10 1125/18 1125/19        1151/15 1151/15 1151/16
 1182/23 1185/4 1185/15   1143/13 1146/12 1148/10        1151/17 1151/19 1151/20
 1185/24 1188/23 1188/25  1156/13 1162/6 1171/9          1151/21 1151/22 1151/23
 1189/24 1191/17 1192/8   1173/13 1177/12 1178/5         1152/1 1152/7 1152/8
 1192/17                  1189/2                         1152/10 1155/21
                                                                               1200
                           1192/20 306 Filed 02/14/20   clam [1]  1180/18
C Case 1:19-cr-00018-ABJ Document
                          case [39] 1101/2 1102/10
                                                         Page 103 of 126
                                                        clause [3] 1161/13
came [18] 1103/24 1104/5   1103/3 1103/5 1106/8          1161/13 1182/12
 1128/6 1147/11 1156/9     1106/8 1106/11 1125/7        clear [5] 1102/14 1107/8
 1159/1 1160/20 1170/4     1125/17 1139/11 1139/23       1179/25 1185/14 1186/25
 1178/8 1180/8 1181/21     1143/17 1144/8 1146/17       clearly [1] 1128/10
 1181/22 1182/8 1182/23    1155/9 1158/25 1163/18       client [2] 1182/8 1182/11
 1182/23 1183/13 1189/23   1163/25 1166/4 1167/13       Clinton [14] 1110/8
 1193/16                   1167/24 1168/22 1168/24       1110/11 1110/12 1110/22
camel's [1] 1192/25        1170/1 1170/12 1170/22        1111/4 1112/9 1119/14
campaign [70] 1104/4       1170/23 1171/5 1177/11        1122/12 1128/22 1140/11
 1104/13 1104/18 1108/25   1177/13 1179/1 1179/23        1175/15 1184/17 1184/19
 1109/1 1109/2 1109/3      1180/22 1183/4 1193/7         1184/23
 1109/6 1120/8 1120/9      1194/4 1194/7 1194/9         Clinton's [2] 1118/19
 1120/17 1123/3 1123/4     1194/12                       1145/16
 1123/13 1123/15 1123/23  categories [1] 1104/8         close [2] 1129/22 1166/1
 1124/6 1126/21 1127/5    cause [1] 1151/1              closed [1] 1159/9
 1140/22 1140/23 1141/2   causes [1] 1165/8             closer [1] 1163/17
 1141/6 1144/23 1145/1    center [1] 1168/16            closing [9] 1100/3
 1145/2 1145/5 1145/10    CEO [2] 1109/3 1120/17         1102/11 1103/2 1103/6
 1145/10 1145/11 1145/13  certain [2] 1155/12            1103/8 1143/12 1144/2
 1145/13 1145/16 1145/18   1157/13                       1144/4 1193/5
 1150/15 1150/17 1150/21  certainly [2] 1139/21         colleague [3] 1106/7
 1151/3 1151/4 1152/16     1154/23                       1142/8 1179/23
 1154/6 1154/7 1154/10    CERTIFICATE [1] 1195/1        collude [1] 1136/1
 1154/13 1154/16 1154/18  certify [2] 1195/2 1195/7     colluded [1] 1180/7
 1154/19 1154/24 1158/4   cetera [2] 1102/5 1102/5      collusion [2] 1163/22
 1158/7 1158/14 1158/16   chairman [2] 1109/3            1182/12
 1161/1 1168/11 1169/24    1184/17                      COLUMBIA [3] 1098/1
 1174/20 1175/21 1177/18  chairs [1] 1188/17             1098/16 1099/16
 1177/19 1179/18 1179/25  chance [3] 1104/4 1109/6      come [9] 1146/16 1163/22
 1180/3 1180/5 1180/7      1141/6                        1164/11 1167/10 1168/1
 1180/10 1180/21 1181/21  CHANDLER [2] 1099/11           1168/9 1170/5 1182/23
 1183/18 1184/17 1185/21   1099/11                       1184/24
campaign's [3] 1120/20    changed [1] 1192/6            comedian [1] 1128/14
 1122/20 1123/16          changes [1] 1146/3            comes [9] 1109/5 1120/25
campaigns [4] 1105/12     channel [19] 1106/23           1121/3 1122/17 1146/23
 1145/8 1146/12 1162/7     1110/24 1111/19 1112/2        1148/1 1155/12 1180/22
CAMPION [2] 1099/2 1099/6 1112/11 1113/17 1114/11        1180/23
can [53] 1101/6 1103/6     1114/25 1115/18 1116/16      comic [1] 1173/8
 1105/20 1108/4 1108/7     1116/19 1117/16 1129/6       coming [15] 1106/20
 1108/8 1108/13 1112/3     1136/20 1136/24 1189/2        1120/12 1120/14 1121/21
 1121/19 1127/17 1128/13   1190/6 1190/16 1191/6         1122/11 1122/16 1123/8
 1130/19 1132/17 1133/8   character [3] 1133/4           1140/11 1168/19 1171/24
 1134/6 1134/7 1138/15     1134/13 1164/13               1176/12 1186/3 1186/4
 1143/19 1143/23 1144/1   characters [1] 1128/15         1186/4 1186/7
 1148/3 1148/4 1148/23    charge [2] 1133/8 1184/16     comment [1] 1146/22
 1149/13 1151/8 1151/19   charged [4] 1127/12           comments [5] 1113/21
 1155/7 1157/19 1159/14    1139/2 1159/19 1193/21        1114/24 1146/4 1146/9
 1169/14 1170/22 1173/20  charges [2] 1106/11            1149/7
 1174/14 1174/16 1175/21   1178/18                      commission [1] 1145/10
 1178/13 1178/14 1178/14  chart [3] 1125/17 1125/20     commit [1] 1159/20
 1178/15 1178/20 1179/8    1156/11                      committed [2] 1139/7
 1179/9 1179/20 1181/7    charts [3] 1151/16             1169/19
 1181/8 1181/10 1185/12    1155/20 1155/20              committee [160]
 1186/19 1187/16 1187/23  chatter [1] 1178/3            committee's [10] 1106/4
 1188/17 1193/11 1193/12  check [3] 1115/25 1116/1       1106/16 1139/18 1139/25
can't [7] 1112/24 1133/25 1136/20                        1141/23 1142/4 1143/7
 1174/12 1177/23 1181/12  cherry [2] 1163/16             1146/18 1146/18 1159/16
 1181/14 1185/13           1163/18                      committees's [2] 1105/4
candid [1] 1158/14        cherry-picked [1] 1163/16      1146/11
candidate [6] 1109/4      cherry-picking [1]            committing [1] 1192/2
 1121/1 1121/9 1121/12     1163/18                      common [2] 1145/20
 1121/18 1183/12          chief [1] 1190/19              1181/18
cannot [2] 1126/17 1132/7 choose [1] 1136/2             communicate [6] 1127/4
car [1] 1121/14           circuit [1] 1101/20            1127/7 1162/23 1162/25
cards [1] 1127/17         city [1] 1145/10               1187/4 1187/19
care [1] 1135/20          civilians [1] 1188/16         communicated [4] 1111/12
cares [9] 1135/6 1135/9   claim [5] 1117/2 1131/22       1111/23 1113/25 1116/12
 1135/14 1135/15 1135/19   1133/13 1141/25 1191/3       communicating [2] 1104/3
 1135/20 1135/21 1135/25  claimed [1] 1121/3             1187/7
                                                                                1201
                          contact [2]
                                   306 1118/20            1157/17 1157/22 1167/2
C Case 1:19-cr-00018-ABJ Document
                           1135/4
                                        Filed 02/14/20    Page 104 of 126
                                                          1169/18 1177/17 1183/2
communication [7] 1111/19 contacts [3] 1107/2             1186/20 1186/21 1186/21
 1112/2 1150/12 1156/17    1158/14 1158/16                1189/11
 1186/17 1186/17 1189/9   contains [3] 1141/23           couldn't [1] 1141/10
communications [16]        1158/22 1158/23               counsel [5] 1101/6
 1104/14 1104/16 1106/22  content [6] 1151/17             1134/23 1135/1 1160/2
 1125/16 1125/18 1125/22   1152/1 1152/18 1155/10         1195/7
 1126/6 1127/9 1137/22     1184/18 1184/22               counsel's [1] 1141/8
 1137/23 1140/21 1141/14  CONTENTS [1] 1100/1            count [7] 1127/13 1139/2
 1141/15 1155/22 1156/13  context [2] 1163/21             1139/2 1139/4 1139/5
 1156/20                   1165/13                        1139/5 1139/6
community [1] 1175/19     continued [1] 1099/1           Count 7 [1] 1139/2
compelling [1] 1158/25    contra [1] 1149/4              counting [1] 1119/2
complaint [1] 1137/4      contradicting [1] 1141/25      counts [8] 1127/12
completely [2] 1167/24    control [1] 1188/20             1127/13 1139/3 1139/4
 1172/22                  controverts [1] 1149/5          1151/2 1154/15 1161/12
complied [1] 1148/6       conversation [14] 1108/9        1178/12
comply [1] 1177/6          1121/1 1121/5 1121/8          County [4] 1107/22
component [2] 1149/14      1148/4 1150/23 1151/4          1110/25 1113/21 1114/10
 1149/16                   1154/15 1154/16 1154/16       course [13] 1115/21
comport [1] 1188/1         1154/24 1167/22 1167/22        1115/21 1127/23 1134/3
concept [1] 1156/4         1168/21                        1141/8 1142/24 1142/24
concern [1] 1129/14       conversations [7] 1104/13       1145/15 1157/12 1168/3
conclude [1] 1167/14       1120/7 1123/22 1127/4          1168/4 1172/23 1173/7
concluded [1] 1156/22      1150/14 1150/17 1150/18       court [8] 1098/1 1099/15
conclusion [6] 1157/18    convince [3] 1142/12            1099/15 1099/16 1102/14
 1157/18 1169/6 1171/24    1169/14 1178/4                 1102/18 1182/3 1195/5
 1175/23 1177/15          convinced [1] 1156/4           Court's [2] 1101/21
conclusions [9] 1144/15   Cool [2] 1162/19 1162/19        1102/2
 1148/14 1149/13 1166/11  cooperation [2] 1169/17        courts [1] 1193/13
 1176/1 1176/2 1176/2      1169/18                       cover [7] 1130/14 1130/23
 1176/3 1176/4            copy [1] 1166/25                1130/24 1131/4 1175/18
conclusively [1] 1138/1   copying [1] 1166/17             1177/21 1185/4
conduct [2] 1139/1        Corleone [2] 1133/21           covered [2] 1136/11
 1139/17                   1133/21                        1183/15
conducted [1] 1103/12     correct [5] 1102/17            CR [1] 1098/4
conference [3] 1101/8      1136/15 1138/7 1190/14        crazy [2] 1171/9 1188/23
 1111/25 1122/9            1195/2                        create [1] 1144/16
confines [1] 1161/6       corroborate [3] 1108/14        created [3] 1147/8
confirm [3] 1103/3 1118/4 1186/19 1186/21                 1162/16 1176/21
 1118/5                   corroborates [1] 1114/17       Credico [229]
confirmed [2] 1149/10     corrupt [1] 1173/14            Credico's [11] 1114/17
 1161/5                   corruptly [5] 1139/10           1114/20 1115/3 1128/19
confuse [1] 1188/22        1139/13 1163/19 1176/5         1130/15 1131/9 1131/15
confusing [1] 1166/5       1176/6                         1134/8 1148/17 1171/14
Congress [9] 1135/15      Corsi [51] 1101/14              1192/3
 1142/23 1143/2 1181/12    1108/18 1109/8 1109/9         credit [6] 1121/3 1123/19
 1185/19 1189/4 1190/4     1109/12 1109/16 1109/23        1123/20 1140/24 1153/18
 1191/7 1193/16            1110/3 1110/5 1110/13          1176/10
congressional [7] 1103/11 1110/18 1111/1 1111/18         crime [3] 1139/7 1159/20
 1116/14 1133/6 1134/12    1112/7 1112/15 1112/19         1185/19
 1134/13 1179/3 1179/3     1112/21 1113/13 1116/21       crimes [2] 1159/19
congressmen [2] 1182/22    1117/16 1117/19 1118/2         1169/19
 1185/11                   1118/11 1119/1 1121/7         criminal [3] 1098/3
connected [1] 1185/21      1121/24 1122/5 1122/10         1133/11 1165/13
connection [22] 1116/8     1125/4 1126/10 1126/19        criteria [13] 1146/18
 1154/10 1156/12 1162/13   1127/1 1130/13 1136/7          1147/9 1160/9 1160/20
 1162/14 1164/16 1166/2    1136/9 1136/10 1136/11         1161/7 1162/1 1162/9
 1166/2 1167/2 1167/2      1137/9 1137/15 1137/20         1163/1 1163/2 1163/21
 1167/21 1168/24 1169/23   1139/14 1140/2 1140/8          1176/21 1176/23 1177/9
 1172/12 1175/8 1175/14    1140/9 1141/14 1142/3         critical [7] 1137/20
 1175/22 1182/25 1186/1    1157/21 1164/25 1179/5         1160/5 1161/13 1171/5
 1186/2 1186/23 1189/16    1180/15 1180/16                1177/10 1177/12 1177/15
connections [3] 1141/1    Corsi's [1] 1111/5             critique [1] 1149/2
 1141/2 1180/7            could [26] 1102/11             cross [3] 1108/8 1148/4
consider [2] 1144/9        1103/21 1104/18 1113/18        1148/7
 1194/5                    1120/19 1124/13 1128/1        cross-examine [1] 1148/7
Constitution [3] 1099/17   1128/2 1128/10 1140/16        cross-examined [2] 1108/8
 1144/6 1144/7             1148/7 1153/10 1155/14         1148/4
consult [2] 1178/2 1178/7 1157/15 1157/16 1157/17        crude [3] 1152/17 1171/10
                                                                                 1202
                          description
                                   306[2]   1168/6        1098/1 1098/11  1098/16
C Case 1:19-cr-00018-ABJ Document
                           1168/15
                                        Filed 02/14/20    Page 105 of 126
                                                          1099/16 1099/16 1195/5
crude... [1] 1172/1       desperate [1] 1136/15          DNC [2] 1120/23 1184/7
crux [3] 1192/13 1192/14 detail [1] 1113/4               do [60] 1103/23 1104/12
 1192/15                  details [1] 1146/1              1106/21 1110/14 1110/17
Crystal [2] 1099/15       determine [5] 1108/12           1112/4 1116/8 1117/22
 1195/12                   1108/13 1186/16 1186/18        1118/8 1119/1 1119/2
crystalmpilgrim [1]        1191/22                        1119/5 1119/25 1122/6
 1099/18                  diagonal [1] 1121/17            1127/2 1127/9 1129/24
cyber [3] 1105/10 1146/11 diagonally [1] 1121/16          1132/23 1134/9 1134/13
 1162/4                   Dick [1] 1128/15                1137/24 1138/6 1139/1
D                         did [70] 1103/23 1104/20        1141/10 1141/17 1143/4
                           1115/6 1115/7 1116/10          1143/6 1143/13 1143/24
D.C [1] 1098/6             1116/13 1117/22 1118/20        1150/1 1153/20 1156/9
damaging [1] 1109/25       1118/25 1122/7 1127/2          1157/10 1157/11 1158/17
date [5] 1119/15 1137/9    1127/4 1127/7 1128/3           1158/17 1159/23 1160/9
 1185/5 1195/5 1195/12     1130/5 1130/8 1137/22          1161/22 1165/11 1165/12
dated [2] 1110/13 1121/23 1137/23 1137/24 1139/23         1166/18 1166/19 1166/21
dates [1] 1135/12          1140/6 1141/24 1141/25         1167/18 1168/22 1168/24
David [1] 1175/7           1143/5 1143/6 1148/11          1170/5 1172/17 1173/17
day [17] 1098/5 1111/21    1148/21 1150/13 1151/4         1173/20 1174/2 1174/19
 1114/21 1120/23 1120/25   1153/16 1154/6 1154/7          1182/5 1182/13 1187/19
 1121/2 1121/23 1125/24    1154/8 1156/14 1156/16         1189/15 1190/10 1190/22
 1132/22 1133/14 1133/22   1157/21 1159/7 1160/1          1191/7
 1138/12 1138/12 1145/9    1160/21 1161/16 1161/17       Docs [1] 1190/18
 1156/21 1182/16 1185/6    1162/5 1163/25 1164/21        document [7] 1105/8
days [14] 1109/7 1109/12   1166/4 1167/5 1167/8           1105/9 1114/17 1119/13
 1109/15 1109/18 1109/19   1167/9 1169/8 1170/5           1160/6 1179/11 1179/12
 1111/1 1113/20 1115/6     1170/14 1170/17 1171/10       documentary [1] 1175/7
 1122/7 1130/19 1130/25    1174/15 1174/18 1175/9        documents [37] 1103/19
 1131/25 1132/10 1181/5    1175/11 1175/13 1175/16        1104/2 1105/15 1105/17
DC [2] 1098/17 1099/18     1176/16 1179/2 1179/3          1105/18 1105/19 1110/15
deal [2] 1133/19 1133/20   1179/4 1179/4 1179/5           1111/3 1116/2 1118/23
deals [1] 1170/1           1179/6 1187/4 1187/7           1119/6 1119/14 1120/21
dealt [1] 1150/4           1188/19 1189/18                1122/16 1124/18 1126/14
debacle [1] 1110/10       didn't [28] 1102/4              1126/16 1126/18 1126/20
deceived [1] 1149/15       1102/13 1107/8 1107/9          1128/22 1129/13 1131/24
December [10] 1124/11      1129/22 1135/25 1141/21        1135/12 1137/8 1140/1
 1132/15 1133/1 1134/16    1149/10 1153/23 1154/1         1140/4 1140/6 1140/7
 1134/18 1138/20 1142/16   1157/9 1157/25 1160/15         1157/7 1157/7 1159/7
 1190/15 1190/17 1190/18   1166/24 1168/7 1168/21         1159/8 1161/18 1179/4
decide [3] 1106/12         1169/20 1171/18 1172/12        1179/10 1191/5 1191/7
 1107/11 1107/12           1172/23 1174/11 1174/13       does [41] 1107/16 1112/17
decision [10] 1143/18      1175/15 1177/24 1177/24        1112/18 1112/20 1112/21
 1151/11 1152/3 1152/4     1191/15 1192/8 1193/1          1112/23 1113/3 1117/4
 1152/4 1152/9 1155/17    die [1] 1136/25                 1118/3 1118/4 1119/1
 1163/12 1163/13 1174/4   different [6] 1112/6            1119/4 1122/23 1123/1
defendant [6] 1098/8       1116/5 1163/22 1163/23         1123/18 1124/9 1127/15
 1098/21 1099/2 1139/7     1172/22 1178/16                1129/14 1135/20 1136/2
 1139/9 1139/9            difficulty [1] 1155/16          1138/6 1138/6 1138/8
defendant's [1] 1184/20   direct [1] 1187/14              1138/10 1138/12 1140/8
defense [8] 1102/11       directed [1] 1162/4             1140/9 1140/16 1149/8
 1116/22 1135/24 1142/6   disappointed [2] 1154/3         1149/18 1150/25 1152/14
 1142/11 1143/14 1143/24   1168/7                         1153/13 1154/6 1155/11
 1186/5                   disclosures [3] 1138/14         1158/24 1164/18 1166/21
definitely [1] 1112/21     1184/19 1184/22                1168/20 1183/14 1190/10
definition [4] 1144/13    discuss [7] 1143/18            doesn't [20] 1114/23
 1146/22 1147/1 1147/6     1150/13 1174/2 1183/20         1133/10 1133/13 1154/4
deliberate [1] 1194/5      1191/17 1194/9 1194/16         1154/9 1154/9 1154/23
deliberations [4] 1112/4 discussed [5] 1118/9             1155/3 1155/25 1156/11
 1142/10 1181/11 1193/24   1139/21 1150/16 1185/3         1156/12 1156/23 1176/2
deliver [4] 1116/11        1191/10                        1176/3 1176/3 1179/12
 1116/13 1172/20 1189/18  discussing [2] 1123/21          1183/5 1188/1 1189/25
delivering [1] 1172/10     1179/16                        1190/1
demeanor [1] 1188/18      dispute [1] 1148/13            doing [12] 1103/24
democracy [1] 1145/22     dissemination [1] 1185/17       1130/13 1142/22 1144/3
Democratic [5] 1105/15    distill [1] 1176/11             1145/13 1148/9 1149/6
 1105/22 1105/22 1108/21  distract [2] 1181/17            1166/23 1169/13 1175/7
 1109/19                   1188/6                         1177/4 1180/21
Department [1] 1118/19    distraction [1] 1178/23        domain [1] 1153/2
deputy [2] 1109/3 1120/9 DISTRICT [7] 1098/1             don't [34] 1102/15
                                                                                1203
                           1127/21 306
                                   1129/8  1130/17        1123/18 1124/25 1125/4
D Case 1:19-cr-00018-ABJ Document       Filed 02/14/20
                           1131/2 1136/17 1137/12
                                                          Page 106 of 126
                                                          1125/5 1125/12 1125/13
don't... [33] 1102/16      1137/21 1137/24 1138/3         1125/22 1126/10 1126/11
 1112/1 1114/14 1131/22    1140/18 1182/20 1189/21        1126/12 1126/18 1126/21
 1134/1 1134/25 1134/25    1190/7                         1134/2 1134/4 1135/12
 1134/25 1136/10 1138/25  East [2] 1099/8 1099/12         1136/19 1136/21 1137/15
 1147/18 1150/19 1155/5   easy [1] 1153/19                1137/18 1137/20 1138/1
 1155/5 1156/14 1158/23   Ecuadorian [5] 1109/10          1138/13 1138/17 1138/20
 1162/8 1162/18 1162/20    1110/3 1164/23 1165/16         1138/23 1140/2 1140/3
 1163/9 1169/2 1169/6      1172/9                         1140/3 1140/16 1161/16
 1169/15 1170/7 1172/6    edited [2] 1146/3 1146/4        1161/18 1165/15 1165/25
 1172/25 1178/10 1180/8   effect [4] 1156/25 1157/2       1166/8 1170/15 1182/4
 1185/9 1192/7 1192/21     1157/3 1157/5                  1183/11 1185/1 1185/2
 1193/18 1193/18          effectively [1] 1192/8          1185/16 1185/17 1185/22
Donald [14] 1104/6        efforts [2] 1114/22             1187/22
 1108/23 1110/8 1121/1     1190/13                       embassy [10] 1109/11
 1121/4 1121/5 1121/9     either [6] 1102/5 1134/19       1109/23 1110/2 1110/3
 1168/12 1168/16 1175/14   1142/19 1175/15 1181/14        1121/24 1140/10 1164/23
 1175/17 1180/1 1180/3     1192/21                        1165/17 1172/9 1175/3
 1191/15                  elected [2] 1145/2 1180/3      embrace [1] 1146/10
done [13] 1103/3 1141/18 election [10] 1103/16           employed [3] 1108/25
 1147/15 1155/2 1155/3     1105/8 1105/20 1110/15         1109/1 1195/8
 1155/11 1155/15 1155/19   1120/6 1135/17 1139/12        employee [1] 1123/3
 1157/17 1159/25 1173/19   1158/8 1181/21 1183/20        end [10] 1121/20 1127/16
 1175/16 1191/19          element [1] 1167/24             1132/7 1157/9 1177/17
door [5] 1153/10 1153/15 elements [3] 1176/7              1181/11 1182/11 1187/1
 1153/16 1153/17 1172/13   1191/20 1191/24                1187/16 1193/4
doubles [1] 1138/17       eleven [1] 1109/18             endeavored [1] 1139/19
doubling [1] 1138/22      Eliot [1] 1130/2               energetic [1] 1144/18
doubt [5] 1144/11 1144/13 Elmo [1] 1179/21               engaged [2] 1104/17
 1144/16 1144/17 1152/6   else [7] 1117/13 1136/19        1105/2
down [8] 1110/5 1127/17    1143/19 1167/7 1174/10        England [2] 1164/22
 1138/17 1138/22 1176/11   1189/23 1194/9                 1172/6
 1179/7 1179/8 1180/22    em [1] 1132/18                 enough [2] 1162/18 1181/9
dozen [1] 1163/15         email [77] 1098/18             entertainer [1] 1131/8
Dr [1] 1149/24             1098/19 1098/19 1098/20       enthusiasm [1] 1183/12
drag [1] 1129/22           1098/24 1099/5 1099/6         entire [1] 1113/5
dragged [1] 1128/23        1099/10 1099/14 1099/18       entirely [1] 1138/18
draw [16] 1101/10 1101/17 1109/8 1109/13 1109/16         entitled [1] 1136/4
 1101/21 1102/1 1148/14    1109/23 1110/13 1110/18       entity [1] 1121/3
 1149/13 1151/18 1151/19   1111/1 1111/6 1111/19         Eric [3] 1123/1 1154/14
 1151/23 1152/19 1152/21   1112/14 1114/3 1114/18         1154/17
 1155/7 1157/6 1157/19     1116/15 1117/9 1118/2         Esquire [9] 1098/14
 1166/10 1169/5            1118/3 1118/4 1118/6           1098/14 1098/15 1098/15
drawing [2] 1165/24        1118/7 1118/17 1119/11         1098/21 1099/2 1099/2
 1175/25                   1119/12 1119/16 1119/18        1099/7 1099/11
driving [1] 1169/3         1119/23 1121/6 1121/22        establish [2] 1139/7
drops [1] 1182/21          1121/24 1122/8 1122/14         1154/24
drug [1] 1131/9            1125/13 1125/14 1125/22       established [1] 1103/10
dump [1] 1153/22           1129/10 1129/11 1129/15       et [3] 1102/5 1102/5
dumped [1] 1105/21         1130/10 1130/18 1130/20        1188/15
dumps [4] 1109/24 1110/3   1130/22 1130/24 1131/3        et cetera [1] 1102/5
 1121/25 1140/11           1131/17 1131/22 1135/3        even [31] 1107/18 1109/4
during [11] 1112/4 1117/3 1135/5 1135/8 1136/8            1116/15 1117/5 1118/11
 1117/4 1120/9 1128/25     1137/9 1137/10 1137/14         1125/8 1125/11 1128/16
 1129/18 1131/20 1180/5    1138/1 1138/25 1140/10         1131/2 1136/10 1136/14
 1180/10 1183/15 1183/19   1142/2 1149/23 1152/13         1145/4 1145/21 1155/3
E                          1155/23 1166/16 1166/22        1155/18 1162/13 1166/24
                           1180/16 1180/16 1181/1         1169/8 1169/25 1169/25
e-mail [1] 1129/10         1190/19 1190/21 1190/22        1172/9 1172/23 1172/24
e-mails [1] 1184/17        1190/25                        1173/11 1182/11 1185/9
each [7] 1104/25 1127/14 emailed [2] 1118/21              1188/1 1188/23 1189/21
 1134/3 1136/10 1143/18    1118/22                        1189/23 1190/2
 1160/5 1182/11           emailing [2] 1117/12           evening [2] 1194/6 1194/8
early [32] 1106/19         1118/15                       events [2] 1114/17 1134/7
 1108/17 1109/20 1111/14  emails [59] 1103/25            eventually [2] 1132/19
 1113/10 1113/15 1114/7    1104/2 1105/21 1108/21         1192/17
 1116/1 1116/6 1116/20     1109/11 1109/19 1110/4        ever [3] 1113/24 1116/3
 1116/20 1117/14 1117/16   1112/2 1112/22 1113/19         1150/16
 1117/18 1118/10 1125/2    1114/2 1115/25 1118/6         every [10] 1104/4 1122/24
 1125/9 1126/19 1126/25    1118/18 1119/8 1122/19         1137/5 1141/6 1145/9
                                                                                1204
                          Exhibit 32 [1]Filed
                                           1152/25        1136/14 1137/13 1138/25
E Case 1:19-cr-00018-ABJ Document  306        02/14/20
                          Exhibit 48 [1] 1189/14
                                                          Page 107 of 126
                                                          1140/19 1142/16 1143/1
every... [5] 1145/9       Exhibit 68 [1] 1180/25          1148/8 1173/25 1174/3
 1152/25 1153/7 1179/13   exhibits [7] 1153/3             1175/12 1177/23 1181/7
 1194/6                    1153/22 1159/13 1164/3         1191/11 1191/13 1191/15
everybody [8] 1101/4       1164/5 1164/8 1194/12          1193/2
 1147/24 1153/10 1153/10  exist [1] 1140/6               fighting [1] 1164/7
 1153/19 1154/3 1175/25   existence [2] 1179/5           figure [2] 1106/1 1140/25
 1194/3                    1180/15                       file [2] 1137/3 1159/21
everyone [2] 1143/19      expect [1] 1127/20             final [2] 1106/4 1151/10
 1194/16                  explain [1] 1155/4             finally [4] 1105/2
everyone's [1] 1108/6     explained [2] 1114/8            1115/10 1123/18 1129/21
everything [6] 1138/14     1122/14                       financially [1] 1195/9
 1138/18 1145/24 1158/21  exploring [1] 1105/14          find [13] 1125/20 1128/3
 1188/4 1193/3            expose [6] 1103/22              1129/1 1132/23 1141/24
evidence [54] 1103/9       1104/18 1119/20 1126/16        1141/25 1176/17 1178/17
 1104/20 1104/24 1105/1    1132/7 1192/24                 1180/21 1186/22 1193/11
 1112/3 1113/15 1120/5    exposed [1] 1181/15             1193/12 1193/20
 1123/21 1125/6 1125/16   exposes [1] 1126/23            finding [4] 1158/25
 1126/23 1129/1 1136/5    eyes [1] 1117/6                 1176/4 1178/11 1180/17
 1136/5 1138/16 1138/21                                  fine [2] 1111/22 1170/8
 1139/21 1139/24 1141/24  F                              first [20] 1104/22
 1141/25 1142/2 1142/4    face [1] 1191/4                 1112/24 1113/24 1114/15
 1150/16 1150/19 1150/22  Facebook [2] 1132/16            1114/22 1118/7 1121/8
 1151/14 1151/15 1151/16   1155/23                        1135/3 1137/17 1140/1
 1151/21 1151/25 1151/25  Faced [2] 1138/16 1138/21       1144/25 1145/23 1160/11
 1152/12 1153/1 1155/4    fact [18] 1101/24 1101/25       1173/3 1176/19 1179/15
 1155/8 1155/18 1155/18    1113/4 1119/9 1120/19          1179/24 1180/15 1190/17
 1157/5 1157/19 1157/20    1125/10 1125/24 1141/16        1194/3
 1163/25 1164/1 1166/10    1143/5 1147/24 1148/24        fish [1] 1180/11
 1174/5 1174/9 1174/13     1161/1 1170/1 1185/4          five [12] 1104/8 1107/18
 1174/15 1174/18 1178/10   1191/1 1192/5 1194/1           1125/6 1125/21 1126/24
 1178/11 1178/13 1179/7    1194/7                         1127/13 1143/10 1173/16
 1185/7 1194/8            facts [2] 1136/3 1191/22        1176/12 1176/12 1176/24
exactly [9] 1107/14       factual [1] 1164/4              1186/4
 1110/17 1122/7 1127/23   failure [4] 1162/22            FL [4] 1098/23 1099/4
 1128/5 1135/4 1135/5      1162/24 1162/25 1163/1         1099/9 1099/13
 1143/6 1182/15           fair [1] 1164/9                flattened [1] 1167/24
examine [2] 1148/7 1148/7 faith [2] 1142/13 1143/4       flawed [4] 1144/20
examined [4] 1108/8       fall [1] 1130/1                 1144/20 1145/20 1158/5
 1108/8 1148/3 1148/4     false [9] 1104/25 1116/24      flies [1] 1191/4
examining [1] 1124/4       1118/11 1127/13 1135/18       flip [4] 1147/16 1148/15
example [1] 1161/10        1138/5 1139/3 1144/23          1148/20 1148/23
examples [1] 1125/6        1159/21                       flows [1] 1145/24
except [2] 1116/12 1165/1 falsely [4] 1127/20            flying [1] 1173/2
excerpt [1] 1146/6         1130/17 1137/12 1161/16       focus [3] 1146/15 1185/14
excerpts [1] 1147/3       familiar [1] 1133/9             1185/15
exchange [4] 1119/12      families [1] 1173/16           focused [1] 1186/24
 1148/9 1149/17 1153/24   family [2] 1144/12 1152/5      folks [1] 1114/18
exchanged [5] 1124/25     famous [2] 1162/20             followed [2] 1133/2
 1124/25 1125/15 1125/21   1162/21                        1148/16
 1126/1                   far [5] 1156/3 1156/3          following [1] 1183/8
exchanges [1] 1171/9       1172/13 1176/25 1182/11       fool [4] 1117/8 1117/10
exchanging [1] 1172/1     fashion [1] 1176/22             1134/17 1181/6
excused [2] 1143/20       father's [1] 1130/2            fooled [1] 1116/25
 1194/14                  fault [1] 1158/25              foot [1] 1116/3
exhibit [34] 1105/8       FBI [8] 1114/1 1133/19         footnote [1] 1156/15
 1113/12 1118/16 1119/11   1134/17 1134/18 1134/25       foregoing [1] 1195/2
 1147/17 1148/2 1148/2     1141/9 1142/18 1192/20        foreign [3] 1123/5
 1148/15 1148/20 1148/25  FCRR [2] 1099/15 1195/12        1135/16 1180/12
 1149/7 1149/14 1149/21   feature [2] 1170/22            foreshadowing [1] 1111/9
 1150/2 1150/3 1151/1      1170/23                       forget [1] 1166/23
 1151/1 1151/13 1151/24   feeding [4] 1131/3 1141/5      former [4] 1102/10 1114/1
 1152/25 1154/14 1155/1    1166/12 1182/25                1125/17 1180/9
 1155/2 1155/2 1159/12    few [8] 1108/11 1109/12        forms [1] 1180/14
 1180/25 1182/16 1182/16   1109/19 1115/6 1131/25        Fort [3] 1098/23 1099/9
 1183/6 1184/1 1184/2      1146/8 1167/10 1179/14         1099/13
 1186/6 1189/14 1189/18   Fifth [26] 1124/14             forth [2] 1173/13 1189/12
Exhibit 1 [4] 1148/15      1131/22 1132/5 1132/13        forthcoming [1] 1168/8
 1182/16 1184/1 1186/6     1132/16 1132/16 1132/17       forward [4] 1119/15
Exhibit 3 [1] 1105/8       1132/18 1136/7 1136/10         1122/25 1152/25 1153/7
                                                                                1205
                           1109/17 306
                                   1114/22  1114/23       1157/24 1162/22 1171/24
F Case 1:19-cr-00018-ABJ Document       Filed 02/14/20
                           1118/6 1118/18 1119/13
                                                          Page 108 of 126
                                                          1172/13 1175/2 1180/19
forwarded [7] 1119/16      1119/13 1120/19 1124/13        1189/22 1189/22
 1128/21 1130/18 1130/20   1130/1 1131/16 1136/2         govern [1] 1193/24
 1137/15 1138/13 1138/20   1137/17 1137/17 1140/13       governance [1] 1193/13
forwards [2] 1119/9        1141/9 1142/8 1146/1          government [40] 1103/6
 1129/13                   1150/5 1156/7 1168/3           1139/8 1139/16 1139/19
found [1] 1192/22          1171/18 1172/17 1172/23        1144/18 1146/24 1147/15
foundation [5] 1110/10     1176/6 1181/7 1191/19          1147/19 1147/21 1149/22
 1110/11 1111/4 1140/12   gets [13] 1109/15 1110/18       1151/6 1151/18 1152/12
 1168/10                   1110/23 1121/23 1123/10        1152/19 1152/25 1155/2
four [6] 1107/17 1133/2    1123/20 1130/20 1132/1         1156/14 1157/12 1157/18
 1156/7 1156/8 1158/22     1132/19 1133/15 1135/24        1161/15 1163/15 1164/3
 1188/5                    1136/14 1181/8                 1164/12 1165/3 1165/21
Fourth [1] 1098/17        getting [9] 1115/9              1165/22 1168/10 1168/23
Frank [8] 1132/24 1133/4   1115/16 1122/10 1128/21        1168/24 1169/17 1169/18
 1133/25 1142/17 1143/2    1132/11 1164/19 1165/17        1169/22 1171/4 1171/4
 1170/20 1171/2 1192/18    1165/24 1169/19                1174/21 1176/10 1177/22
fresh [1] 1194/4          Gibbons [1] 1099/3              1180/6 1180/12 1192/5
Friday [1] 1129/3         give [3] 1144/14 1161/10       government's [11] 1113/12
friend [21] 1106/23        1194/2                         1118/16 1119/11 1146/7
 1109/23 1110/2 1110/24   given [5] 1144/6 1144/18        1149/7 1157/3 1167/17
 1111/13 1112/11 1113/17   1184/3 1187/23 1193/25         1167/24 1180/25 1189/14
 1115/1 1115/3 1115/19    giving [7] 1116/24              1189/18
 1119/20 1121/24 1123/7    1120/13 1120/16 1124/6        governmental [2] 1144/7
 1123/9 1128/19 1129/22    1140/23 1144/10 1153/14        1144/9
 1137/4 1140/10 1150/9    glasses [1] 1129/19            governments [1] 1157/1
 1167/4 1188/11           global [1] 1183/21             Gowdy [2] 1108/7 1186/10
friends [3] 1167/5        gmail.com [2] 1099/14          Gowdy's [1] 1148/2
 1171/13 1174/1            1099/18                       GRANT [1] 1099/7
front [11] 1121/11        go [37] 1104/10 1113/1         grave [1] 1144/5
 1135/22 1147/10 1147/11   1119/19 1129/5 1130/3         great [1] 1179/11
 1147/12 1149/12 1164/23   1130/11 1131/16 1131/21       Gsmith [1] 1099/10
 1168/16 1172/8 1172/8     1133/25 1134/20 1138/24       guarantee [1] 1181/8
 1182/18                   1141/9 1142/19 1143/11        guard [1] 1162/21
Ft [1] 1099/4              1143/14 1146/2 1147/15        Guccifer [6] 1121/2
fuck [4] 1132/18 1134/21   1159/13 1159/15 1159/15        1170/5 1170/6 1170/8
 1142/19 1192/19           1162/3 1163/9 1169/8           1170/15 1170/17
full [4] 1115/22 1119/23   1172/5 1176/24 1178/13        Guccifer 2.0 [1] 1121/2
 1134/9 1188/14            1180/18 1181/12 1181/13       guess [3] 1157/3 1168/23
full-well [1] 1134/9       1181/13 1181/24 1186/5         1175/21
fun [1] 1167/12            1186/12 1189/2 1190/10        guesses [1] 1153/11
funny [2] 1138/10 1172/11 1192/18 1193/3                 guilt [1] 1178/11
further [9] 1102/1 1110/5 go-between [2] 1104/10         guilty [6] 1139/18
 1147/6 1164/16 1190/2     1189/2                         1144/19 1176/18 1178/17
 1190/13 1194/15 1195/7   Godfather [11] 1133/5           1192/2 1193/20
 1195/9                    1134/2 1162/18 1173/4         guy [40] 1108/16 1109/16
G                          1173/5 1173/5 1173/8           1112/18 1113/10 1116/1
                           1173/8 1173/9 1173/15          1116/5 1116/19 1116/20
game [2] 1110/6 1164/9     1173/17                        1117/13 1117/22 1118/7
Gates [28] 1109/3 1120/10 Godfather II [1] 1173/5         1118/9 1118/10 1118/12
 1120/11 1120/13 1120/21  goes [13] 1122/9 1122/17        1123/16 1125/2 1125/3
 1121/8 1121/10 1121/13    1158/5 1172/6 1172/6           1125/9 1125/13 1125/14
 1121/19 1121/21 1123/6    1172/7 1183/20 1184/13         1125/23 1126/19 1126/25
 1123/16 1140/22 1145/7    1190/2 1190/11 1192/13         1127/16 1127/18 1127/21
 1150/20 1154/11 1154/20   1192/14 1192/15                1129/8 1130/17 1131/2
 1154/22 1158/17 1168/3   going [104]                     1136/17 1137/12 1137/21
 1168/4 1168/5 1168/6     gone [4] 1141/7 1141/11         1137/23 1138/3 1140/13
 1168/13 1168/16 1168/18   1141/22 1171/25                1140/18 1174/25 1187/20
 1168/23 1170/3           good [5] 1102/22 1142/13        1190/7 1191/2
gave [6] 1135/17 1146/2    1143/4 1143/11 1171/15        guys [5] 1102/22 1107/23
 1160/25 1163/20 1189/5   goodness [1] 1125/1             1171/7 1171/12 1171/25
 1189/8                   got [34] 1104/4 1107/22
gee [2] 1184/24 1187/23    1109/12 1110/20 1112/7        H
general [1] 1172/16        1112/10 1114/11 1114/11       hack [1] 1121/3
gentleman [1] 1111/22      1115/18 1115/18 1115/25       hacked [5] 1105/18
gentlemen [6] 1116/21      1116/11 1118/5 1122/5          1105/23 1120/24 1180/12
 1124/2 1124/19 1128/5     1128/19 1129/7 1129/9          1185/16
 1134/11 1178/21           1129/10 1130/4 1135/12        hackers [1] 1110/6
get [32] 1101/20 1104/1    1136/11 1136/17 1138/2        hacking [3] 1184/7
 1104/12 1109/9 1109/11    1141/6 1141/13 1147/12         1184/16 1185/20
                                                                                1206
                           1149/22 306
                                   1149/25  1156/9        1102/22 1106/13 1107/6
H Case 1:19-cr-00018-ABJ Document       Filed 02/14/20
                           1156/19 1159/23 1163/15
                                                          Page 109 of 126
                                                          1107/13 1110/1 1114/9
had [90] 1102/12 1103/4    1166/19 1169/17 1171/25        1115/17 1124/6 1125/6
 1103/15 1103/24 1105/23   1172/8 1176/11 1176/17         1132/15 1133/1 1135/24
 1106/22 1108/9 1111/9     1181/3 1190/8 1194/15          1136/14 1141/16 1142/7
 1111/19 1112/2 1113/6    have [141]                      1142/11 1145/24 1147/14
 1114/24 1115/8 1116/9    having [3] 1114/25              1147/20 1147/24 1148/12
 1116/19 1117/15 1120/11   1152/22 1175/13                1148/21 1148/24 1149/6
 1121/12 1122/6 1125/3    he [345]                        1149/18 1149/25 1150/11
 1125/25 1126/6 1128/12   he's [39] 1101/16 1101/19       1156/10 1157/24 1160/12
 1128/17 1129/17 1129/24   1101/23 1101/24 1102/4         1160/17 1160/18 1161/12
 1130/1 1130/8 1130/9      1109/10 1109/15 1109/21        1162/21 1162/22 1162/24
 1136/18 1136/20 1140/12   1110/20 1112/14 1112/15        1163/24 1164/5 1164/5
 1141/12 1145/1 1147/10    1113/5 1114/11 1114/11         1165/15 1165/20 1172/5
 1147/24 1147/24 1148/5    1115/16 1118/10 1122/10        1173/20 1173/22 1174/19
 1150/6 1150/7 1150/8      1125/13 1128/14 1130/23        1177/16 1177/16 1178/24
 1150/9 1153/9 1153/15     1131/24 1133/4 1139/18         1179/7 1179/9 1181/11
 1153/19 1156/16 1157/10   1142/8 1142/21 1158/11         1181/18 1182/2 1182/2
 1157/15 1158/7 1158/9     1164/24 1164/24 1167/14        1183/4 1183/5 1183/22
 1158/16 1158/17 1160/22   1169/2 1171/20 1172/19         1184/15 1184/21 1184/24
 1161/22 1164/3 1166/1     1172/19 1172/20 1181/2         1188/2 1188/4 1188/12
 1166/11 1166/14 1166/16   1184/3 1184/9 1186/11          1188/25 1189/23 1192/10
 1166/19 1167/2 1167/10    1191/5                         1192/11 1192/15
 1167/20 1167/21 1170/21  head [7] 1106/24 1109/9        Here's [8] 1107/19 1108/3
 1170/24 1171/13 1171/19   1130/15 1131/15 1143/7         1108/19 1110/25 1111/7
 1173/7 1173/19 1175/5     1161/17 1161/18                1117/20 1133/22 1137/17
 1175/5 1175/16 1175/22   header [1] 1166/24             hesitate [9] 1144/12
 1177/22 1180/7 1180/7    heads [1] 1153/15               1144/15 1151/2 1152/5
 1180/10 1182/10 1182/20  heads-up [1] 1153/15            1152/20 1156/5 1163/24
 1182/24 1182/24 1184/17  health [1] 1110/9               1176/14 1177/15
 1185/21 1186/1 1189/16   hear [13] 1103/2 1121/19       hesitation [2] 1167/16
 1190/6 1191/25 1192/3     1148/18 1153/5 1157/25         1171/24
 1192/23                   1162/3 1163/5 1165/21         hidden [2] 1148/12 1164/7
hadn't [1] 1149/11         1168/21 1174/11 1177/1        hide [4] 1130/13 1158/6
hair [1] 1129/18           1177/2 1179/9                  1160/24 1180/14
Haley [1] 1179/20         heard [29] 1103/10 1111/5      hiding [2] 1180/14
half [4] 1121/17 1163/7    1113/14 1114/8 1115/2          1180/15
 1163/15 1185/18           1117/4 1120/5 1120/9          high [1] 1151/6
hand [3] 1162/19 1162/19   1120/17 1123/1 1123/10        highest [1] 1109/2
 1172/12                   1128/16 1138/15 1140/8        highlighted [1] 1131/7
hangs [1] 1121/20          1140/15 1141/7 1153/21        Hillary [10] 1110/7
happen [10] 1114/24        1154/17 1157/21 1157/23        1110/12 1110/22 1112/9
 1122/24 1127/24 1128/2    1158/4 1161/25 1163/4          1118/18 1119/14 1122/12
 1130/5 1142/6 1153/18     1167/5 1168/14 1175/14         1175/15 1184/19 1184/23
 1154/2 1165/1 1182/22     1177/8 1178/22 1194/8         him [71] 1102/5 1104/12
happened [15] 1115/7      hearing [22] 1107/19            1107/5 1107/15 1107/16
 1128/25 1137/6 1147/12    1109/22 1111/15 1116/3         1112/25 1114/12 1114/12
 1150/1 1150/5 1153/24     1119/17 1124/10 1124/12        1114/14 1115/24 1117/13
 1153/25 1158/25 1160/1    1141/10 1156/16 1156/22        1118/10 1118/21 1119/2
 1169/13 1173/9 1180/2     1156/22 1159/10 1182/17        1120/10 1121/17 1125/5
 1180/19 1186/14           1183/8 1183/15 1185/5          1127/16 1128/11 1129/5
happening [2] 1108/22      1185/6 1185/7 1185/14          1129/9 1130/4 1130/4
 1173/10                   1185/15 1186/24 1195/9         1132/21 1134/5 1134/10
happens [3] 1145/8 1145/9 hearings [2] 1184/5             1134/12 1134/20 1135/7
 1145/9                    1193/14                        1135/11 1135/21 1138/13
happiness [1] 1168/5      hears [3] 1132/8 1140/18        1138/21 1140/18 1141/16
happy [2] 1168/5 1176/1    1140/21                        1141/19 1148/7 1148/7
harassment [1] 1140/20    heart [1] 1151/2                1157/23 1158/1 1158/1
hard [1] 1128/13          heckled [3] 1153/24             1158/2 1159/19 1161/22
has [50] 1103/3 1103/4     1154/1 1154/4                  1162/15 1164/21 1165/16
 1103/10 1108/6 1108/10   HELD [1] 1098/10                1165/17 1166/12 1167/14
 1110/7 1112/1 1112/8     help [1] 1109/6                 1167/14 1169/19 1172/8
 1114/1 1115/24 1116/12   helpful [3] 1150/6              1172/25 1173/15 1173/25
 1119/8 1120/25 1121/4     1175/17 1191/15                1174/13 1175/11 1175/14
 1121/7 1121/18 1122/11   her [13] 1110/9 1115/8          1178/6 1178/8 1180/16
 1126/22 1127/19 1128/12   1129/22 1129/23 1149/17        1182/22 1182/25 1187/19
 1131/1 1135/4 1135/17     1164/3 1166/16 1166/17         1190/24 1192/9 1192/17
 1136/14 1137/10 1137/11   1167/7 1170/6 1170/14          1192/18 1192/20 1193/20
 1137/13 1139/8 1143/17    1192/24 1192/25               himself [8] 1107/6 1109/4
 1144/6 1144/18 1145/20   here [73] 1101/16 1101/19       1134/21 1142/20 1165/16
 1146/24 1147/15 1147/21   1101/23 1101/24 1102/21        1166/7 1175/18 1192/19
                                                                                1207
                          HPSCI [3]306
                                     1183/6
                                        Filed1183/7       1173/20
H Case 1:19-cr-00018-ABJ Document
                           1183/7
                                              02/14/20    Page 110 of 126
                                                         impressive [1] 1155/21
hint [1] 1150/22          HRC [2] 1110/7 1149/23         inaccuracies [4] 1141/23
his [82] 1103/20 1103/22 hue [1] 1163/2                   1158/22 1158/23 1158/24
 1103/25 1104/6 1104/9    huge [2] 1176/8 1176/8         incident [2] 1171/17
 1104/11 1104/13 1104/14  hundred [4] 1125/21             1171/17
 1104/15 1107/1 1107/6     1125/22 1176/13 1176/24       include [2] 1162/6
 1113/2 1113/5 1113/22    hundreds [1] 1125/15            1183/10
 1114/22 1119/8 1119/17   hurt [1] 1110/6                includes [1] 1126/9
 1119/23 1119/25 1120/7                                  including [3] 1125/5
 1120/8 1120/18 1123/21   I                               1125/22 1131/5
 1126/16 1126/23 1128/13  I'll [14] 1113/1 1113/1        indeed [1] 1125/23
 1129/18 1129/19 1131/8    1132/11 1137/3 1144/3         indicted [1] 1181/9
 1132/7 1133/8 1135/18     1144/24 1147/11 1147/14       indictment [1] 1127/12
 1137/25 1142/1 1143/2     1149/20 1159/11 1162/17       indispensability [1]
 1143/7 1147/13 1148/9     1177/17 1188/9 1194/16         1186/10
 1148/19 1150/3 1150/9    I'm [43] 1102/6 1109/24        individuals [2] 1105/11
 1157/22 1158/10 1160/2    1114/13 1114/14 1116/1         1162/6
 1161/4 1162/11 1163/12    1117/13 1118/15 1119/20       inference [12] 1101/10
 1164/16 1165/11 1167/4    1121/16 1121/17 1129/5         1101/18 1101/21 1102/1
 1167/5 1167/17 1168/24    1129/7 1134/18 1136/17         1151/19 1151/19 1151/22
 1170/15 1171/14 1171/14   1141/16 1142/18 1144/3         1152/20 1152/21 1155/7
 1171/15 1171/16 1172/16   1146/16 1148/22 1149/1         1156/1 1165/24
 1174/4 1174/5 1174/9      1149/1 1156/7 1156/10         inferences [2] 1155/10
 1174/13 1174/14 1175/18   1158/3 1158/19 1161/10         1157/6
 1176/19 1176/20 1178/3    1161/12 1162/20 1166/23       influence [5] 1139/10
 1179/4 1181/1 1182/4      1169/13 1169/13 1169/14        1173/14 1183/18 1191/25
 1182/11 1183/22 1183/25   1174/11 1178/12 1178/16        1192/3
 1184/3 1185/6 1185/8      1179/13 1179/14 1181/13       influenced [1] 1139/13
 1186/12 1186/13 1187/18   1181/14 1183/6 1188/19        info [2] 1182/24 1182/25
 1188/11 1190/19           1193/3 1193/8                 information [70] 1104/2
history [3] 1165/5 1165/5 I've [11] 1115/18 1115/18       1104/5 1106/21 1107/1
 1165/6                    1116/17 1128/15 1129/9         1110/18 1110/20 1110/23
Hold [1] 1138/8            1129/10 1141/13 1151/3         1112/7 1112/10 1115/17
holding [1] 1151/6         1151/11 1157/24 1159/11        1120/7 1120/11 1120/13
honest [2] 1125/1 1137/2 IAN [1] 1098/14                  1120/15 1120/15 1120/19
honest-to-goodness [1]    idea [8] 1122/2 1122/3          1121/21 1122/4 1122/10
 1125/1                    1122/8 1140/12 1143/11         1122/23 1123/10 1123/12
Honestly [1] 1170/7        1151/20 1183/2 1188/4          1123/14 1124/6 1135/18
Honor [2] 1101/5 1174/11 identified [2] 1128/1            1136/18 1138/6 1140/13
HONORABLE [1] 1098/11      1131/1                         1140/23 1141/5 1141/5
hook [2] 1115/4 1167/1    identify [1] 1131/8             1142/1 1145/6 1145/9
hoping [3] 1114/15 1150/5 identifying [2] 1130/17         1145/14 1145/16 1147/24
 1172/17                   1137/12                        1147/25 1150/5 1153/1
host [1] 1153/17          identity [4] 1104/9             1153/9 1157/15 1160/22
hour [1] 1121/6            1113/2 1186/8 1186/8           1160/22 1161/23 1164/19
hours [3] 1163/5 1163/7   idle [1] 1178/3                 1164/20 1164/21 1165/17
 1163/14                  II [3] 1133/5 1173/5            1165/18 1165/19 1165/19
house [20] 1103/12         1173/5                         1165/25 1167/21 1168/3
 1103/13 1105/5 1105/25   illegal [6] 1145/5              1168/4 1168/6 1169/10
 1106/3 1106/14 1106/17    1146/13 1156/2 1159/24         1169/11 1169/11 1170/17
 1106/25 1124/4 1125/24    1169/10 1176/3                 1180/8 1180/11 1180/12
 1127/17 1130/21 1131/18  imitation [1] 1165/12           1181/22 1182/10 1182/21
 1132/20 1135/20 1137/2   imitations [1] 1165/11          1184/8 1184/9 1184/11
 1139/11 1181/2 1182/18   impact [1] 1109/25             InfoWars [3] 1107/22
 1183/7                   impede [2] 1139/19              1111/7 1113/22
how [38] 1105/3 1108/19    1139/22                       initiated [1] 1173/6
 1114/11 1115/15 1115/20  impeding [1] 1139/25           inquire [1] 1101/9
 1119/18 1122/6 1122/23   importance [1] 1183/16         inquiry [2] 1146/11
 1124/3 1124/15 1129/4    important [25] 1106/16          1166/19
 1129/25 1132/4 1133/24    1107/25 1108/1 1108/3         inside [7] 1124/6 1136/18
 1136/2 1140/1 1142/2      1136/3 1144/12 1147/7          1167/21 1175/24 1182/20
 1147/11 1149/14 1151/9    1147/14 1148/24 1152/3         1182/24 1182/25
 1151/19 1152/9 1159/1     1152/3 1152/4 1156/5          insisted [1] 1161/5
 1160/1 1161/8 1161/13     1156/8 1165/6 1165/9          instance [1] 1187/3
 1163/13 1164/21 1168/22   1167/8 1167/12 1167/13        institutions [1] 1193/13
 1168/24 1169/14 1171/2    1167/15 1171/5 1171/23        instruct [2] 1139/16
 1175/9 1176/25 1187/4     1176/15 1185/12 1191/18        1191/24
 1187/16 1187/19 1193/25  imposing [1] 1169/22           instructed [3] 1176/17
However [2] 1192/10       impression [1] 1132/24          1191/20 1193/23
 1193/13                  impressionist [2] 1131/9       instructions [5] 1144/10
                                                                               1208
                          1105/7 1106/7 1106/16         1139/14 1140/8  1142/3
I Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20
                          1107/2 1107/15 1134/15
                                                        Page 111 of 126
                                                        1179/5 1180/15
instructions... [4]       1136/5 1139/12 1139/13       job [3] 1144/16 1172/25
 1144/11 1151/11 1194/3   1139/18 1139/20 1139/22       1176/10
 1194/12                  1139/25 1141/9 1143/8        JOHN [3] 1098/14 1184/7
insult [1] 1137/7         1154/12 1154/13 1179/6        1184/17
Intel [1] 1137/3          1180/4 1181/19 1187/25       join [1] 1102/25
intelligence [16] 1103/13 1193/17                      joked [1] 1173/7
 1103/13 1105/6 1105/25  investigations [1]            joking [1] 1167/11
 1106/3 1106/14 1106/17   1116/15                      JON [1] 1098/15
 1106/25 1125/25 1131/18 invite [1] 1189/19            JONATHAN [1] 1098/14
 1132/20 1135/21 1139/11 invited [1] 1157/17           Jonathan.kravis3 [1]
 1182/18 1183/7 1183/19  invoked [1] 1102/12            1098/18
intending [1] 1101/10    invoking [1] 1173/15          Jones [1] 1189/8
intent [5] 1163/19       involved [13] 1103/15         JR [1] 1098/7
 1166/11 1176/16 1191/25  1103/18 1105/14 1106/2       judge [6] 1098/11 1139/16
 1192/3                   1106/9 1107/3 1107/9          1144/10 1144/14 1191/20
intention [1] 1113/6      1123/12 1123/22 1124/5        1191/24
intentionally [4] 1163/19 1150/14 1180/6 1180/6        Julian [19] 1106/24
 1176/5 1176/5 1176/6    involvement [2] 1106/15        1108/10 1110/2 1110/24
interest [1] 1158/7       1183/10                       1111/20 1115/1 1115/9
interested [8] 1145/5    is [407]                       1118/4 1123/9 1126/7
 1145/14 1145/15 1145/17 isn't [3] 1116/17 1134/1       1126/13 1127/10 1131/10
 1145/17 1150/21 1168/2   1180/20                       1148/2 1148/5 1153/6
 1195/10                 issue [4] 1147/8 1170/11       1153/8 1153/11 1165/18
interesting [3] 1163/11   1173/20 1179/13              July [12] 1105/21 1108/20
 1164/13 1173/22         issues [1] 1178/23             1108/25 1109/7 1118/3
interests [1] 1160/10    it [165]                       1120/12 1121/10 1137/16
interfered [2] 1103/15   it's [59] 1111/5 1113/2        1137/18 1137/19 1147/19
 1135/16                  1113/21 1114/15 1115/23       1147/22
interference [8] 1105/7   1118/16 1119/7 1119/7        July 2016 [1] 1137/16
 1139/12 1157/8 1158/18   1121/14 1121/19 1121/22      July 22nd [2] 1105/21
 1160/22 1160/23 1161/7   1122/4 1122/11 1123/11        1108/20
 1182/10                  1124/16 1124/21 1126/16      July 25th [1] 1118/3
intermediaries [1]        1127/19 1128/18 1129/11      jumps [1] 1109/6
 1174/23                  1129/12 1134/14 1136/7       June [10] 1120/12 1120/23
intermediary [46] 1104/9  1137/9 1140/7 1147/4          1121/2 1125/19 1138/19
 1104/11 1104/14 1104/15  1147/18 1148/13 1148/23       1147/18 1147/20 1147/22
 1106/23 1108/4 1108/14   1152/16 1152/17 1152/18       1153/9 1153/14
 1110/23 1111/24 1112/11  1155/9 1155/18 1155/21       June 17 [1] 1147/18
 1112/25 1113/1 1113/17   1155/25 1156/8 1160/13       juror [1] 1102/24
 1114/7 1114/12 1114/25   1161/5 1163/5 1163/6         jurors [2] 1103/1 1193/23
 1115/21 1120/8 1123/11   1163/11 1164/8 1165/12       jury [17] 1098/5 1098/10
 1123/22 1125/3 1126/1    1165/12 1165/18 1165/19       1101/10 1101/25 1102/19
 1127/2 1127/5 1127/7     1168/13 1169/4 1169/4         1102/20 1102/21 1124/19
 1129/12 1150/14 1150/18  1170/13 1173/8 1176/8         1134/11 1143/16 1143/20
 1150/23 1151/5 1182/13   1176/8 1177/16 1181/16        1143/23 1143/25 1184/1
 1183/18 1185/13 1185/15  1188/6 1189/4 1192/15         1186/6 1188/16 1194/14
 1186/9 1186/12 1186/18  its [8] 1103/6 1136/5         just [54] 1101/6 1101/9
 1186/19 1186/20 1186/22  1162/5 1169/23 1169/23        1101/18 1101/19 1102/14
 1186/25 1187/5 1187/8    1176/10 1176/10 1183/8        1103/3 1109/7 1109/12
 1187/18 1189/1 1189/11  itself [2] 1104/23             1109/17 1109/19 1113/7
interview [14] 1111/10    1146/17                       1113/23 1117/7 1117/9
 1114/19 1114/21 1115/6                                 1118/3 1118/5 1118/9
 1115/10 1115/16 1127/22 J                              1118/20 1119/6 1119/12
 1127/25 1128/20 1131/19 JACKSON [2] 1098/11            1122/5 1122/7 1122/7
 1132/2 1153/8 1171/15    1191/24                       1124/21 1126/10 1126/11
 1189/8                  January [8] 1105/5             1130/10 1131/22 1131/25
interviewing [1] 1186/11  1116/14 1134/20 1135/7        1133/25 1134/14 1135/17
interviews [1] 1131/10    1142/16 1190/2 1190/19        1137/2 1138/16 1138/21
Introduced [2] 1135/7     1190/24                       1139/21 1140/7 1153/19
 1190/24                 JASON [1] 1098/7               1155/18 1156/10 1158/24
introducing [1] 1178/23  JED [1] 1098/15                1161/10 1162/2 1173/12
investigated [1] 1183/9  Jerome [27] 1108/17            1178/22 1179/1 1183/3
investigating [7] 1105/9  1109/8 1109/16 1111/1         1185/16 1186/4 1189/7
 1107/5 1135/16 1146/20   1111/5 1112/7 1112/15         1189/15 1189/25 1190/1
 1146/20 1185/18 1185/19  1112/19 1112/21 1113/13       1193/4
investigation [31]        1116/21 1117/16 1118/2       justifies [1] 1178/11
 1103/11 1103/12 1103/14  1118/11 1119/1 1121/6
 1103/17 1103/20 1104/23  1122/5 1125/3 1126/10        K
 1105/4 1105/5 1105/6     1130/13 1136/7 1137/15       keep [4]   1129/23 1134/24
                                                                               1209
                          1184/21 306 Filed 02/14/20    1132/1  1137/12 1172/10
K Case 1:19-cr-00018-ABJ Document
                         KRAVIS [8] 1098/14 1100/4
                                                        Page 112 of 126
                                                        1172/13 1172/15 1172/16
keep... [2] 1137/3        1103/8 1180/25 1181/23        1172/20 1172/20 1172/21
 1175/18                  1186/13 1189/12 1190/20       1172/23 1189/19
keeps [5] 1112/6 1112/10 Kunstler [24] 1115/2          letters [2] 1160/2 1160/6
 1113/16 1138/17 1138/21  1119/21 1128/18 1128/19      letting [1] 1175/22
kept [4] 1120/11 1157/13  1128/23 1129/10 1129/15      levels [1] 1109/2
 1158/2 1186/7            1130/6 1130/9 1149/16        liberal [2] 1165/7
key [4] 1149/14 1149/16   1149/19 1149/20 1150/9        1175/19
 1183/17 1192/4           1153/4 1164/16 1166/1        Libya [7] 1118/18 1118/23
kibitzing [1] 1172/1      1166/1 1166/15 1166/15        1119/14 1128/22 1150/2
kicker [1] 1133/12        1166/22 1167/6 1167/9         1150/7 1166/19
kidding [3] 1125/14       1192/16 1192/22              lie [52] 1107/19 1113/3
 1188/13 1188/13                                        1113/14 1115/23 1115/23
kind [31] 1111/9 1114/15 L                              1117/18 1117/20 1118/12
 1117/5 1117/7 1119/19   ladies [6] 1116/21 1124/2      1118/13 1119/7 1119/7
 1148/18 1150/9 1150/22   1124/19 1128/5 1134/11        1119/7 1119/25 1120/1
 1151/18 1151/22 1155/7   1178/21                       1124/18 1124/18 1125/10
 1155/17 1156/12 1159/3  LaGuardia [2] 1121/15          1125/11 1126/3 1126/5
 1163/19 1165/20 1165/23  1169/3                        1126/22 1130/23 1131/16
 1165/24 1166/5 1166/5   landmark [1] 1131/10           1131/21 1134/3 1134/10
 1166/6 1166/7 1167/1    language [3] 1171/11           1136/3 1138/17 1138/22
 1167/4 1167/15 1168/21   1171/11 1174/25               1138/24 1145/12 1145/25
 1171/20 1171/22 1172/24 largely [1] 1184/5             1159/4 1159/16 1166/12
 1173/10 1176/16         Las [2] 1099/8 1099/12         1174/20 1174/22 1175/9
kinds [4] 1165/25 1169/5 last [11] 1123/7 1129/3        1177/3 1177/21 1179/2
 1171/9 1172/1            1142/9 1149/9 1155/1          1179/3 1179/4 1179/5
knew [30] 1103/23 1103/25 1155/1 1155/1 1156/25         1179/12 1179/19 1179/19
 1104/5 1107/4 1107/4     1160/9 1170/4 1170/25         1181/14 1181/18 1183/5
 1107/14 1117/15 1119/23 late [1] 1121/10               1187/21 1191/8
 1127/23 1127/24 1128/1  later [14] 1109/12            lied [17] 1103/20 1104/7
 1128/6 1128/18 1128/24   1109/15 1111/10 1130/6        1104/9 1104/11 1104/12
 1130/7 1130/7 1130/8     1132/10 1132/22 1146/23       1104/14 1104/15 1117/17
 1130/9 1130/10 1130/12   1147/1 1147/4 1148/8          1128/4 1140/5 1141/20
 1139/9 1153/6 1153/18    1162/17 1173/17 1181/5        1144/22 1145/19 1168/11
 1175/3 1175/4 1182/15    1190/11                       1176/5 1176/5 1193/16
 1182/22 1182/25 1184/16 Lauderdale [4] 1098/23        lies [19] 1103/22 1104/8
 1185/7                   1099/4 1099/9 1099/13         1104/17 1104/19 1104/24
knock [1] 1127/17        law [8] 1098/21 1099/11        1107/17 1119/4 1123/25
know [51] 1102/11 1103/1  1131/10 1149/3 1191/21        1124/16 1126/16 1126/23
 1106/2 1106/21 1106/22   1192/9 1193/14 1193/24        1126/24 1127/14 1127/18
 1107/25 1108/19 1112/1  lawyer [8] 1115/3 1132/12      1132/8 1133/10 1134/13
 1112/20 1112/21 1117/25  1137/9 1174/4 1174/5          1137/25 1181/15
 1120/5 1122/6 1122/18    1174/9 1174/13 1178/8        life [1] 1167/16
 1130/22 1131/1 1133/11  lawyers [4] 1132/2 1174/1     light [1] 1183/12
 1134/1 1134/3 1135/20    1174/14 1178/2               like [22] 1111/18 1112/25
 1136/10 1136/12 1138/10 lay [1] 1102/4                 1115/6 1119/19 1121/16
 1138/14 1143/2 1147/19  lead [3] 1136/5 1161/4         1123/5 1129/19 1133/25
 1149/3 1154/1 1154/4     1169/18                       1134/1 1141/16 1143/10
 1157/25 1158/5 1158/24  leading [1] 1183/19            1152/21 1154/2 1154/6
 1162/17 1162/18 1162/19 leaked [1] 1105/18             1154/7 1165/14 1167/8
 1163/9 1169/2 1169/3    leaks [1] 1146/12              1171/21 1175/15 1185/25
 1169/15 1170/7 1170/17  learned [1] 1141/3             1185/25 1188/19
 1172/25 1175/6 1179/11  learns [1] 1141/3             liked [1] 1175/15
 1181/19 1182/24 1186/1  least [1] 1163/23             likened [1] 1152/4
 1186/20 1192/17 1192/18 leave [1] 1127/15             line [2] 1116/17 1165/22
 1193/10                 leaves [1] 1127/16            lines [4] 1133/12 1133/14
knowing [4] 1152/9       left [2] 1130/16 1193/22       1162/20 1162/21
 1155/15 1155/25 1180/11 lefty [1] 1165/11             links [3] 1105/10 1133/2
knowledge [12] 1115/8    legal [1] 1132/18              1162/6
 1152/22 1175/5 1175/5   lens [1] 1188/4               list [3] 1152/7 1187/12
 1182/21 1183/11 1183/22 less [1] 1115/7                1187/21
 1183/22 1184/18 1184/21 let [2] 1126/17 1169/8        listen [10] 1112/3
 1185/8 1185/22          let's [6] 1102/19 1107/19      1115/15 1153/3 1153/4
known [1] 1169/12         1120/1 1139/5 1143/24         1153/5 1162/3 1163/10
knows [17] 1110/17        1147/15                       1176/24 1177/2 1177/25
 1115/22 1115/23 1119/7  letter [24] 1113/9            listening [3] 1163/14
 1119/7 1124/3 1124/15    1113/12 1116/11 1116/13       1167/14 1194/2
 1124/16 1127/18 1152/23  1127/24 1128/1 1130/16       literally [5] 1184/10
 1168/17 1168/25 1169/1   1130/19 1130/21 1130/25       1184/20 1187/18 1190/1
 1173/11 1181/3 1184/10   1131/5 1131/11 1131/13        1190/8
                                                                               1210
                         made-up [1]
                                  306 1136/24            1193/18
L Case 1:19-cr-00018-ABJ Document      Filed 02/14/20
                         mail [2] 1129/10 1130/1
                                                         Page 113 of 126
                                                        may [14] 1102/23 1108/9
little [6] 1114/12       mails [1] 1184/17               1108/9 1111/4 1116/18
 1128/13 1142/7 1152/17  make [24] 1109/12 1131/14       1135/10 1136/5 1137/1
 1155/18 1162/17          1142/15 1150/25 1151/10        1143/18 1148/5 1148/5
live [1] 1193/10          1152/3 1152/9 1153/11          1162/12 1190/5 1194/9
living [2] 1109/10 1110/2 1156/23 1158/25 1159/4        maybe [4] 1147/18 1152/17
load [3] 1122/24 1152/25  1162/14 1163/11 1163/12        1162/13 1162/20
 1153/7                   1163/18 1174/16 1174/24       me [25] 1116/8 1120/13
London [5] 1109/11        1176/2 1176/3 1176/4           1120/16 1122/2 1125/14
 1116/10 1123/7 1123/9    1178/24 1182/16 1185/3         1131/21 1132/2 1133/8
 1189/18                  1191/18                        1133/19 1133/20 1148/18
long [9] 1139/18 1145/1  makes [9] 1144/23 1149/5        1159/10 1167/19 1169/8
 1165/5 1165/5 1165/6     1151/1 1158/9 1161/3           1170/20 1171/20 1183/24
 1171/19 1171/25 1177/19  1162/13 1177/22 1190/13        1184/15 1184/25 1185/1
 1193/25                  1191/4                         1185/2 1188/13 1188/13
longer [1] 1109/1        making [9] 1102/2 1106/19       1189/15 1195/4
longtime [2] 1104/6       1109/20 1110/19 1113/7        mean [5] 1152/14 1155/11
 1108/23                  1113/21 1127/13 1167/12        1165/9 1168/20 1171/13
look [61] 1103/25 1104/6  1175/1                        meaning [3] 1152/12
 1115/16 1116/2 1116/7   malevolent [1] 1178/15          1152/18 1182/2
 1117/9 1119/11 1119/15  malign [1] 1183/17             meaningless [1] 1146/24
 1124/3 1124/7 1124/15   malignant [5] 1152/15          means [5] 1144/11 1152/23
 1131/7 1132/4 1132/21    1152/16 1156/2 1156/24         1155/16 1187/7 1194/6
 1133/15 1133/25 1135/11  1173/13                       meant [5] 1117/11 1134/8
 1135/12 1135/12 1136/6  Malloch [3] 1109/13             1152/22 1188/6 1188/22
 1136/13 1136/19 1141/24  1121/7 1137/18                measures [4] 1146/23
 1145/8 1148/1 1148/25   man [14] 1103/9 1103/22         1162/4 1162/6 1181/20
 1149/8 1150/2 1151/9     1108/17 1113/10 1117/4        media [2] 1130/4 1193/11
 1151/13 1151/24 1152/11  1125/3 1129/16 1129/17        meeting [1] 1177/25
 1152/24 1153/3 1154/14   1142/21 1175/2 1177/3         member [1] 1154/18
 1155/20 1155/21 1156/19  1187/18 1188/15 1188/24       members [4] 1143/16
 1156/25 1158/20 1159/8  Manafort [5] 1109/4             1162/14 1184/14 1185/10
 1159/11 1160/5 1161/4    1121/22 1122/1 1122/8         memory [1] 1110/7
 1164/9 1166/10 1172/5    1169/20                       men [2] 1115/20 1125/21
 1173/2 1177/6 1178/14   manager [4] 1109/3 1120/9      mention [7] 1114/16
 1178/14 1178/15 1178/24  1172/16 1189/19                1140/8 1140/10 1149/25
 1180/13 1180/13 1181/23 manipulate [1] 1188/20          1150/23 1157/22 1159/12
 1186/5 1186/7 1187/23   manipulated [5] 1149/19        mentioned [6] 1106/3
 1188/19 1193/18          1165/4 1188/24 1189/25         1137/1 1154/21 1159/11
looked [6] 1113/23 1114/2 1191/3                         1162/10 1177/7
 1114/2 1179/25 1180/1   manipulating [1] 1165/2        mentioning [1] 1126/19
 1185/25                 manipulator [2] 1149/19        mentions [2] 1113/12
looking [10] 1103/17      1188/10                        1149/24
 1105/25 1106/17 1109/15 many [5] 1125/16 1175/9        message [14] 1109/5
 1147/6 1149/9 1178/25    1175/10 1176/25 1185/25        1109/7 1109/13 1113/20
 1181/22 1185/23 1194/10 MARANDO [4] 1098/14             1114/3 1114/6 1116/7
loose [2] 1127/16 1132/7  1100/7 1142/8 1178/19          1124/11 1130/2 1132/16
lose [1] 1138/15         March [3] 1119/15 1147/5        1132/17 1132/17 1133/15
loss [1] 1129/16          1158/23                        1189/15
lot [9] 1157/17 1158/10  Margaret [22] 1115/2           messages [43] 1103/25
 1164/1 1169/4 1178/22    1119/20 1128/18 1128/18        1104/3 1113/19 1114/3
 1178/22 1178/23 1178/24  1128/23 1129/10 1130/6         1116/1 1117/9 1124/25
 1179/16                  1137/4 1149/19 1149/20         1125/5 1125/5 1125/12
lots [2] 1125/4 1125/4    1150/9 1153/4 1164/16          1125/14 1125/25 1126/1
loud [1] 1194/1           1166/1 1166/1 1166/14          1126/10 1126/11 1126/19
Lugo [2] 1175/7 1175/7    1166/15 1166/22 1167/6         1132/15 1133/24 1134/2
Luke [2] 1162/19 1162/19  1167/9 1192/15 1192/22         1134/4 1134/8 1134/12
lying [5] 1113/4 1124/1  mastermind [2] 1116/23          1135/10 1136/21 1138/23
 1126/14 1139/13 1182/4   1188/19                        1140/17 1141/7 1141/10
lynchpin [1] 1165/21     material [2] 1120/12            1141/11 1141/13 1141/19
M                         1120/14                        1141/20 1141/22 1142/16
                         materials [2] 1146/12           1156/15 1156/21 1158/20
machine [1] 1130/2        1170/18                        1161/18 1185/1 1185/2
made [18] 1107/8 1133/19 matter [7] 1141/15              1187/10 1187/21 1187/22
 1136/24 1138/8 1149/3    1144/15 1152/1 1156/18        messing [2] 1130/15
 1150/3 1155/17 1159/6    1169/8 1169/9 1195/6           1131/15
 1162/16 1166/20 1174/4  matters [11] 1135/25           met [3] 1174/1 1174/1
 1176/19 1176/20 1182/20  1144/13 1152/5 1156/6          1190/17
 1183/7 1183/8 1184/14    1167/15 1171/23 1183/9        MICHAEL [4] 1098/14
 1185/24                  1193/9 1193/9 1193/15          1133/20 1133/21 1142/8
                                                                                 1211
                          Mr [24] 1100/4   1100/5         1183/2  1183/22 1185/9
M Case 1:19-cr-00018-ABJ Document   306 Filed 02/14/20
                           1100/7 1112/1 1112/1
                                                          Page 114 of 126
                                                         Mr. Zelinsky [2] 1106/8
Michael.marando [1]        1121/13 1144/2 1144/22         1129/14
 1098/19                   1145/1 1145/3 1158/9          Ms. [7] 1102/10 1114/1
Michelle [4] 1164/2        1177/19 1179/2 1179/20         1129/15 1141/8 1145/16
 1164/9 1166/3 1170/4      1180/2 1180/9 1180/10          1146/5 1149/16
might [5] 1141/17 1141/19 1182/15 1182/18 1183/14        Ms. Clinton's [1] 1145/16
 1141/20 1153/11 1162/14   1186/15 1190/20 1192/22       Ms. Kunstler [2] 1129/15
Millers [1] 1154/21        1193/1                         1149/16
mind [13] 1108/6 1113/5   Mr. [140]                      Ms. Routman [1] 1146/5
 1122/6 1147/13 1147/13   Mr. Bannon [3] 1122/13         Ms. Taylor [3] 1102/10
 1157/1 1158/10 1160/21    1122/14 1145/7                 1114/1 1141/8
 1161/8 1182/3 1182/9     Mr. Buschel [1] 1160/6         much [10] 1130/14 1139/23
 1185/6 1188/6            Mr. Corsi [2] 1101/14           1155/8 1164/21 1165/21
mindset [1] 1156/9         1109/23                        1170/1 1179/1 1186/24
minute [3] 1104/22        Mr. Credico [29] 1114/9         1193/6 1194/13
 1119/22 1139/5            1119/18 1128/12 1129/14       Mueller [3] 1134/23
minutes [3] 1143/10        1148/19 1164/12 1171/6         1142/19 1192/18
 1146/8 1167/11            1174/24 1181/3 1181/5         must [1] 1184/15
mirrors [1] 1178/22        1181/6 1181/12 1188/14        mutual [10] 1106/23
mislead [2] 1163/19        1189/11 1189/14 1189/21        1110/24 1111/13 1111/21
 1177/4                    1190/2 1190/5 1190/8           1112/11 1112/11 1113/17
misleading [1] 1139/14     1190/13 1190/15 1191/1         1113/17 1114/25 1115/19
misled [1] 1164/15         1191/3 1191/11 1191/11        my [23] 1106/7 1114/13
Miss [1] 1133/17           1191/14 1191/23 1192/7         1116/12 1116/18 1123/7
Miss Taylor [1] 1133/17    1192/12                        1124/14 1132/2 1135/3
misshapen [1] 1125/8      Mr. Credico's [1] 1192/3        1138/19 1138/19 1142/8
missing [4] 1101/11       Mr. Gates [2] 1121/10           1144/16 1162/20 1174/17
 1101/12 1102/24 1149/1    1145/7                         1178/2 1178/7 1179/23
mistake [2] 1138/9        Mr. Gowdy [1] 1186/10           1181/7 1181/15 1182/8
 1182/16                  Mr. Gowdy's [1] 1148/2          1187/23 1190/22 1195/3
misunderstanding [1]      MR. KRAVIS [5] 1103/8
 1142/12                   1180/25 1181/23 1186/13       N
mixed [1] 1130/9           1189/12                       name [10] 1116/8 1148/6
moment [4] 1108/19 1117/5 MR. MARANDO [1] 1178/19         1148/17 1148/17 1149/17
 1137/2 1159/12           Mr. Quigley [3] 1185/11         1157/22 1166/16 1172/7
money [4] 1159/21 1159/22 1187/3 1189/7                   1186/13 1189/15
 1169/20 1169/21          Mr. Rogow [11] 1144/1          named [4] 1103/22 1108/17
months [5] 1119/17         1179/2 1179/14 1179/16         1113/11 1125/3
 1119/17 1190/3 1190/4     1181/17 1181/24 1182/1        narrow [1] 1176/11
 1190/10                   1188/9 1189/24 1191/9         National [5] 1105/16
more [30] 1103/1 1106/20   1193/3                         1105/22 1105/23 1108/21
 1107/1 1109/24 1110/4    Mr. Rogow's [3] 1179/17         1109/19
 1110/21 1112/8 1118/5     1188/9 1193/5                 nature [1] 1145/21
 1120/12 1120/14 1121/21  Mr. Schiff [1] 1108/12         NE [1] 1098/22
 1121/24 1122/11 1122/16  Mr. Smith [1] 1160/7           necessary [1] 1192/4
 1122/17 1123/11 1123/18  Mr. Stone [63] 1103/11         need [11] 1102/1 1108/12
 1129/17 1132/15 1137/8    1103/19 1106/19 1108/24        1108/13 1143/12 1145/2
 1139/23 1140/11 1141/17   1111/15 1112/16 1144/4         1166/11 1170/2 1179/18
 1149/20 1159/8 1168/19    1144/19 1144/22 1145/12        1186/16 1186/18 1194/16
 1170/17 1175/4 1190/3     1145/25 1147/10 1148/5        nefarious [2] 1152/14
 1190/3                    1148/17 1149/15 1150/16        1180/5
morning [5] 1122/17        1157/12 1157/21 1158/1        neither [1] 1195/7
 1122/22 1129/3 1194/3     1158/10 1158/13 1159/1        neutral [1] 1172/24
 1194/16                   1159/24 1159/25 1160/4        never [31] 1113/3 1113/12
most [10] 1108/3 1144/12   1160/14 1161/14 1162/2         1116/17 1119/5 1119/24
 1152/4 1156/5 1162/19     1162/10 1162/12 1163/7         1124/13 1128/2 1128/2
 1171/23 1176/15 1179/7    1163/18 1171/6 1175/1          1128/16 1129/16 1132/8
 1179/9 1185/12            1178/12 1178/17 1179/19        1136/18 1140/1 1140/4
motive [11] 1159/18        1180/8 1181/3 1181/3           1140/7 1140/15 1140/18
 1159/20 1159/23 1159/24   1181/5 1181/11 1186/12         1140/21 1141/2 1142/4
 1174/20 1177/18 1179/15   1187/2 1187/6 1188/24          1157/7 1157/9 1157/21
 1179/17 1179/24 1180/23   1189/14 1189/22 1189/25        1157/23 1158/4 1167/21
 1181/18                   1190/3 1190/4 1190/8           1167/22 1178/8 1181/7
mouth [2] 1134/24 1137/3   1190/10 1190/15 1191/1         1186/14 1190/16
move [1] 1120/1            1191/3 1191/5 1191/22         New [1] 1131/10
movie [9] 1133/5 1133/5    1191/25 1192/2 1192/9         Newman [1] 1162/22
 1133/13 1133/18 1134/13   1192/17 1193/16               news [1] 1133/2
 1170/25 1171/1 1171/3    Mr. Stone's [10] 1114/6        next [19] 1111/3 1138/12
 1173/11                   1147/13 1150/4 1161/8          1142/6 1143/12 1148/1
movies [1] 1128/15         1179/16 1179/24 1182/17        1148/20 1148/23 1149/8
                                                                               1212
                          1178/6 1193/14                1169/14 1171/7  1171/8
N Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20
                         objection [4] 1102/14
                                                        Page 115 of 126
                                                        1172/1 1175/1 1175/1
next... [11] 1150/13      1102/15 1170/10 1174/7        1179/15 1181/8 1184/10
 1151/13 1151/24 1152/11 obstruct [2] 1143/7            1185/11 1188/15 1189/16
 1152/24 1155/1 1158/20   1179/5                        1191/24 1192/4 1192/12
 1164/11 1166/3 1181/24  obstructed [3] 1103/11         1192/20 1193/4
 1188/8                   1103/20 1193/16              one-up [1] 1114/12
Nice [1] 1136/22         obstruction [2] 1139/6        one-upping [2] 1175/1
night [3] 1123/7 1170/25  1139/18                       1175/1
 1170/25                 obviously [1] 1145/17         one-week [1] 1118/23
nine [3] 1190/3 1190/4   occur [2] 1153/23 1153/23     ones [2] 1160/12 1160/25
 1190/10                 occurred [3] 1150/7           only [16] 1101/14 1111/17
Nixon [1] 1132/6          1169/16 1180/5                1115/4 1115/7 1131/7
no [107]                 October [12] 1109/25           1139/24 1146/3 1160/25
nobody [4] 1164/7 1168/17 1113/9 1116/10 1122/13        1183/3 1183/24 1184/25
 1168/25 1169/1           1122/14 1122/17 1123/6        1185/1 1185/18 1187/23
noise [2] 1169/4 1169/5   1123/19 1127/24 1138/25       1193/22 1194/1
noisy [2] 1169/4 1169/4   1140/11 1140/24              oOo [1] 1194/19
none [6] 1135/25 1150/24 odious [1] 1171/11            open [4] 1102/18 1153/10
 1150/25 1165/1 1187/12  off [7] 1129/19 1130/15        1153/16 1158/15
 1187/21                  1134/6 1134/6 1157/2         opened [3] 1153/15
nonissue [1] 1174/21      1176/25 1188/16               1153/17 1179/24
nonpublic [3] 1105/17    offenses [2] 1144/19          opening [8] 1107/6
 1120/15 1140/23          1193/21                       1144/21 1148/11 1162/11
nonsense [1] 1182/15     offer [2] 1159/8 1160/4        1171/10 1177/8 1184/2
nonstarter [1] 1161/2    offered [3] 1133/19            1184/13
not [162]                 1133/20 1146/25              operated [2] 1171/12
noted [1] 1186/13        offering [2] 1172/24           1175/19
notes [1] 1195/4          1172/25                      opportunity [4] 1157/10
nothing [30] 1116/11     offhand [2] 1178/5 1178/5      1157/13 1173/1 1184/3
 1145/4 1145/5 1145/14   Office [3] 1098/16            opposition [2] 1145/8
 1146/13 1148/11 1149/25  1098/21 1099/11               1145/17
 1150/11 1150/11 1152/16 offices [1] 1123/3            order [2] 1155/15 1176/17
 1153/25 1154/11 1154/11 official [2] 1099/15          organization [6] 1103/19
 1154/11 1154/25 1154/25  1139/6                        1105/17 1110/11 1161/17
 1156/11 1156/19 1156/23 often [1] 1105/17              1161/19 1189/6
 1156/24 1158/16 1158/17 oftentimes [1] 1161/24        original [1] 1186/11
 1164/7 1166/23 1169/9   Oh [4] 1155/12 1171/20        other [22] 1102/9 1104/15
 1170/8 1173/13 1173/14   1184/24 1187/23               1115/8 1116/17 1121/20
 1173/14 1187/14         okay [13] 1102/7 1110/1        1126/16 1126/23 1134/3
notice [2] 1102/23 1190/8 1113/2 1126/24 1137/8         1136/10 1137/25 1140/13
Notwithstanding [1]       1139/3 1143/24 1170/13        1143/18 1149/4 1151/22
 1194/7                   1183/4 1188/22 1188/25        1154/21 1157/5 1158/10
November [7] 1098/7       1192/1 1193/9                 1162/4 1162/7 1173/14
 1131/18 1131/25 1132/10 Olas [2] 1099/8 1099/12        1176/7 1187/7
 1132/20 1181/1 1195/12  old [3] 1110/7 1162/18        otherwise [3] 1129/16
now [37] 1104/20 1106/7   1180/23                       1129/17 1195/10
 1107/8 1108/22 1110/6   older [2] 1115/3 1129/22      our [18] 1103/5 1130/20
 1110/15 1116/22 1118/9  once [5] 1107/17 1118/20       1135/17 1145/21 1145/22
 1119/18 1121/10 1125/1   1124/21 1148/24 1156/1        1146/4 1146/5 1146/9
 1141/12 1141/21 1142/6  one [79] 1102/4 1102/9         1146/22 1148/11 1149/21
 1148/1 1148/16 1151/13   1103/3 1103/17 1105/13        1150/13 1150/17 1152/11
 1154/6 1155/20 1156/23   1105/13 1106/13 1106/16       1160/10 1160/11 1188/15
 1157/12 1159/2 1164/20   1109/24 1114/4 1114/12        1193/13
 1165/3 1168/9 1168/24    1115/4 1116/9 1116/12        out [47] 1103/24 1104/5
 1171/20 1172/19 1173/10  1118/23 1119/9 1121/6         1106/1 1106/20 1109/5
 1175/6 1178/3 1180/2     1121/23 1124/19 1125/21       1112/8 1114/15 1120/12
 1181/3 1181/12 1184/24   1125/22 1127/13 1127/16       1120/14 1120/25 1121/3
 1191/10 1194/16          1127/16 1127/18 1129/12       1122/9 1122/11 1122/16
nowadays [1] 1193/10      1129/17 1132/22 1133/14       1127/17 1127/18 1128/3
number [11] 1101/2        1133/22 1135/6 1135/9         1129/5 1129/23 1136/20
 1107/19 1117/18 1117/20  1135/14 1135/15 1135/18       1140/11 1140/25 1141/16
 1120/1 1124/18 1124/18   1137/8 1137/17 1138/12        1145/6 1146/9 1148/10
 1125/18 1126/3 1126/5    1139/2 1140/11 1142/9         1148/12 1153/6 1153/12
 1180/17                  1144/10 1145/21 1146/16       1155/5 1156/10 1159/24
number 1 [1] 1107/19      1149/8 1150/21 1150/22        1162/13 1162/20 1163/15
numbers [2] 1125/20       1151/2 1151/13 1152/22        1164/3 1172/12 1175/11
 1159/12                  1153/5 1153/23 1154/15        1176/12 1180/8 1180/21
NW [2] 1098/17 1099/17    1155/18 1156/3 1156/4         1181/21 1186/22 1189/13
O                         1160/6 1161/15 1162/19        1190/1 1190/1 1194/1
                          1162/21 1166/5 1167/13       outcome [2] 1177/4
oath [4] 1128/4 1135/22
                                                                                 1213
                          party [2]306
                                     1168/22  1183/18    picture's [1]   1180/24
O Case 1:19-cr-00018-ABJ Document       Filed 02/14/20
                          pass [1] 1118/15
                                                          Page 116 of 126
                                                         pictures [3] 1164/22
outcome... [1] 1195/10    passage [1] 1141/24             1165/16 1172/8
outed [1] 1175/16         passages [1] 1131/7            piece [2] 1184/4 1190/5
over [52] 1103/10 1107/18 passed [1] 1171/19             Pilgrim [2] 1099/15
 1107/18 1107/18 1108/1   passing [3] 1120/7              1195/12
 1108/2 1108/2 1110/20     1123/12 1157/1                pillars [3] 1156/7 1156/8
 1110/20 1115/24 1115/24  past [4] 1103/10 1126/18        1158/22
 1117/6 1118/21 1118/21    1128/13 1141/3                pinning [1] 1115/22
 1118/21 1118/23 1124/7   patsy [2] 1128/11 1180/17      place [1] 1132/23
 1124/7 1125/21 1125/22   Paul [5] 1109/4 1121/22        plain [2] 1134/14 1149/12
 1126/18 1134/16 1135/22   1122/8 1149/24 1162/22        Plaintiff [2] 1098/4
 1135/22 1135/22 1136/16  paused [1] 1129/19              1098/14
 1136/16 1141/3 1141/4    pay [1] 1169/20                plan [3] 1130/11 1132/5
 1141/4 1145/1 1146/2     payload [1] 1123/8              1132/7
 1153/20 1153/20 1160/18  peculiarly [1] 1102/4          plane [1] 1173/5
 1160/18 1163/6 1163/6    pending [3] 1109/11            planned [1] 1109/25
 1170/14 1171/8 1173/6     1118/6 1137/17                planning [1] 1106/21
 1173/9 1173/9 1177/6     Pentangeli [23] 1132/24        plans [6] 1104/4 1109/24
 1177/6 1177/8 1177/8      1133/2 1133/4 1133/6           1110/14 1110/21 1121/24
 1177/19 1178/24 1178/25   1133/7 1133/10 1133/12         1140/10
 1187/6 1187/20            1133/18 1133/25 1134/9        play [5] 1153/19 1160/12
overcome [1] 1152/6        1139/1 1142/17 1143/2          1164/17 1164/18 1164/21
overhead [1] 1179/20       1170/21 1170/21 1171/2        played [21] 1107/7
overwhelming [2] 1113/14   1172/3 1173/17 1173/18         1107/20 1111/2 1111/8
 1120/5                    1173/19 1173/20 1182/5         1111/11 1115/12 1115/14
own [10] 1117/1 1117/11    1192/18                        1117/21 1120/2 1124/20
 1149/13 1160/11 1176/1   people [13] 1115/5              1124/22 1126/4 1129/19
 1183/25 1185/9 1188/9     1123/22 1148/21 1150/8         1163/8 1164/14 1166/6
 1189/20 1193/12           1153/17 1154/21 1159/19        1175/20 1175/21 1178/1
P                          1160/14 1174/5 1180/6          1183/17 1188/10
                           1180/20 1185/25 1193/14       playing [2] 1172/19
P-R-O-C-E-E-D-I-N-G-S [1] per [1] 1149/4                  1172/19
 1101/1                   perceived [1] 1171/2           plead [4] 1132/4 1132/17
P.A [3] 1098/21 1099/3    perfect [2] 1130/14             1138/25 1142/25
 1099/7                    1180/17                       pleading [2] 1136/7
p.m [3] 1098/7 1143/22    perfectly [2] 1117/15           1136/9
 1194/18                   1135/10                       pleads [1] 1140/19
pa.com [2] 1099/5 1099/6 perhaps [2] 1150/5              please [5] 1118/3 1118/5
page [24] 1100/2 1106/5    1185/11                        1122/2 1149/22 1188/12
 1146/5 1147/16 1147/16   perimeters [1] 1160/19         pleased [3] 1168/2 1168/4
 1148/1 1148/2 1148/15    period [3] 1118/24 1163/7       1168/8
 1148/15 1148/20 1148/23   1183/19                       pled [4] 1136/14 1137/13
 1149/1 1149/8 1149/21    perjury [2] 1133/8 1181/9       1191/11 1193/2
 1150/13 1152/11 1152/11  Permanent [1] 1103/12          plotting [1] 1122/10
 1152/24 1153/9 1156/25   permission [3] 1101/21         plucked [1] 1163/15
 1184/14 1186/15 1187/3    1102/2 1186/13                plus [1] 1126/12
 1189/5                   person [26] 1104/18            Podesta [1] 1184/7
page 10 [1] 1184/14        1107/24 1108/10 1113/15       Podesta's [1] 1184/17
page 81 [1] 1148/15        1113/16 1113/18 1117/5        point [29] 1101/23 1103/2
pages [2] 1149/2 1195/3    1117/6 1117/7 1119/24          1106/13 1107/10 1107/13
PAIGE [1] 1099/11          1127/25 1128/19 1128/20        1113/7 1120/20 1122/21
paper [2] 1183/4 1183/5    1137/24 1140/9 1140/16         1128/17 1128/24 1130/8
papers [2] 1123/4 1123/4   1143/4 1154/17 1159/3          1132/12 1135/2 1137/1
paragraph [1] 1131/9       1166/5 1167/4 1167/15          1137/5 1137/10 1143/12
parameters [13] 1146/19    1169/16 1169/17 1169/19        1147/7 1148/24 1150/3
 1147/9 1160/8 1161/7      1169/22                        1159/10 1173/12 1176/11
 1161/23 1161/25 1162/15  persons [1] 1162/7              1177/20 1177/22 1191/18
 1177/9 1177/10 1182/7    pertain [1] 1111/4              1192/4 1193/4 1194/4
 1182/9 1187/24 1188/5    pertaining [1] 1183/10         pointing [1] 1156/10
part [12] 1106/6 1107/2   phone [10] 1120/25 1121/4      policy [2] 1123/4 1123/5
 1133/5 1146/10 1156/8     1121/7 1121/11 1121/12        political [5] 1105/11
 1157/25 1165/6 1166/9     1121/18 1121/20 1121/20        1124/2 1145/21 1162/7
 1167/11 1171/5 1172/11    1187/6 1187/20                 1193/12
 1178/1                   phrase [1] 1180/23             portion [2] 1107/13
partially [1] 1176/22     pick [1] 1136/2                 1171/3
participants [1] 1155/4   picked [3] 1128/6 1128/10      portrayed [3] 1164/12
particularly [2] 1149/23   1163/16                        1166/7 1179/2
 1183/11                  picking [1] 1163/18            position [2] 1102/13
parties [4] 1126/6 1127/9 picture [5] 1166/5 1176/8       1123/4
 1161/16 1195/8            1176/9 1181/10 1189/23        possession [3] 1110/16
                                                                                1214
                          properly 306
                                   [1] Filed
                                         1164/12          1108/11 1135/21 1159/16
P Case 1:19-cr-00018-ABJ Document             02/14/20
                          prosecution [1] 1165/14
                                                          Page 117 of 126
                                                          1160/21 1161/6 1161/9
possession... [2] 1119/8 protect [10] 1144/22             1161/11 1161/12 1161/14
 1179/4                    1145/2 1145/3 1145/13          1163/6 1163/6 1163/8
possibly [2] 1180/12       1158/6 1161/1 1168/11          1163/15 1163/17 1176/13
 1181/22                   1168/12 1177/18 1179/18        1176/23 1176/24 1182/9
post [1] 1121/4           protected [2] 1158/13           1183/1 1183/2 1183/23
posted [1] 1105/21         1160/11                        1185/10 1186/3 1186/5
potentially [1] 1186/21   protecting [1] 1174/20          1186/7 1186/24 1186/25
pour [1] 1159/14          prove [10] 1138/15 1139/8       1187/17
power [3] 1135/16 1144/7   1139/17 1149/18 1151/8        Quigley [5] 1108/3 1108/5
 1144/9                    1154/9 1154/9 1190/18          1185/11 1187/3 1189/7
PowerPoint [3] 1129/2      1192/5 1192/7                 quite [3] 1172/12 1186/25
 1146/3 1146/7            proves [2] 1149/18 1165/1       1194/2
practice [1] 1143/1       provided [8] 1147/19           quote [6] 1110/14 1132/6
practicing [1] 1133/1      1148/6 1148/17 1148/17         1134/6 1134/7 1150/18
praises [1] 1121/3         1152/12 1158/21 1192/10        1150/23
predicate [1] 1102/3       1195/4                        quoted [1] 1191/11
predicted [1] 1184/16     providing [1] 1123/15
premise [3] 1145/19       proving [1] 1105/1             R
 1145/20 1158/5           public [19] 1106/19            R-18 [1] 1155/20
Prepare [1] 1136/25        1109/20 1110/19 1112/16       R.K [1] 1149/24
prepared [1] 1125/17       1113/23 1114/6 1118/4         radio [7] 1115/10 1116/12
prescient [1] 1180/16      1119/19 1120/14 1129/12        1116/18 1172/16 1172/17
present [4] 1102/20        1147/23 1147/24 1153/2         1173/1 1189/20
 1143/25 1151/25 1176/17   1159/6 1159/7 1160/11         Randy [78] 1103/22
presentation [1] 1146/7    1164/20 1164/20 1165/19        1104/19 1113/11 1113/18
presented [4] 1151/25     publication [4] 1103/18         1113/23 1114/4 1115/4
 1179/8 1188/14 1188/14    1105/15 1173/11 1183/11        1115/8 1115/11 1115/20
president [7] 1108/24     publications [2] 1106/6         1115/23 1115/24 1116/4
 1110/8 1124/10 1145/10    1106/10                        1116/5 1116/22 1116/23
 1158/7 1158/11 1177/19   publicity [1] 1130/5            1116/25 1117/3 1117/10
presidential [6] 1103/16 publicly [11] 1104/10            1118/12 1118/14 1118/22
 1105/8 1120/6 1135/17     1142/1 1142/3 1146/19          1119/2 1119/10 1119/16
 1181/20 1183/20           1160/8 1160/8 1160/19          1124/11 1125/10 1125/15
pressing [1] 1141/4        1160/20 1169/12 1187/24        1125/19 1126/1 1126/11
pressure [5] 1128/17       1188/5                         1127/19 1128/2 1128/6
 1128/23 1130/8 1130/10   published [2] 1105/19           1128/7 1128/7 1128/9
 1137/1                    1169/11                        1128/17 1128/19 1128/24
pretend [1] 1125/9        publishes [1] 1105/17           1129/3 1129/16 1129/24
pretended [1] 1182/20     pull [1] 1117/6                 1129/24 1130/7 1130/18
pretty [2] 1130/14 1193/9 purpose [7] 1144/20             1131/19 1132/19 1133/14
previously [1] 1195/6      1144/21 1145/12 1145/19        1135/2 1136/13 1136/13
Prince [11] 1123/1 1123/2 1159/17 1159/25 1179/18         1137/5 1138/2 1139/15
 1123/7 1126/12 1140/4    pushed [1] 1192/23              1140/15 1142/25 1143/1
 1140/23 1154/14 1154/15  put [14] 1112/8 1116/16         1147/17 1153/5 1155/22
 1154/17 1154/17 1154/23   1130/10 1146/4 1146/5          1156/13 1164/11 1164/13
prior [1] 1153/9           1146/6 1149/22 1153/1          1164/14 1164/15 1165/1
prison [1] 1162/21         1153/6 1155/5 1177/14          1165/4 1165/7 1165/10
private [1] 1165/18        1188/5 1188/16 1189/12         1165/15 1165/20 1165/22
probably [1] 1163/17      puts [1] 1190/8                 1188/8 1188/10 1188/11
probation [1] 1169/19     putting [2] 1153/12             1188/12 1188/24
probe [2] 1108/8 1148/4    1157/1                        ratted [1] 1136/23
problem [4] 1147/7                                       reach [1] 1183/21
 1167/16 1182/1 1182/2    Q                              reached [1] 1172/12
problems [2] 1128/12      question [39] 1106/10          read [8] 1147/3 1166/24
 1146/17                   1106/15 1107/21 1108/1         1168/9 1168/13 1169/7
proceed [4] 1101/4 1103/6 1108/4 1108/5 1108/15           1171/22 1177/1 1193/25
 1144/1 1178/20            1108/16 1112/24 1117/22       reading [2] 1154/2 1154/3
proceeded [1] 1157/16      1117/22 1117/24 1117/25       ready [2] 1101/4 1143/24
proceeding [8] 1139/6      1120/4 1120/4 1124/24         reality [1] 1174/21
 1139/8 1139/9 1139/10     1124/24 1125/2 1126/8         realize [1] 1183/13
 1139/11 1156/25 1157/3    1126/9 1129/21 1148/3         realized [1] 1192/23
 1157/4                    1148/13 1150/4 1150/4         really [15] 1104/6
proceedings [2] 1143/22    1159/2 1160/16 1161/22         1110/22 1121/16 1122/11
 1195/5                    1163/23 1164/13 1164/14        1137/6 1142/2 1149/6
produce [1] 1159/7         1164/15 1170/1 1176/14         1156/8 1157/20 1162/24
production [1] 1146/2      1178/6 1182/12 1185/12         1164/1 1165/13 1165/20
professed [1] 1189/1       1187/2 1188/25                 1178/23 1192/13
projector [1] 1179/20     questioned [1] 1109/21         reason [12] 1106/21
proper [2] 1156/4 1178/17 questions [29] 1106/13          1144/22 1158/15 1159/17
                                                                               1215
                           1178/24 306 Filed 02/14/20   revealed [2]   1175/13
R Case 1:19-cr-00018-ABJ Document
                          reluctantly [1] 1131/8
                                                         Page 118 of 126
                                                         1191/15
reason... [8] 1160/24     remain [1] 1143/19            revealing [1] 1157/13
 1174/6 1174/22 1174/22   remained [1] 1171/13          Richard [2] 1120/10
 1175/17 1177/20 1179/24  remaining [1] 1193/22          1132/6
 1191/14                  remarks [3] 1178/5 1178/5     Rick [2] 1109/3 1121/8
reasonable [5] 1144/11     1189/5                       right [26] 1101/4 1102/7
 1144/13 1144/16 1144/17  remember [17] 1105/16          1102/16 1102/19 1103/6
 1152/6                    1106/7 1109/9 1121/13         1107/6 1116/14 1116/17
reasons [13] 1130/12       1128/18 1131/23 1133/4        1121/10 1130/11 1130/15
 1144/17 1146/18 1160/25   1133/13 1137/1 1139/1         1130/18 1135/4 1138/11
 1173/24 1184/11 1189/12   1142/15 1164/22 1166/18       1143/9 1143/23 1144/1
 1191/10 1191/10 1191/12   1172/7 1189/15 1192/14        1145/19 1180/24 1181/12
 1191/13 1192/13 1193/20   1192/15                       1181/16 1185/4 1187/12
rebuttal [3] 1100/6       remind [1] 1128/25             1188/7 1193/22 1194/16
 1143/15 1178/19          reminded [1] 1171/20          rights [3] 1124/14
rebutted [1] 1184/15      repeated [1] 1126/20           1132/14 1181/8
recall [4] 1134/7 1147/23 repeatedly [4] 1104/1         road [1] 1169/4
 1156/14 1172/9            1117/12 1128/4 1160/19       rob [1] 1159/20
Recalling [1] 1101/2      repeating [1] 1112/6          ROBERT [3] 1099/2 1134/23
receive [1] 1194/11       report [19] 1106/4 1106/5      1142/19
received [1] 1194/7        1140/8 1140/9 1141/23        ROGER [154]
recently [1] 1149/10       1142/5 1146/23 1146/25       Rogow [17] 1098/21
recess [2] 1103/5 1143/21 1147/2 1147/3 1158/22          1098/21 1100/5 1144/1
recognize [1] 1163/2       1158/23 1183/6 1183/7         1144/2 1144/3 1179/2
record [5] 1117/12         1183/9 1183/13 1183/13        1179/14 1179/16 1180/2
 1136/15 1138/7 1190/14    1183/16 1183/20               1181/17 1181/24 1182/1
 1194/10                  reporter [3] 1099/15           1188/9 1189/24 1191/9
recorded [1] 1111/25       1099/15 1149/10               1193/3
records [1] 1121/11       reporters [1] 1174/1          Rogow's [3] 1179/17
red [5] 1146/9 1149/6     reposing [1] 1169/23           1188/9 1193/5
 1150/17 1156/15 1158/20  Representative [3] 1108/3     role [2] 1166/6 1183/17
refer [2] 1161/18 1192/24 1108/5 1108/7                 room [3] 1099/17 1116/4
reference [4] 1110/7      Representatives [1]            1184/1
 1110/11 1123/9 1140/11    1124/4                       ROUTMAN [3] 1099/11
references [1] 1110/9     Republican [1] 1189/6          1099/11 1146/5
referencing [1] 1132/16   reputation [1] 1175/18        Routmanc [1] 1099/14
referred [2] 1116/9       request [6] 1118/15           rowlaw.com [1] 1098/24
 1189/16                   1118/16 1118/22 1128/21      rows [2] 1121/17 1121/17
referring [5] 1111/15      1129/13 1159/6               RPR [2] 1099/15 1195/12
 1112/18 1113/16 1118/10  requested [1] 1158/21         ruin [1] 1175/18
 1126/25                  requesting [1] 1132/1         rule [3] 1102/12 1177/5
reflect [2] 1124/10       requests [2] 1118/1            1177/6
 1124/16                   1126/20                      run [2] 1150/19 1161/11
reform [1] 1131/10        required [1] 1139/17          running [3] 1108/23
regard [3] 1150/12        research [2] 1103/3            1110/8 1137/3
 1157/20 1170/23           1145/18                      Russia [36] 1103/14
regarding [5] 1151/25     respond [1] 1122/23            1103/15 1103/18 1105/11
 1180/21 1184/19 1184/23  responded [1] 1163/13          1141/1 1146/12 1146/20
 1188/3                   Responding [1] 1190/21         1146/20 1149/25 1150/1
regularly [2] 1109/2      responds [4] 1122/23           1150/11 1150/12 1150/12
 1120/10                   1132/4 1132/12 1137/6         1154/10 1154/25 1154/25
reiterate [1] 1189/7      response [7] 1135/6            1156/11 1156/12 1160/16
related [3] 1118/18        1135/9 1135/14 1135/18        1161/20 1161/21 1162/6
 1183/3 1195/7             1136/22 1136/25 1162/20       1162/8 1162/8 1162/8
relationship [4] 1106/5   responsibility [2] 1144/5      1180/7 1181/22 1181/25
 1120/18 1171/25 1177/12   1144/6                        1182/14 1183/3 1183/24
release [6] 1110/21       responsible [2] 1176/22        1184/25 1185/3 1187/1
 1122/15 1122/18 1123/18   1184/7                        1187/16 1188/3
 1140/24 1186/13          responsive [1] 1163/8         Russia's [1] 1183/17
released [1] 1109/18      rest [2] 1110/15 1136/3       Russian [27] 1105/7
releases [11] 1106/2      restraint [2] 1144/7           1105/10 1106/15 1139/12
 1106/15 1107/3 1107/10    1144/8                        1146/11 1146/11 1146/12
 1110/4 1122/4 1124/5     result [4] 1123/14             1154/12 1154/13 1157/8
 1124/7 1140/24 1141/1     1173/22 1173/23 1173/23       1158/17 1160/13 1160/13
 1175/6                   resume [3] 1143/17             1160/15 1160/22 1160/23
releasing [1] 1108/20      1143/19 1194/11               1161/7 1162/4 1162/5
relegated [1] 1168/16     resumed [1] 1143/22            1163/22 1170/6 1170/8
relentless [1] 1104/18    retire [1] 1194/4              1181/20 1182/10 1182/12
relevant [5] 1105/20      return [1] 1159/21             1183/19 1184/6
 1106/11 1140/9 1157/7    reveal [1] 1113/2             Russians [10] 1105/14
                                                                                1216
                           1112/13 306
                                   1112/24  1113/1        1156/21 1157/10 1161/4
R Case 1:19-cr-00018-ABJ Document       Filed 02/14/20
                           1113/10 1114/14 1115/18
                                                          Page 119 of 126
                                                          1182/19 1190/18
Russians... [9] 1105/23    1116/16 1117/19 1118/6        September 26th [1]
 1106/2 1106/6 1106/9      1119/1 1119/5 1121/18          1157/10
 1107/3 1107/9 1120/24     1121/19 1121/21 1124/9        sequence [1] 1150/13
 1124/5 1136/1             1127/1 1127/3 1127/6          series [2] 1160/2 1160/6
S                          1127/8 1127/11 1130/20        serious [1] 1165/13
                           1133/10 1133/18 1149/9        seriously [1] 1128/14
S.E [1] 1099/3             1162/22 1164/20 1166/22       served [1] 1183/18
said [77] 1102/13 1104/24 1167/20 1168/18 1168/18        service [1] 1118/19
 1105/23 1106/20 1107/6    1172/9 1173/24 1180/2         servicemen [1] 1168/15
 1107/9 1114/24 1115/6     1184/5 1185/11 1187/20        Session [1] 1098/5
 1117/15 1119/19 1120/13   1190/5                        set [10] 1116/3 1117/12
 1120/18 1121/13 1121/16  scene [2] 1133/5 1133/18        1134/2 1137/8 1147/9
 1125/3 1129/7 1129/9     scenes [1] 1173/8               1163/1 1163/3 1177/5
 1129/21 1131/20 1133/25  Schiff [2] 1108/12              1177/9 1182/6
 1138/18 1141/13 1143/5    1186/15                       sets [1] 1147/12
 1144/21 1145/24 1146/4   scintilla [1] 1150/22          setting [3] 1110/10
 1146/24 1147/1 1148/13   scope [1] 1146/10               1114/18 1167/11
 1149/5 1150/8 1151/7     screen [1] 1121/11             seven [1] 1149/1
 1151/14 1151/15 1151/20  seat [1] 1102/24               several [1] 1159/19
 1151/22 1152/10 1153/9   seated [1] 1143/19             she [20] 1102/11 1114/1
 1154/11 1154/11 1161/2   second [4] 1109/24              1115/3 1115/6 1133/17
 1161/23 1161/24 1163/13   1147/15 1147/16 1166/14        1164/2 1164/4 1166/24
 1164/8 1164/8 1165/10    seconds [2] 1121/21             1166/24 1167/6 1167/6
 1165/10 1167/7 1168/5     1129/20                        1167/8 1170/5 1170/7
 1168/25 1169/1 1169/1    secret [1] 1168/15              1170/17 1170/21 1170/24
 1169/25 1170/7 1170/24   see [23] 1105/20 1109/13        1170/24 1170/24 1170/25
 1170/24 1173/16 1173/17   1112/5 1121/7 1126/17         she'll [1] 1191/21
 1175/6 1177/22 1178/1     1126/22 1129/2 1130/20        she's [6] 1102/15 1114/2
 1178/7 1179/17 1179/23    1132/2 1137/18 1147/4          1128/19 1128/20 1129/21
 1181/23 1182/1 1182/8     1153/20 1155/5 1162/9          1129/22
 1183/23 1185/5 1186/5     1162/20 1163/21 1170/22       shocked [2] 1166/16
 1189/9 1191/14 1192/12    1173/3 1176/25 1177/1          1193/9
 1193/3 1193/5 1193/6      1177/1 1181/16 1194/16        short [2] 1135/10 1152/21
salaried [1] 1123/2       seeing [1] 1188/1              shortly [2] 1109/24
same [12] 1111/10 1111/21 seen [10] 1103/10 1104/25       1158/3
 1123/1 1130/5 1133/14     1113/14 1118/1 1120/5         should [11] 1109/13
 1145/16 1148/15 1148/24   1126/18 1129/24 1141/3         1121/7 1132/13 1137/2
 1149/2 1164/25 1168/4     1153/22 1183/3                 1137/18 1144/17 1148/19
 1184/13                  sees [2] 1109/5 1141/2          1151/1 1174/3 1178/17
Sanders [2] 1165/12       Select [1] 1103/13              1178/25
 1175/15                  self [1] 1193/13               show [30] 1104/1 1104/3
save [6] 1122/2 1122/3    self-governance [1]             1114/13 1114/20 1114/23
 1122/8 1132/5 1152/13     1193/13                        1116/12 1116/18 1119/6
 1159/22                  send [2] 1124/11 1134/11        1120/21 1131/24 1134/3
saw [20] 1108/19 1109/8   sending [5] 1145/6              1137/20 1137/21 1138/1
 1113/19 1114/9 1114/10    1164/24 1165/15 1165/16        1138/4 1138/24 1153/1
 1117/3 1117/4 1117/7      1166/16                        1171/14 1171/14 1171/15
 1119/6 1119/12 1122/7    sends [11] 1109/13 1121/6       1171/16 1172/6 1172/7
 1126/10 1126/11 1140/1    1122/8 1130/22 1130/24         1172/7 1172/18 1173/1
 1140/4 1142/4 1157/7      1130/25 1131/3 1166/22         1183/6 1183/14 1189/20
 1187/22 1187/22 1188/12   1181/1 1181/5 1189/14          1190/23
say [37] 1101/15 1107/22 sense [7] 1144/24 1145/20       showed [4] 1117/9 1177/7
 1118/3 1118/5 1118/25     1156/23 1158/9 1161/3          1180/25 1190/20
 1128/10 1129/5 1129/17    1181/18 1191/4                showing [4] 1148/16
 1134/1 1138/25 1143/4    sensible [2] 1177/18            1149/6 1152/7 1169/14
 1143/6 1148/22 1149/9     1177/20                       shown [2] 1148/25 1174/23
 1149/11 1155/3 1155/12   sent [12] 1113/20 1127/24      shows [18] 1104/20
 1155/25 1156/11 1156/16   1130/16 1130/19 1137/11        1104/25 1105/9 1105/10
 1158/24 1161/15 1162/10   1137/15 1150/10 1156/15        1106/5 1107/14 1113/5
 1165/3 1167/6 1174/12     1156/21 1156/22 1180/16        1114/22 1119/23 1123/21
 1174/14 1175/21 1177/9    1190/21                        1125/18 1139/19 1139/22
 1177/24 1177/24 1182/11  sentence [1] 1149/9             1139/24 1143/6 1150/3
 1184/3 1184/24 1186/5    sentences [1] 1177/10           1154/4 1170/8
 1187/23 1193/18          separately [1] 1157/24         shut [1] 1134/24
saying [10] 1101/23       September [18] 1115/25         sic [1] 1173/19
 1112/10 1146/15 1149/11   1116/7 1118/14 1118/17        side [2] 1102/4 1149/4
 1157/12 1168/13 1169/13   1118/24 1125/19 1128/4        SIGNAL [1] 1155/23
 1171/20 1173/4 1191/12    1128/22 1129/4 1129/11        silence [1] 1104/18
says [39] 1110/5 1110/19   1144/25 1147/5 1156/16        SIMCHA [1] 1098/15
                                                                                 1217
                          sources [1]
                                   306 1142/1            stole [2]   1169/20 1169/21
S Case 1:19-cr-00018-ABJ Document       Filed 02/14/20
                          Southwest [1] 1189/6
                                                          Page 120 of 126
                                                         stolen [3] 1105/15
simple [1] 1134/14        SPAN [1] 1111/23                1105/18 1183/11
simpler [1] 1179/1        speak [1] 1103/4               STONE [367]
since [4] 1115/25 1145/1 special [4] 1125/17             Stone's [40] 1104/23
 1171/19 1177/19           1134/23 1135/1 1141/8          1108/23 1114/6 1117/1
single [1] 1179/13        specific [1] 1176/16            1117/6 1117/11 1118/11
sitting [4] 1121/16       speech [2] 1107/21 1114/9       1121/19 1122/3 1123/10
 1121/17 1169/2 1194/1    spending [1] 1180/10            1125/8 1129/12 1132/7
situation [7] 1144/8      spent [1] 1179/16               1132/8 1135/5 1135/9
 1151/10 1152/2 1160/20   Spitzer [1] 1171/18             1135/11 1135/14 1136/22
 1170/3 1175/25 1182/8    Spitzer's [1] 1130/2            1136/25 1137/9 1138/4
six [11] 1111/1 1112/6    Spoke [1] 1123/7                1139/17 1140/19 1140/21
 1118/23 1119/16 1119/17  spoken [1] 1103/4               1141/7 1141/9 1141/25
 1130/19 1130/24 1176/12  spot [1] 1130/11                1147/13 1150/4 1161/8
 1176/13 1176/24 1186/4   spring [1] 1136/16              1168/14 1170/18 1177/2
slide [1] 1129/2          staff [1] 1190/20               1179/16 1179/24 1182/17
smart [5] 1134/19 1142/19 stage [3] 1110/10 1147/13       1183/2 1183/22 1185/9
 1162/12 1175/11 1192/21   1189/21                       Stonewall [1] 1132/4
SMITH [2] 1099/7 1160/7   stand [4] 1128/14 1129/3       Stop [1] 1133/8
smoke [1] 1178/22          1142/7 1192/12                stopped [1] 1129/18
smooth [1] 1165/4         standard [1] 1151/6            story [5] 1130/4 1130/23
smoothed [1] 1129/18      stands [1] 1142/11              1131/4 1138/10 1173/10
snippet [1] 1155/3        start [8] 1102/12 1107/16      straight [2] 1117/13
so [102]                   1110/6 1133/1 1135/24          1143/14
social [1] 1193/11         1145/23 1158/19 1159/2        strange [1] 1188/23
society [1] 1145/21       started [6] 1106/19            strategist [1] 1124/3
some [34] 1101/21 1103/18 1109/20 1146/10 1158/9         StrategySmith [1] 1099/7
 1105/19 1105/21 1107/23   1167/19 1177/17               strategysmith.com [1]
 1111/19 1116/23 1119/1   starting [1] 1159/10            1099/10
 1119/2 1142/12 1143/12   starts [10] 1110/18            straw [1] 1192/25
 1147/5 1150/7 1150/8      1113/21 1122/9 1130/15        street [2] 1098/17
 1151/18 1151/23 1152/19   1131/4 1133/9 1147/8           1188/16
 1153/11 1160/14 1161/12   1182/1 1182/3 1182/6          stress [1] 1189/24
 1162/14 1163/8 1163/19   state [8] 1118/19 1147/13      stresses [2] 1183/16
 1166/10 1167/12 1169/5    1147/13 1149/22 1161/8         1186/10
 1169/23 1171/5 1172/6     1184/6 1184/13 1193/8         stretch [1] 1156/3
 1172/7 1174/21 1175/22   stated [4] 1146/19             stroke [1] 1110/7
 1188/23 1194/2            1146/19 1152/17 1195/6        stuff [13] 1110/21 1112/8
somebody [5] 1162/13      statement [17] 1104/25          1112/8 1113/8 1118/5
 1165/25 1169/15 1175/16   1107/6 1118/12 1119/6          1119/1 1122/11 1131/5
 1189/23                   1119/24 1127/13 1138/4         1133/19 1158/17 1159/4
somehow [7] 1116/25        1139/4 1144/21 1148/11         1166/13 1175/16
 1182/21 1183/2 1188/20    1149/3 1149/5 1152/21         stupid [2] 1136/13 1181/9
 1188/24 1189/25 1191/3    1155/19 1177/8 1184/3         subject [2] 1152/1 1191/9
someone [8] 1108/7         1184/13                       submitted [1] 1143/17
 1117/13 1123/12 1135/20  statements [19] 1106/20        subpoena [8] 1102/5
 1136/19 1136/23 1148/3    1109/21 1110/19 1110/19        1132/11 1132/20 1132/22
 1159/23                   1111/14 1111/16 1111/17        1133/15 1133/22 1181/1
something [36] 1118/8      1112/17 1113/23 1114/6         1186/21
 1128/25 1137/24 1140/25   1117/1 1118/4 1123/10         subpoenaed [5] 1141/20
 1146/23 1149/4 1149/12    1129/12 1162/11 1171/10        1157/9 1157/16 1181/2
 1150/1 1150/4 1150/6      1182/19 1183/25 1185/24        1181/4
 1151/1 1152/14 1152/15   states [15] 1098/1 1098/3      Suburban [4] 1121/14
 1153/6 1153/15 1156/2     1098/11 1099/16 1101/3         1168/15 1169/1 1169/2
 1156/2 1159/23 1159/23    1108/24 1124/4 1135/15        Suburbans [1] 1169/3
 1162/11 1163/13 1164/25   1145/11 1158/12 1162/5        succeeded [1] 1139/24
 1167/7 1167/8 1168/22     1177/20 1183/9 1183/16        sufficient [1] 1178/10
 1168/25 1169/15 1170/5    1195/4                        sufficiently [1] 1160/10
 1171/21 1172/5 1173/6    station [2] 1172/16            suggesting [2] 1110/6
 1173/12 1175/8 1177/23    1189/19                        1178/16
 1178/4 1193/5            steak [1] 1155/15              suggests [1] 1151/21
sometimes [1] 1149/3      steakhouse [1] 1155/14         Suite [4] 1098/22 1099/4
sorry [2] 1102/8 1174/11 stenographic [1] 1195/4          1099/8 1099/12
sort [1] 1116/23          step [2] 1141/21 1193/22       sum [1] 1135/10
sought [1] 1177/5         Stephen [1] 1120/17            super [1] 1175/22
sound [1] 1133/9          Steve [3] 1109/3 1122/18       supplement [1] 1194/10
sounded [1] 1185/25        1167/18                       support [1] 1169/7
source [6] 1112/25 1131/8 still [7] 1118/13 1123/8       supporter [2] 1154/19
 1142/3 1184/18 1184/22    1125/10 1143/17 1167/12        1154/23
 1186/11                   1193/9 1193/15                supposed [3] 1122/15
                                                                               1218
                          tampered 306
                                   [8] Filed
                                        1103/21          1164/4
S Case 1:19-cr-00018-ABJ Document            02/14/20
                           1158/1 1171/6 1171/7
                                                         Page 121 of 126
                                                        testimony [22] 1103/20
supposed... [2] 1122/15    1171/7 1171/8 1191/23         1109/20 1116/24 1119/17
 1133/6                    1193/17                       1138/19 1147/23 1148/19
sure [15] 1109/12 1132/24 tampering [12] 1105/2          1153/4 1153/21 1159/6
 1132/24 1133/15 1133/16   1134/14 1138/23 1139/2        1161/4 1164/3 1164/4
 1133/20 1133/20 1133/22   1139/5 1139/15 1170/23        1164/10 1167/17 1167/17
 1133/22 1142/17 1142/17   1172/3 1173/21 1182/4         1167/25 1175/23 1190/13
 1154/1 1154/6 1154/8      1191/21 1192/2                1192/1 1192/3 1192/5
 1154/9                   TARA [1] 1099/2               text [45] 1103/25 1104/3
surmisal [1] 1155/9       tax [1] 1159/21                1113/19 1114/2 1114/3
surprised [1] 1166/15     taxes [2] 1159/22 1169/21      1114/5 1116/1 1117/9
surrounding [1] 1176/7    Taylor [8] 1102/10 1114/1      1124/11 1124/25 1125/4
Sustained [1] 1170/11      1125/17 1133/17 1141/8        1125/5 1125/12 1125/14
Svengali [1] 1116/23       1164/2 1166/3 1170/4          1125/25 1126/1 1126/10
sworn [1] 1103/20         Taylor's [1] 1164/10           1126/11 1132/17 1132/17
system [2] 1105/24        team [1] 1154/20               1133/24 1134/2 1134/4
 1188/16                  telephone [2] 1155/21          1134/12 1135/10 1136/21
T                          1168/17                       1138/23 1140/16 1141/7
                          tell [20] 1112/17 1112/18      1141/9 1141/13 1141/16
TABLE [1] 1100/1           1112/23 1114/12 1116/18       1141/19 1142/16 1147/18
take [32] 1116/2 1119/11   1119/4 1134/20 1138/8         1155/22 1158/20 1161/18
 1119/15 1128/14 1130/1    1138/10 1140/16 1142/19       1181/5 1185/1 1185/2
 1131/7 1131/22 1132/18    1144/24 1152/7 1171/1         1187/10 1187/21 1187/22
 1132/21 1136/6 1141/21    1174/14 1180/19 1190/6        1189/15
 1141/23 1143/12 1143/16   1191/21 1192/18 1194/6       texted [2] 1118/22
 1148/1 1148/19 1150/2    telling [31] 1104/13           1133/14
 1151/13 1151/24 1152/11   1110/13 1115/24 1117/13      texting [2] 1117/12
 1155/3 1156/1 1158/20     1120/11 1126/15 1131/21       1132/22
 1170/20 1173/25 1174/3    1134/5 1134/10 1134/12       texts [8] 1118/14 1126/21
 1175/11 1177/23 1185/9    1134/24 1135/24 1136/6        1140/3 1140/4 1166/8
 1186/7 1188/3 1188/16     1136/9 1136/11 1138/24        1181/18 1182/4 1182/13
taken [5] 1150/8 1172/8    1142/25 1143/1 1164/24       than [12] 1103/1 1115/7
 1191/13 1195/5 1195/9     1164/25 1165/23 1169/16       1116/18 1139/23 1151/22
takeoffs [1] 1173/9        1173/15 1181/6 1181/11        1157/5 1173/15 1175/4
takes [4] 1158/19 1161/7   1182/5 1184/10 1184/20        1175/4 1179/1 1190/3
 1167/19 1193/25           1189/21 1191/1 1191/5         1190/3
taking [3] 1140/24        tells [6] 1109/9 1123/24      Thank [4] 1178/21 1193/21
 1153/17 1174/6            1132/2 1135/11 1136/16        1194/13 1194/17
talk [33] 1104/22 1104/23 1190/15                       thanks [1] 1140/19
 1105/1 1105/3 1106/18    ten [1] 1130/6                that [583]
 1106/25 1107/5 1107/15   terms [12] 1148/25 1150/6     that's [67] 1106/25
 1107/19 1119/22 1128/2    1151/6 1152/17 1161/13        1107/10 1110/7 1110/10
 1134/25 1134/25 1134/25   1162/3 1162/3 1164/1          1110/21 1115/13 1116/21
 1139/5 1142/7 1142/9      1168/6 1171/5 1173/3          1117/18 1122/6 1122/6
 1146/1 1147/11 1147/14    1191/5                        1131/2 1131/5 1131/16
 1148/8 1149/20 1151/4    terrible [4] 1103/25           1135/4 1136/1 1138/12
 1151/16 1162/17 1171/17   1124/8 1171/11 1181/23        1138/23 1142/3 1143/11
 1174/8 1179/13 1180/18   test [3] 1108/8 1138/19        1144/13 1145/23 1147/8
 1181/14 1181/15 1192/20   1148/4                        1148/10 1148/16 1148/22
 1192/21                  tested [1] 1118/21             1148/24 1149/5 1149/12
talked [13] 1108/10       testified [19] 1102/10         1151/9 1155/16 1156/2
 1116/17 1128/15 1139/3    1120/10 1120/20 1121/10       1156/3 1156/3 1156/15
 1139/4 1147/21 1150/20    1121/13 1122/13 1128/9        1156/21 1157/19 1158/2
 1150/20 1151/3 1151/11    1128/10 1129/9 1131/20        1158/23 1159/2 1161/8
 1162/17 1181/24 1191/9    1137/11 1142/13 1161/15       1161/20 1161/23 1162/15
talking [36] 1107/16       1164/2 1166/25 1167/22        1162/24 1165/18 1167/5
 1107/23 1107/23 1108/17   1183/14 1191/7 1193/1         1167/11 1167/16 1169/7
 1109/2 1110/4 1112/13    testifies [4] 1119/8           1171/12 1172/13 1174/15
 1112/14 1112/15 1113/10   1127/20 1190/3 1190/4         1176/10 1178/17 1180/13
 1113/15 1114/10 1114/22  testify [20] 1102/16           1180/22 1182/15 1183/4
 1115/15 1115/20 1116/19   1117/3 1117/4 1117/7          1183/25 1185/23 1185/23
 1116/20 1117/16 1117/18   1133/6 1133/7 1136/12         1186/3 1186/24 1192/9
 1120/22 1125/2 1125/9     1148/21 1159/5 1159/9         1192/9 1193/1 1193/8
 1131/24 1134/18 1138/3    1159/15 1160/3 1176/7        The Godfather [2] 1173/4
 1140/2 1140/17 1142/18    1181/2 1181/6 1181/9          1173/9
 1147/22 1162/24 1165/22   1181/13 1192/8 1193/1        their [35] 1102/13
 1167/23 1171/14 1180/20   1193/15                       1105/24 1110/16 1113/19
 1189/2 1190/7            testifying [8] 1113/5          1146/2 1147/9 1147/9
talks [2] 1114/5 1156/23   1129/4 1133/3 1144/25         1147/17 1151/2 1151/24
tamper [1] 1179/6          1158/2 1158/11 1164/2         1152/24 1156/11 1157/1
                                                                               1219
                          1185/23 306
                                  1185/24  1186/6        1178/15 1178/15 1188/15
T Case 1:19-cr-00018-ABJ Document      Filed 02/14/20
                          1187/1 1189/22 1190/6
                                                         Page 122 of 126
                                                         1194/10
their... [22] 1157/25     1190/11 1191/12 1191/12       think [53] 1101/24
 1158/5 1159/22 1162/9    1192/12                        1102/16 1107/9 1112/1
 1163/1 1167/16 1168/10  there'll [1] 1168/18            1112/1 1112/5 1117/5
 1170/22 1170/23 1171/5  there's [38] 1102/3             1120/24 1128/10 1131/14
 1175/23 1175/25 1176/1   1102/8 1103/1 1115/10          1141/17 1143/11 1143/13
 1176/2 1176/3 1176/4     1116/19 1122/15 1122/17        1144/19 1147/18 1148/25
 1183/15 1186/22 1188/3   1132/19 1133/5 1134/2          1154/6 1154/7 1154/17
 1188/17 1189/19 1193/17  1146/13 1147/1 1148/11         1154/22 1157/2 1160/15
their Exhibit [1] 1151/24 1148/12 1149/4 1150/11         1163/11 1163/17 1163/22
them [47] 1101/17 1101/23 1150/16 1155/4 1155/15         1164/6 1164/12 1165/10
 1102/13 1103/4 1107/17   1155/25 1156/2 1156/7          1165/11 1166/24 1167/13
 1108/11 1112/3 1112/4    1156/19 1157/5 1158/15         1168/5 1168/5 1169/7
 1112/17 1112/18 1119/5   1160/14 1164/13 1164/14        1170/24 1172/17 1173/10
 1119/5 1125/16 1129/19   1164/15 1166/23 1168/17        1173/16 1174/12 1174/24
 1132/13 1133/20 1134/6   1169/4 1170/8 1174/14          1174/25 1175/1 1175/2
 1136/1 1136/4 1140/16    1174/18 1180/23 1187/22        1175/3 1175/22 1176/15
 1141/21 1147/10 1147/11  1190/6                         1177/14 1178/1 1178/10
 1147/12 1148/10 1157/9  these [69] 1103/23              1178/11 1178/16 1180/8
 1157/13 1159/11 1159/16  1104/17 1104/21 1105/3         1193/24
 1160/9 1163/8 1163/10    1111/14 1111/16 1111/17       thinking [4] 1153/18
 1164/5 1164/9 1169/3     1112/3 1112/16 1115/20         1161/14 1167/1 1185/1
 1171/9 1173/13 1175/22   1119/8 1121/11 1125/21        thinks [2] 1136/3 1174/22
 1175/24 1179/9 1179/14   1126/14 1126/15 1130/12       third [6] 1099/3 1126/6
 1180/19 1186/22 1188/16  1131/11 1133/24 1134/8         1127/9 1155/1 1161/16
 1189/19 1192/21 1193/25  1135/10 1135/21 1137/20        1183/18
then [39] 1102/1 1104/17  1138/1 1138/13 1138/17        third-party [1] 1183/18
 1104/23 1105/1 1121/8    1142/21 1143/13 1144/19       Thirty [1] 1149/1
 1121/12 1129/9 1132/19   1148/12 1148/21 1149/2        Thirty-seven [1] 1149/1
 1136/3 1142/8 1143/14    1149/6 1150/18 1151/14        this [360]
 1144/16 1149/3 1149/8    1151/15 1151/19 1151/20       those [36] 1104/2 1104/19
 1152/5 1152/11 1153/10   1151/21 1151/22 1152/1         1109/20 1110/19 1112/2
 1153/24 1155/1 1156/12   1153/13 1153/14 1154/21        1112/22 1113/21 1114/24
 1156/19 1159/21 1163/22  1155/20 1156/20 1159/12        1124/7 1126/24 1127/14
 1164/11 1166/14 1167/2   1159/13 1159/22 1161/11        1133/13 1134/8 1138/20
 1167/6 1167/18 1170/3    1161/14 1163/16 1163/20        1140/4 1140/6 1141/11
 1170/20 1170/21 1172/8   1164/8 1165/15 1165/24         1141/19 1141/21 1142/15
 1172/9 1173/2 1184/24    1166/8 1171/7 1171/12          1143/6 1144/10 1151/11
 1189/7 1189/11 1190/11   1171/25 1172/8 1174/5          1151/17 1152/8 1160/6
 1190/13                  1176/7 1176/8 1176/24          1162/2 1163/8 1166/9
then-candidate [1]        1178/5 1184/5 1186/4           1177/10 1177/10 1180/19
 1121/12                  1188/5 1188/17                 1185/17 1186/25 1187/16
theory [2] 1145/24       they [109]                      1193/20
 1168/11                 they're [16] 1101/25           though [2] 1131/2 1158/16
there [87] 1114/3 1114/3  1106/21 1131/13 1132/22       thought [9] 1154/7
 1117/13 1127/16 1127/17  1136/11 1142/7 1146/19         1160/15 1161/1 1167/20
 1127/17 1127/18 1133/25  1147/6 1148/21 1152/6          1171/15 1172/11 1183/23
 1139/8 1139/9 1140/12    1155/12 1157/6 1162/10         1183/23 1184/25
 1145/2 1145/5 1145/12    1173/9 1176/1 1184/11         thousand [6] 1125/21
 1147/5 1148/10 1148/12  they've [2] 1145/24             1180/24 1181/10 1191/12
 1148/13 1149/25 1150/7   1159/19                        1191/12 1192/13
 1150/21 1150/22 1150/24 thin [4] 1155/17 1155/18       thousands [1] 1173/24
 1150/25 1151/4 1151/14   1168/9 1171/22                thread [1] 1155/8
 1151/16 1151/21 1152/14 thing [26] 1102/9 1114/10      threat [1] 1137/7
 1152/15 1152/16 1152/18  1123/1 1129/17 1130/5         threatened [3] 1158/1
 1153/22 1153/23 1154/10  1132/23 1145/23 1148/15        1192/24 1192/24
 1157/19 1159/17 1159/17  1162/8 1164/18 1164/25        threats [1] 1140/20
 1159/17 1159/24 1160/15  1165/23 1167/8 1171/22        three [11] 1107/17 1109/7
 1160/24 1162/12 1162/13  1172/3 1172/4 1172/24          1116/5 1121/17 1132/15
 1163/13 1164/1 1164/8    1173/3 1173/8 1173/22          1137/25 1149/2 1161/2
 1167/21 1167/22 1169/9   1176/21 1179/11 1183/4         1163/5 1163/14 1184/14
 1169/10 1169/23 1170/25  1185/19 1190/12 1194/3        through [24] 1104/20
 1172/20 1173/13 1173/24 things [26] 1103/23             1106/22 1108/14 1111/12
 1174/4 1174/9 1174/12    1104/12 1104/21 1119/3         1111/23 1112/10 1114/2
 1175/23 1176/7 1177/17   1123/5 1143/5 1143/6           1114/2 1123/11 1127/12
 1177/20 1178/13 1178/25  1153/13 1153/14 1153/22        1129/23 1139/3 1147/15
 1179/17 1179/18 1180/4   1157/14 1157/17 1158/10        1153/8 1159/14 1163/16
 1181/16 1181/17 1181/19  1159/22 1161/15 1166/8         1168/23 1178/14 1185/17
 1182/15 1182/18 1183/1   1167/12 1169/14 1171/9         1186/18 1186/19 1187/24
 1183/23 1184/11 1185/5   1176/1 1176/8 1178/14          1188/4 1193/3
                                                                                 1220
                            1187/3 1188/2 1189/5          1168/23 1169/5  1173/14
T Case 1:19-cr-00018-ABJ   Document
                            1195/3
                                    306 Filed 02/14/20    Page 123 of 126
                                                          1173/21 1174/24 1177/3
throughout [2] 1120/6      transfer [6] 1184/8            1177/18 1180/11
 1155/8                     1184/9 1184/11 1185/16       turn [2] 1170/14 1191/10
throw [2] 1134/6 1134/6     1185/20 1185/22              turned [1] 1134/16
tied [2] 1154/12 1154/12   transpired [1] 1134/7         turns [1] 1159/24
time [37] 1098/7 1102/23   treat [1] 1157/24             TV [1] 1122/9
 1104/1 1108/22 1108/25    trial [13] 1098/5 1098/10     tweet [3] 1105/20 1147/19
 1109/10 1110/3 1111/17     1102/10 1102/12 1117/3        1147/21
 1113/5 1113/24 1114/16     1117/5 1120/9 1128/9         tweeting [1] 1147/20
 1115/4 1115/7 1116/14      1129/1 1129/18 1141/4        tweets [3] 1172/5 1173/3
 1116/16 1119/8 1121/11     1193/23 1194/18               1193/11
 1128/6 1131/21 1134/20    tricked [2] 1116/24           twice [1] 1107/17
 1137/5 1141/10 1142/9      1117/17                      twitter [4] 1109/5
 1155/13 1158/10 1174/2    tried [10] 1115/4 1130/1       1147/18 1155/22 1193/10
 1174/2 1174/2 1179/16      1139/10 1139/19 1139/22      two [32] 1105/10 1109/15
 1180/4 1180/10 1185/8      1139/24 1141/9 1176/6         1109/24 1111/18 1115/20
 1190/17 1193/25 1194/2     1176/11 1180/14               1121/16 1121/24 1125/21
 1194/12 1195/5            tries [3] 1135/2 1137/5        1132/10 1137/15 1137/20
times [8] 1107/18 1112/6    1181/17                       1140/11 1143/13 1148/10
 1116/5 1118/23 1141/17    true [5] 1160/13 1161/20       1148/21 1149/1 1153/23
 1161/2 1175/9 1175/10      1174/8 1176/2 1195/2          1154/21 1160/9 1160/9
timing [3] 1151/23         Trump [59] 1104/4 1104/6       1160/11 1161/2 1163/7
 1189/12 1189/25            1104/13 1108/23 1108/25       1168/15 1169/13 1171/7
today [6] 1108/4 1132/3     1109/1 1109/6 1110/8          1171/12 1171/25 1177/10
 1141/17 1182/2 1184/15     1120/8 1121/1 1121/4          1180/14 1180/17 1181/5
 1185/12                    1121/5 1121/9 1121/12
together [6] 1116/16        1121/13 1121/14 1121/18      U
 1157/1 1165/7 1177/14      1121/20 1121/21 1123/3       U.S [4] 1098/16 1103/15
 1190/5 1194/8              1123/13 1123/15 1123/23       1105/8 1183/20
token [1] 1145/16           1124/8 1124/13 1124/16       U.S. [1] 1162/7
told [50] 1104/8 1104/17    1126/21 1127/5 1140/22       U.S. persons [1] 1162/7
 1106/8 1109/17 1113/24     1141/6 1144/22 1144/23       unable [1] 1102/25
 1114/1 1114/9 1115/3       1145/1 1145/1 1145/3         uncertain [1] 1191/5
 1116/4 1119/18 1120/10     1145/18 1150/15 1150/17      under [9] 1118/11 1128/4
 1123/16 1123/16 1125/24    1154/18 1158/6 1158/9         1135/22 1151/11 1162/15
 1127/19 1129/4 1129/25     1168/12 1168/16 1168/18       1175/18 1176/20 1178/6
 1130/3 1131/20 1132/11     1169/3 1169/6 1175/14         1193/14
 1132/13 1133/17 1133/17    1175/17 1177/19 1177/24      undercut [1] 1181/18
 1133/20 1133/24 1134/5     1179/18 1179/25 1180/1       undercuts [1] 1181/19
 1134/9 1135/17 1138/2      1180/3 1180/9 1180/10        understand [1] 1172/12
 1140/5 1141/12 1142/21     1181/7 1185/20 1191/16       understanding [3] 1177/11
 1145/7 1148/11 1151/3     Trump's [5] 1122/2 1122/3      1177/11 1177/13
 1171/1 1171/10 1174/4      1122/9 1152/13 1183/12       understands [2] 1145/21
 1174/5 1174/5 1174/9      trust [1] 1167/15              1162/12
 1174/9 1174/13 1174/14    trusted [1] 1111/12           understood [3] 1133/24
 1175/7 1175/24 1192/9     truth [27] 1103/24             1134/5 1134/10
 1192/17 1192/18 1192/20    1116/18 1117/19 1119/20      unfortunately [1] 1193/25
tomorrow [3] 1194/3         1127/1 1127/3 1127/6         UNITED [13] 1098/1 1098/3
 1194/11 1194/16            1127/8 1127/11 1127/18        1098/11 1099/16 1101/3
too [5] 1119/3 1151/9       1131/2 1135/3 1136/4          1108/24 1124/4 1135/15
 1154/18 1162/17 1165/4     1137/6 1138/16 1138/21        1145/11 1158/11 1162/5
took [7] 1119/18 1119/19    1141/13 1142/22 1143/3        1177/20 1195/4
 1129/19 1148/8 1172/13     1146/25 1179/25 1180/1       unless [3] 1132/23 1134/3
 1180/14 1191/14            1190/6 1193/9 1193/9          1194/15
topic [4] 1106/3 1106/16    1193/12 1193/15              unproven [1] 1184/6
 1181/24 1184/21           truthful [15] 1108/15         until [3] 1114/24 1128/7
topics [4] 1103/17          1108/16 1113/7 1117/23        1153/13
 1105/10 1105/13 1183/15    1117/25 1120/3 1120/4        up [34] 1113/8 1114/12
total [1] 1118/21           1124/23 1124/24 1125/1        1114/18 1115/4 1121/20
touch [2] 1114/23 1115/9    1126/8 1126/9 1138/19         1125/20 1129/15 1130/4
toward [2] 1135/2 1137/5    1138/20 1142/23               1130/9 1131/4 1133/19
Tower [2] 1121/14 1169/3   truthfulness [1] 1163/12       1135/10 1135/24 1136/24
tracks [1] 1185/4          try [9] 1103/4 1114/12         1138/8 1142/7 1142/8
Tracy [1] 1128/15           1118/17 1127/25 1136/22       1142/11 1146/5 1146/6
tranche [1] 1111/3          1138/6 1142/11 1190/14        1148/16 1148/16 1153/15
transcript [17] 1098/10     1194/9                        1159/4 1163/1 1171/4
 1107/13 1157/22 1161/24   trying [19] 1104/1 1106/1      1174/23 1177/21 1178/4
 1170/21 1176/12 1177/2     1106/14 1117/10 1131/4        1179/14 1180/18 1183/19
 1177/7 1177/25 1182/17     1131/13 1131/16 1140/25       1185/3 1194/10
 1184/2 1186/6 1186/15      1142/23 1158/6 1163/18       upon [4] 1159/22 1161/5
                                                                                1221
                           1098/17 306
                                   1099/18                1155/15 1155/19 1157/12
U Case 1:19-cr-00018-ABJ Document       Filed 02/14/20
                          wasn't [9] 1117/17 1123/2
                                                          Page 124 of 126
                                                          1158/4 1160/2 1160/25
upon... [2] 1178/5         1148/9 1157/23 1162/2          1162/10 1171/20 1172/5
 1178/13                   1164/1 1168/7 1187/1           1173/19 1179/16 1180/2
upping [2] 1175/1 1175/1   1191/2                         1182/12 1182/14 1190/5
urging [1] 1178/12        Waste [1] 1134/20               1191/14 1193/8
us [7] 1102/25 1149/2     watch [2] 1102/11 1112/3       went [7] 1153/8 1155/14
 1158/19 1161/7 1171/1    watched [4] 1170/24             1160/18 1167/7 1176/21
 1171/1 1174/14            1173/4 1173/4 1173/5           1182/8 1182/11
usdoj.gov [4] 1098/18     watching [2] 1167/14           were [56] 1105/10 1105/14
 1098/19 1098/19 1098/20   1171/1                         1105/18 1105/19 1106/2
use [5] 1122/4 1151/7     Watergate [1] 1132/6            1106/9 1107/3 1107/9
 1151/8 1167/17 1188/9    way [28] 1113/3 1115/8          1107/23 1116/19 1116/20
used [6] 1164/16 1166/16   1129/11 1135/4 1136/6          1117/1 1117/18 1124/5
 1167/3 1168/6 1171/11     1137/22 1147/23 1152/17        1126/12 1126/25 1138/11
 1174/25                   1153/21 1154/15 1155/15        1145/15 1146/19 1146/20
uses [1] 1133/12           1155/25 1157/16 1162/2         1150/24 1150/25 1152/8
using [3] 1140/13 1149/17 1162/16 1163/1 1163/5           1152/10 1153/22 1154/21
 1162/2                    1166/7 1171/12 1171/13         1156/22 1157/7 1157/8
V                          1171/18 1172/20 1178/15        1160/10 1161/11 1162/4
                           1178/16 1178/16 1178/17        1166/9 1168/2 1168/5
various [3] 1144/19        1187/22 1192/6                 1168/8 1173/24 1180/6
 1149/6 1161/12           ways [2] 1176/25 1178/24        1183/24 1184/25 1185/2
very [14] 1109/25 1118/7 WBAI [2] 1172/17 1189/19         1185/18 1185/23 1186/3
 1125/24 1144/18 1144/20  we [77] 1102/23 1102/24         1186/3 1186/4 1186/4
 1148/23 1155/18 1165/25   1104/19 1105/1 1108/8          1186/16 1186/17 1188/12
 1168/9 1168/9 1176/11     1108/11 1108/12 1108/13        1189/2 1189/9 1189/10
 1176/11 1176/19 1194/13   1108/13 1108/19 1109/7         1190/7 1191/12 1191/12
videos [1] 1112/3          1111/5 1111/12 1111/21        what [186]
view [4] 1101/23 1135/11   1111/23 1113/23 1118/9        what's [13] 1101/23
 1193/11 1193/12           1119/12 1124/24 1124/25        1108/22 1114/8 1115/17
viewed [2] 1120/20 1188/4 1126/10 1126/11 1134/3          1122/18 1122/24 1135/5
virtue [1] 1162/25         1139/4 1139/21 1140/1          1142/6 1156/18 1160/5
visit [2] 1123/2 1123/3    1141/16 1143/11 1143/12        1163/24 1169/8 1177/16
voice [5] 1121/19 1130/1   1143/23 1146/3 1146/10        when [80] 1107/15 1109/5
 1168/14 1177/3 1177/3     1147/16 1148/4 1148/11         1110/5 1112/13 1112/16
voice-mail [1] 1130/1      1148/15 1148/25 1149/17        1114/19 1117/15 1123/18
voluntarily [3] 1159/15    1150/19 1153/8 1160/16         1125/2 1127/24 1128/6
 1160/3 1182/23            1160/18 1162/17 1163/8         1128/9 1128/14 1129/3
volunteer [1] 1159/4       1163/25 1164/5 1164/11         1129/21 1130/3 1131/20
vulgarity [1] 1137/7       1165/20 1166/14 1167/10        1132/12 1133/8 1133/19
W                          1167/18 1167/18 1168/9         1134/2 1134/9 1134/11
                           1171/10 1174/13 1174/19        1135/2 1135/22 1135/24
wait [2] 1138/8 1153/19    1174/20 1174/23 1174/23        1138/2 1141/16 1142/11
walk [2] 1104/20 1141/16   1175/6 1175/6 1178/10          1142/13 1142/15 1144/21
want [36] 1102/14 1103/3   1178/10 1178/16 1179/8         1145/13 1145/21 1147/5
 1112/4 1112/20 1112/21    1186/15 1186/18 1188/14        1147/8 1148/11 1148/16
 1128/25 1129/22 1130/5    1188/14 1188/16 1192/7         1151/20 1153/6 1153/7
 1130/8 1132/2 1142/15     1192/10 1192/10 1193/10        1154/1 1154/3 1155/21
 1145/23 1146/1 1146/2     1193/20 1194/2 1194/11         1156/9 1159/19 1160/5
 1151/23 1159/2 1159/21   we'll [6] 1143/14 1143/16       1160/18 1161/14 1165/6
 1159/21 1161/10 1163/9    1143/16 1143/19 1167/10        1165/11 1166/12 1168/7
 1175/13 1175/16 1178/4    1186/18                        1168/8 1169/15 1169/16
 1179/15 1179/21 1181/24  we're [14] 1102/8 1103/2        1171/10 1172/5 1176/7
 1188/3 1188/5 1188/8      1104/22 1104/23 1105/2         1176/19 1177/14 1177/18
 1191/9 1191/15 1191/17    1119/2 1119/22 1121/14         1178/6 1178/6 1178/24
 1191/18 1193/4 1193/5     1143/13 1149/6 1162/24         1179/23 1180/23 1182/8
 1193/12                   1182/2 1182/2 1193/8           1184/25 1186/3 1186/6
wanted [22] 1101/9 1102/9 we've [2] 1139/3 1162/22        1187/19 1188/14 1189/24
 1106/18 1106/25 1107/1   website [1] 1190/22             1191/6 1192/12 1192/22
 1107/5 1107/15 1129/23   week [9] 1103/10 1115/7         1192/23 1193/16 1194/3
 1130/13 1155/14 1157/11   1118/23 1122/24 1126/18       where [24] 1111/5 1114/10
 1157/16 1161/1 1168/3     1141/3 1152/25 1153/7          1119/12 1123/10 1125/8
 1168/4 1168/8 1171/15     1179/24                        1127/15 1129/13 1133/6
 1175/2 1175/3 1182/24    weekly [2] 1172/17              1149/4 1152/3 1158/9
 1186/1 1186/20            1189/20                        1158/19 1159/2 1167/19
wants [3] 1122/18 1125/8 weeks [2] 1111/18 1153/23        1175/25 1181/1 1181/2
 1143/2                   well [28] 1102/24 1115/22       1182/9 1185/25 1188/23
warning [1] 1119/19        1116/18 1117/15 1119/23        1189/8 1191/5 1193/11
was [305]                  1127/22 1134/9 1155/2          1193/14
Washington [3] 1098/6      1155/3 1155/11 1155/12        wherever [1] 1136/5
                                                                               1222
                          1175/11 306
                                  1177/16  1179/19      wonder  [1]  1177/16
W Case 1:19-cr-00018-ABJ Document      Filed 02/14/20
                          1180/14 1182/2 1182/2
                                                         Page 125 of 126
                                                        wool [1] 1117/6
whether [30] 1101/9       1182/15 1183/22 1185/23       word [4] 1109/23 1110/14
 1103/18 1106/1 1106/9    1186/3 1186/24 1191/10         1121/24 1140/10
 1107/3 1108/10 1108/12   1191/13 1191/14               WordPress [1] 1121/4
 1108/13 1124/5 1150/7   WikiLeaks [91] 1103/19         words [17] 1117/11
 1151/7 1156/14 1160/10   1104/2 1104/10 1104/12         1129/17 1131/11 1133/12
 1166/11 1170/6 1171/6    1105/16 1105/19 1105/21        1134/8 1142/21 1148/12
 1173/21 1174/2 1180/5    1106/2 1106/10 1106/15         1149/12 1151/7 1151/8
 1180/6 1182/10 1185/20   1106/18 1106/20 1106/24        1179/17 1180/24 1181/10
 1185/21 1186/11 1186/12  1106/24 1107/2 1107/3          1181/16 1184/20 1185/9
 1186/16 1186/17 1186/18  1107/10 1107/15 1107/16        1188/9
 1191/22 1191/25          1108/20 1109/10 1109/11       work [4] 1114/15 1131/9
which [21] 1106/20 1108/5 1109/18 1110/4 1110/14         1190/1 1190/1
 1126/12 1136/3 1144/8    1110/21 1111/20 1112/8        worked [2] 1165/7 1189/13
 1150/2 1151/10 1151/16   1114/5 1114/18 1114/23        works [2] 1136/2 1188/15
 1152/11 1160/20 1164/11  1115/5 1115/17 1118/6         world [4] 1125/8 1125/11
 1170/22 1175/19 1184/1   1118/18 1118/23 1119/13        1188/23 1193/10
 1184/1 1184/15 1186/13   1119/13 1120/7 1120/11        worried [1] 1124/9
 1186/16 1187/21 1190/20  1120/14 1120/19 1120/21       worry [1] 1116/11
 1195/8                   1122/4 1122/11 1122/15        worth [2] 1180/24 1181/10
while [2] 1102/8 1158/6   1122/21 1122/24 1123/16       worthless [1] 1132/23
who [67] 1101/6 1102/10   1123/18 1124/5 1125/6         would [54] 1103/25 1104/1
 1102/24 1103/21 1104/18  1126/20 1126/21 1136/18        1104/3 1104/6 1110/6
 1105/23 1107/23 1107/23  1137/18 1138/14 1140/14        1115/20 1116/22 1120/18
 1108/4 1108/7 1110/2     1140/17 1140/22 1141/1         1123/2 1123/3 1123/4
 1110/8 1111/15 1111/22   1141/5 1145/6 1145/15          1127/20 1127/23 1127/25
 1112/13 1117/4 1117/5    1146/13 1153/12 1153/13        1128/3 1128/7 1130/11
 1117/7 1117/18 1123/19   1158/8 1162/11 1166/2          1142/22 1143/4 1143/10
 1123/20 1126/25 1127/17  1169/11 1172/15 1172/21        1144/12 1145/16 1145/18
 1127/18 1128/19 1129/16  1175/24 1180/11 1180/21        1145/25 1146/5 1150/6
 1129/17 1133/4 1134/13   1182/21 1183/1 1183/12         1152/5 1152/9 1153/12
 1134/22 1135/20 1135/25  1183/17 1183/17 1183/21        1155/17 1159/3 1159/4
 1136/6 1140/16 1142/21   1184/8 1184/9 1184/12          1159/4 1159/6 1159/7
 1148/13 1148/13 1154/14  1184/19 1184/22 1185/17        1159/8 1159/9 1159/15
 1155/4 1155/5 1160/14    1185/22 1186/23 1190/22        1160/3 1161/23 1163/22
 1162/13 1165/25 1166/22 WikiLeaks' [4] 1104/4           1163/23 1167/13 1167/15
 1167/13 1167/23 1169/17  1105/15 1106/6 1110/20         1171/23 1175/18 1176/14
 1169/20 1170/4 1173/11  will [32] 1112/5 1125/20        1179/19 1180/17 1181/23
 1175/7 1175/16 1177/3    1126/22 1130/22 1131/1         1185/18 1190/22 1191/13
 1180/9 1180/9 1180/17    1132/23 1139/16 1144/10        1192/21
 1180/18 1180/18 1181/8   1144/14 1147/4 1147/4         wouldn't [8] 1130/3
 1185/12 1185/14 1185/16  1148/8 1151/10 1153/5          1156/5 1180/13 1180/13
 1186/8 1186/8 1186/20    1161/6 1166/10 1169/7          1180/18 1180/18 1189/12
 1187/18 1189/1           1170/20 1173/3 1176/17         1192/20
who's [1] 1169/16         1177/1 1177/1 1177/2          write [1] 1123/4
whole [18] 1102/3 1127/17 1177/14 1178/2 1178/7         writes [9] 1109/8 1109/23
 1130/4 1131/9 1132/23    1181/15 1184/1 1186/16         1122/1 1123/6 1123/7
 1140/13 1147/7 1153/17   1194/4 1194/11 1194/11         1124/13 1132/10 1132/21
 1162/8 1163/5 1164/18   willing [2] 1186/11             1138/13
 1168/10 1176/21 1182/1   1186/12                       writing [6] 1116/4 1118/1
 1182/1 1185/19 1188/4   within [5] 1121/20              1125/12 1127/7 1138/18
 1190/11                  1158/22 1161/6 1177/9          1160/3
wholly [1] 1138/19        1177/9                        written [12] 1104/14
whom [1] 1169/22         without [2] 1152/9              1104/15 1125/16 1125/21
whopper [2] 1124/19       1167/16                        1137/22 1137/23 1141/14
 1126/3                  witness [24] 1101/11            1141/15 1156/13 1179/7
whoppers [1] 1126/15      1101/12 1103/21 1105/2         1179/8 1181/16
whose [1] 1168/22         1134/11 1134/14 1138/23       wrong [10] 1115/25 1129/7
why [49] 1102/25 1103/23  1139/2 1139/4 1164/2           1135/13 1136/17 1138/2
 1106/25 1107/5 1107/14   1164/11 1166/3 1166/14         1145/14 1156/24 1189/22
 1117/11 1122/20 1124/1   1167/12 1167/13 1170/4         1189/22 1190/9
 1126/14 1126/15 1128/5   1173/21 1179/6 1182/5
 1128/10 1131/13 1136/9   1182/5 1188/17 1191/21        Y
 1142/25 1143/1 1144/17   1192/2 1193/17                yeah [2] 1141/13 1167/20
 1144/19 1144/24 1145/25 witness's [1] 1192/5           year [2] 1158/6 1190/18
 1148/8 1152/14 1152/15  witnesses [3] 1102/12          years [5] 1130/6 1150/5
 1155/17 1159/3 1159/4    1179/8 1179/9                  1171/8 1171/8 1173/7
 1159/4 1159/6 1159/7    woman [2] 1115/3 1129/22       yes [24] 1101/5 1101/13
 1159/7 1159/15 1167/1   won't [3] 1134/19 1142/19       1117/25 1119/1 1120/4
 1168/11 1174/6 1175/11   1194/8                         1124/24 1125/4 1126/9
                                                                       1223
Y Case 1:19-cr-00018-ABJ Document 306 Filed 02/14/20 Page 126 of 126
yes... [16] 1127/3 1127/6
 1127/8 1127/11 1141/14
 1149/17 1150/20 1150/20
 1150/20 1151/3 1151/9
 1154/19 1166/8 1170/16
 1173/17 1179/22
yesterday [2] 1163/4
 1178/1
yet [4] 1114/14 1143/17
 1184/6 1194/6
York [1] 1131/10
you [390]
you'd [1] 1132/13
you'll [5] 1163/4 1176/25
 1178/13 1182/16 1194/4
you're [12] 1129/1 1129/2
 1129/5 1134/17 1142/18
 1152/2 1152/2 1181/6
 1181/9 1186/6 1188/1
 1191/19
you've [5] 1115/25 1126/6
 1129/7 1136/17 1153/21
your [52] 1101/5 1101/23
 1102/23 1108/12 1112/4
 1116/8 1117/23 1119/20
 1127/2 1127/4 1132/12
 1132/13 1132/24 1133/2
 1134/20 1134/24 1136/1
 1136/23 1137/3 1137/4
 1142/9 1143/18 1144/12
 1144/15 1149/13 1150/14
 1152/5 1156/5 1167/16
 1171/23 1174/11 1174/15
 1176/15 1177/11 1177/11
 1177/13 1177/15 1181/11
 1181/18 1182/13 1185/15
 1186/8 1186/19 1187/4
 1188/6 1189/1 1189/15
 1191/2 1191/6 1193/12
 1193/24 1194/13
yours [1] 1194/4
yourself [3] 1141/12
 1159/3 1186/7
Z
ZELINSKY [4] 1098/15
 1106/8 1129/14 1179/23
